Name: 2007/855/EC: Council Decision of 15Ã October 2007 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Montenegro, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  executive power and public service;  tariff policy;  marketing;  competition
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 345/1 COUNCIL DECISION of 15 October 2007 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Montenegro, of the other part (2007/855/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300 (2), first subparagraph, and Article 300 (3), first sentence thereof, Having regard to the proposal from the Commission, Whereas: (1) Pending the entry into force of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, signed in Luxembourg on 15 October 2007, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Montenegro, of the other part (hereinafter referred to as the Agreement). (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the Stabilisation and Association Process and will not constitute, for the European Union, any precedent in the commercial policy of the Community with regard to third countries other than those of the Western Balkans. (3) The Agreement should be signed and approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Montenegro, of the other part, the Annexes and Protocols annexed thereto, as well as the joint declarations and the declaration by the Community attached to the Final Act are hereby approved on behalf of the Community. 2. The texts referred to in paragraph 1 are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the Community, to sign the Agreement and deposit the instrument of approval provided for in Article 60 of the Agreement. Done at, Luxembourg, 15 October 2007 For the Council The President L. AMADO LIST OF ANNEXES AND PROTOCOLS Annex I (Article 6)  Montenegrin tariff concessions for Community industrial products Annex II (Article 11)  Definition of baby beef products Annex III (Article 12)  Montenegrin tariff concessions for Community agricultural products Annex IV (Article 14)  Community concessions for Montenegrin fishery products Annex V (Article 15)  Montenegrin concessions for Community fishery products Annex VI (Article 40)  Intellectual, industrial and commercial property rights Protocol 1 (Article 10)  Trade on processed agricultural Products Protocol 2 (Article 13)  Wine and spirit drinks Protocol 3 (Article 29)  Definition of the concept of originating products and methods of administrative cooperation Protocol 4 (Article 38)  State aid to the steel industry Protocol 5 (Art. 42)  Mutual administrative assistance in customs matters. Protocol 6 (Art. 50)  Dispute settlement ANNEX I ANNEX IA MONTENEGRIN TARIFF CONCESSIONS FOR COMMUNITY INDUSTRIAL PRODUCTS referred to in Article 6 (SAA Article 21)  Duty rates will be reduced as follows: (a) on the date of entry into force of this Agreement, the import duty will be reduced to 80 % of the basic duty; (b) on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 50 % of the basic duty; (c) on 1 January of the second year following the date of entry into force of this Agreement, the import duty will be reduced to 25 % of the basic duty; (d) on 1 January of the third year following the date of entry into force of this Agreement, the remaining import duties will be abolished. CN code Description 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape:  Marble and travertine: 2515 11 00   Crude or roughly trimmed 2515 12   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape: 2515 12 20    Of a thickness not exceeding 4 cm 2515 12 50    Of a thickness exceeding 4 cm but not exceeding 25 cm 2515 12 90    Other 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825: 2522 20 00  Slaked lime 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers:  Portland cement: 2523 29 00   Other 3602 00 00 Prepared explosives, other than propellant powders 3603 00 Safety fuses; detonating fuses; percussion or detonating caps; igniters; electric detonators: 3603 00 10  Safety fuses; detonating fuses 3603 00 90  Other 3820 00 00 Anti-freezing preparations and prepared de-icing fluids 4406 Railway or tramway sleepers (cross-ties) of wood: 4406 90 00  Other 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances:  Of wood: 4410 12   Oriented strand board (OSB): 4410 12 10    Unworked or not further worked than sanded 4410 19 00   Other 4412 Plywood, veneered panels and similar laminated wood: 4412 10 00  Of bamboo  Other: 4412 94   Blockboard, laminboard and battenboard: 4412 94 10    With at least one outer ply of non-coniferous wood 4412 94 90    Other 4412 99   Other: 4412 99 70    Other 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather:  Other footwear with outer soles of leather: 6403 51   Covering the ankle:    Other:     Covering the ankle but no part of the calf, with in-soles of a length:      Of 24 cm or more: 6403 51 15       For men 6403 51 19       For women     Other, with insoles of a length:      Of 24 cm or more: 6403 51 95       For men 6403 51 99       For women 6405 Other footwear: 6405 10 00  With uppers of leather or composition leather 7604 Aluminium bars, rods and profiles: 7604 10  Of aluminium, not alloyed: 7604 10 90   Profiles  Of aluminium alloys: 7604 29   Other: 7604 29 90    Profiles 7616 Other articles of aluminium:  Other: 7616 99   Other: 7616 99 90    Other 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated:  Other: 8415 81 00   Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle (reversible heat pumps): 8507 Electric accumulators, including separators therefor, whether or not rectangular (including square): 8507 20  Other lead-acid accumulators:   Other: 8507 20 98    Other 8517 Telephone sets, including telephones for cellular networks or for other wireless networks; other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of heading 8443, 8525, 8527 or 8528:  Telephone sets, including telephones for cellular networks or for other wireless networks: 8517 12 00   Telephones for cellular networks or for other wireless networks 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars:  Other vehicles, with spark-ignition internal combustion reciprocating piston engine: 8703 22   Of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500 cm3: 8703 22 10    New: ex87032210     Passenger motor cars 8703 22 90    Used 8703 23   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3:    New: 8703 23 19     Other: ex87032319      Passenger motor cars 8703 23 90    Used  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel): 8703 32   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3:    New: 8703 32 19     Other: ex87033219      Passenger motor cars 8703 32 90    Used 8703 33   Of a cylinder capacity exceeding 2 500 cm3:    New: 8703 33 11     Motor caravans 8703 33 90    Used ANNEX I.B MONTENEGRIN TARIFF CONCESSIONS FOR COMMUNITY INDUSTRIAL PRODUCTS  referred to in Article 6 (SAA Article 21)  Duty rates will be reduced as follows: on the date of entry into force of this Agreement, the import duty will be reduced to 85 % of the basic duty; (a) on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 70 % of the basic duty; (b) on 1 January of the second year following the date of entry into force of this Agreement, the import duty will be reduced to 55 % of the basic duty; (c) on 1 January of the third year following the date of entry into force of this Agreement, the import duty will be reduced to 40 % of the basic duty; (d) on 1 January of the fourth year following the date of entry into force of this Agreement, the import duty will be reduced to 20 % of the basic duty; (e) on 1 January of the fifth year following the date of entry into force of this Agreement, the remaining import duties will be abolished. CN code Description 2501 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents; sea water:  Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents:   Other:    Other: 2501 00 91     Salt suitable for human consumption 3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations:  Other: 3304 99 00   Other 3305 Preparations for use on the hair: 3305 10 00  Shampoos 3305 90  Other: 3305 90 90   Other 3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders; yarn used to clean between the teeth (dental floss), in individual retail packages: 3306 10 00  Dentifrices 3401 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap; organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent:  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and non woven, impregnated, coated or covered with soap or detergent: 3401 11 00   For toilet use (including medicated products) 3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading 3401: 3402 20  Preparations put up for retail sale: 3402 20 20   Surface-active preparations 3402 20 90   Washing preparations and cleaning preparations 3402 90  Other: 3402 90 90   Washing preparations and cleaning preparations 3923 Articles for the conveyance or packing of goods, of plastics; stoppers, lids, caps and other closures, of plastics:  Sacks and bags (including cones): 3923 21 00   Of polymers of ethylene 3923 29   Of other plastics: 3923 29 10    Of poly(vinyl chloride) 3923 90  Other: 3923 90 10   Netting extruded in tubular form 3923 90 90   Other 3926 Other articles of plastics and articles of other materials of headings 3901 to 3914: 3926 90  Other:   Other: 3926 90 97    Other 4011 New pneumatic tyres, of rubber: 4011 10 00  Of a kind used on motor cars (including station wagons and racing cars) 4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper:  Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels and similar containers: 4202 11   With outer surface of leather, of composition leather or of patent leather: 4202 11 10    Executive-cases, briefcases, school satchels and similar containers 4202 11 90    Other 4203 Articles of apparel and clothing accessories, of leather or of composition leather: 4203 10 00  Articles of apparel  Gloves, mittens and mitts: 4203 29   Other: 4203 29 10    Protective for all trades 4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes: 4418 10  Windows, French windows and their frames: 4418 10 50   Coniferous 4418 10 90   Other 4418 20  Doors and their frames and thresholds: 4418 20 50   Coniferous 4418 20 80   Of other wood 4418 40 00  Shuttering for concrete constructional work 4418 90  Other: 4418 90 10   Glue-laminated timber 4418 90 80   Other 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and non-perforated punchcards and punch-tape paper, in rolls or rectangular (including square) sheets, of any size, other than paper of heading 4801 or 4803; handmade paper and paperboard:  Other paper and paperboard, not containing fibres obtained by a mechanical process or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres: 4802 55   Weighing 40 g/m2 or more but not more than 150 g/m2, in rolls: 4802 55 15    Weighing 40 g/m2 or more but less than 60 g/m2: ex48025515     Other than crude decorating paper 4802 55 25    Weighing 60 g/m2 or more but less than 75 g/m2: ex48025525     Other than crude decorating paper 4802 55 30    Weighing 75 g/m2 or more but less than 80 g/m2: ex48025530     Other than crude decorating paper 4802 55 90    Weighing 80 g/m2 or more: ex48025590     Other than crude decorating paper 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres; box files, letter trays, and similar articles, of paper or paperboard, of a kind used in offices, shops or the like: 4819 10 00  Cartons, boxes and cases, of corrugated paper or paperboard 4819 20 00  Folding cartons, boxes and cases, of non-corrugated paper or paperboard 4819 30 00  Sacks and bags, having a base of a width of 40 cm or more 4819 40 00  Other sacks and bags, including cones 4820 Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise books, blotting pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard; albums for samples or for collections and book covers, of paper or paperboard: 4820 10  Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles: 4820 10 10   Registers, account books, order books and receipt books 4820 20 00  Exercise books 4820 90 00  Other 4821 Paper or paperboard labels of all kinds, whether or not printed: 4821 10  Printed: 4821 10 10   Self-adhesive 4821 90  Other: 4821 90 10   Self-adhesive 4910 00 00 Calendars of any kind, printed, including calendar blocks 4911 Other printed matter, including printed pictures and photographs: 4911 10  Trade advertising material, commercial catalogues and the like: 4911 10 10   Commercial catalogues 4911 10 90   Other  Other: 4911 99 00   Other 5111 Woven fabrics of carded wool or of carded fine animal hair:  Containing 85 % or more by weight of wool or of fine animal hair: 5111 19   Other: 5111 19 10    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 5111 19 90    Of a weight exceeding 450 g/m2 5112 Woven fabrics of combed wool or of combed fine animal hair:  Containing 85 % or more by weight of wool of fine animal hair: 5112 11 00   Of weight not exceeding 200 g/m2 5112 19   Other: 5112 19 10    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 5112 19 90    Of a weight exceeding 375 g/m2 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2:  Bleached: 5209 21 00   Plain weave 5209 22 00   3-thread or 4-thread twill, including cross twill 5209 29 00   Other fabrics  Dyed: 5209 31 00   Plain weave 5209 32 00   3-thread or 4-thread twill, including cross twill 5209 39 00   Other fabrics  Of yarns of different colours: 5209 41 00   Plain weave 5209 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 5209 49 00   Other fabrics 6101 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading6103: 6101 90  Of other textile materials: 6101 90 20   Overcoats, car coats, capes, cloaks and similar articles: ex61019020    Of wool or fine animal hair 6101 90 80   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles: ex61019080    Of wool or fine animal hair 6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted:  Other: 6115 95 00   Of cotton 6115 96   Of synthetic fibres: 6115 96 10    Knee-length stockings    Other: 6115 96 99     Other 6205 Men's or boys' shirts: 6205 20 00  Of cotton 6205 30 00  Of man-made fibres 6205 90  Of other textile materials: 6205 90 10   Of flax or ramie 6205 90 80   Other 6206 Women's or girls' blouses, shirts and shirt-blouses: 6206 10 00  Of silk or silk waste 6206 20 00  Of wool or fine animal hair 6206 30 00  Of cotton 6206 40 00  Of man-made fibres 6206 90  Of other textile materials: 6206 90 10   Of flax or ramie 6206 90 90   Other 6207 Men's or boys' singlet and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles:  Underpants and briefs: 6207 11 00   Of cotton 6207 19 00   Of other textile materials  Nightshirts and pyjamas: 6207 21 00   Of cotton 6207 22 00   Of man-made fibres 6207 29 00   Of other textile materials  Other: 6207 91 00   Of cotton 6207 99   Of other textile materials 6207 99 10    Of man-made fibres 6207 99 90    Other 6208 Women's or girls' singlet and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles:  Slips and petticoats: 6208 11 00   Of man-made fibres 6208 19 00   Of other textile materials  Nightdresses and pyjamas: 6208 21 00   Of cotton 6208 22 00   Of man-made fibres 6208 29 00   Of other textile materials  Other: 6208 91 00   Of cotton 6208 92 00   Of man-made fibres 6208 99 00   Of other textile materials 6211 Tracksuits, ski suits and swimwear; other garments:  Other garments, men's or boys': 6211 32   Of cotton: 6211 32 10    Industrial and occupational clothing    Tracksuits with lining: 6211 32 31     With an outer shell of a single identical fabric     Other: 6211 32 41      Upper parts 6211 32 42      Lower parts  Other garments, women's or girls': 6211 42   Of cotton: 6211 42 10    Aprons, overalls, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use)    Track suits with lining: 6211 42 31     With an outer shell of a single identical fabric     Other: 6211 42 41      Upper parts 6211 42 42      Lower parts 6211 42 90    Other 6211 43   Of man-made fibres: 6211 43 10    Aprons, overalls, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use)    Track suits with lining: 6211 43 31     With an outer shell of a single identical fabric     Other: 6211 43 41      Upper parts 6211 43 42      Lower parts 6211 43 90    Other 6301 Blankets and travelling rugs: 6301 20  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair: 6301 20 10   Knitted or crocheted 6301 20 90   Other 6301 90  Other blankets and travelling rugs: 6301 90 10   Knitted or crocheted 6301 90 90   Other 6302 Bedlinen, table linen, toilet linen and kitchen linen:  Other bedlinen, printed: 6302 21 00   Of cotton  Other bedlinen: 6302 31 00   Of cotton  Other table linen: 6302 51 00   Of cotton 6302 53   Of man-made fibres: 6302 53 90    Other 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather:  Other footwear with outer soles of leather: 6403 59   Other:    Other:     Footwear with a vamp made of straps or which has one or several pieces cut out:      Other, with in-soles of a length:       Of 24 cm or more: 6403 59 35        For men 6403 59 39        For women     Other, with in-soles of a length:      Of 24 cm or more: 6403 59 95       For men 6403 59 99       For women 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone (including slate):  Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface: 6802 21 00   Marble, travertine and alabaster 6802 23 00   Granite 6802 29 00   Other stone: ex68022900    Other calcareous stone  Other: 6802 91   Marble, travertine and alabaster: 6802 91 10    Polished alabaster, decorated or otherwise worked, but not carved 6802 91 90    Other 6802 93   Granite: 6802 93 10    Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more 6802 93 90    Other 6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced:  Tiles, flagstones, bricks and similar articles: 6810 11   Building blocks and bricks: 6810 11 10    Of light concrete (with a basis of crushed pumice, granulated slag, etc.) 6810 11 90    Other  Other articles: 6810 91   Prefabricated structural components for building or civil engineering: 6810 91 90    Other 6810 99 00   Other 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like: 6904 10 00  Building bricks 6904 90 00  Other 6905 Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods: 6905 10 00  Roofing tiles 7207 Semi-finished products of iron or non-alloy steel:  Containing by weight less than 0,25 % of carbon: 7207 11   Of rectangular (including square) cross-section, the width measuring less than twice the thickness: 7207 11 90    Forged 7207 12   Other, of rectangular (other than square) cross-section: 7207 12 90    Forged 7207 19   Other    Of circular or polygonal cross-section: 7207 19 12     Rolled or obtained by continuous casting 7207 19 19     Forged 7207 19 80    Other 7207 20  Containing by weight 0,25 % or more of carbon:   Of rectangular (including square) cross-section, the width measuring less than twice the thickness:    Rolled or obtained by continuous casting:     Other, containing by weight: 7207 20 15      0,25 % or more but less than 0,6 % of carbon 7207 20 17      0,6 % or more of carbon 7207 20 19    Forged   Other, of rectangular (other than square) cross-section: 7207 20 32    Rolled or obtained by continuous casting 7207 20 39    Forged   Of circular or polygonal cross-section: 7207 20 52    Rolled or obtained by continuous casting 7207 20 59    Forged 7207 20 80   Other 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel: 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process  Other: 7213 91   Of circular cross-section measuring less than 14 mm in diameter: 7213 91 10    Of a type used for concrete reinforcement    Other: 7213 91 49     Containing by weight more than 0,06 % but less than 0,25 % of carbon: ex72139149      Other than of a diameter of 8 mm or less 7213 99   Other: 7213 99 10    Containing by weight less than 0,25 % of than of carbon 7213 99 90    Containing by weight 0,25 % or more of carbon 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling: 7214 10 00  Forged 7214 20 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling  Other: 7214 99   Other:    Containing by weight less than 0,25 % of carbon: 7214 99 10     Of a type used for concrete reinforcement     Other, of circular cross-section measuring in diameter: 7214 99 31      80 mm or more 7214 99 39      Less than 80 mm 7214 99 50     Other    Containing by weight 0,25 % or more of carbon:     Of a circular cross-section measuring in diameter: 7214 99 71      80 mm or more 7214 99 79      Less than 80 mm 7214 99 95     Other 7215 Other bars and rods of iron or non-alloy steel: 7215 10 00  Of free-cutting steel, not further worked than cold-formed or cold-finished 7215 50  Other, not further worked than cold-formed or cold-finished:   Containing by weight less than 0,25 % of carbon: 7215 50 11    Of rectangular (other than square) cross-section 7215 50 19    Other 7215 50 80   Containing by weight 0,25 % or more carbon 7215 90 00  Other 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel: 7224 10  Ingots and other primary forms: 7224 10 10   Of tool steel 7224 10 90   Other 7224 90  Other:   Other:    Of rectangular (including square) cross-section:     Hot-rolled or obtained by continuous casting:      The width measuring less than twice the thickness: 7224 90 05       Containing by weight not more than 0,7 % of carbon, 0,5 % or more but not more than 1,2 % of manganese and 0,6 % or more but not more than 2,3 % of silicon; containing by weight 0,0008 % or more of boron with any other elements less than the minimum content referred to in note 1(f) to this chapter 7224 90 07       Other 7224 90 14      Other 7224 90 18     Forged    Other:     Hot-rolled or obtained by continuous casting: 7224 90 31      Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 7224 90 38      Other 7224 90 90     Forged 7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel: 7228 20  Bars and rods, of silico-manganese steel: 7228 20 10   Of rectangular (other than square) cross-section, hot rolled on four faces   Other: 7228 20 99    Other 7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded: 7228 30 20   Of tool steel   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum: 7228 30 41    Of circular cross-section of a diameter of 80 mm or more 7228 30 49    Other   Other:    Of circular cross-section, of a diameter of: 7228 30 61     80 mm or more 7228 30 69     Less than 80 mm 7228 30 70    Of rectangular (other than square) cross-section, rolled on four faces 7228 30 89    Other 7228 40  Other bars and rods, not further worked than forged: 7228 40 10   Of tool steel 7228 40 90   Other 7228 60  Other bars and rods: 7228 60 20   Of tool steel 7228 60 80   Other 7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire; expanded metal of iron or steel: 7314 20  Grill, netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more an having a mesh sise of 100 cm2 or more: 7314 20 90   Other  Other grill, netting and fencing, welded at the intersection: 7314 39 00   Other 7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper:  Other:   Cold-pressed from wire: 7317 00 40    Nails of steel containing by weight 0,5 % or more of carbon, hardened    Other: 7317 00 69     Other 7317 00 90   Other 7605 Aluminium wire:  Of aluminium, not alloyed: 7605 11 00   Of which the maximum cross-sectional dimension exceeds 7 mm 7605 19 00   Other 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm:  Rectangular (including square): 7606 11   Of aluminium, not alloyed:    Other, of a thickness of: 7606 11 91     Less than 3 mm 7606 11 93     Not less than 3 mm but less than 6 mm 7606 11 99     Not less than 6 mm 7606 12   Of aluminium alloys:    Other:     Other, of a thickness of: 7606 12 91      Less than 3 mm 7606 12 93      Not less than 3 mm but less than 6 mm 7606 12 99      Not less than 6 mm 7607 Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm:  Not backed: 7607 11   Rolled but not further worked: 7607 11 10    Of a thickness of less than 0,021 mm 7607 11 90    Of a thickness of not less than 0,021 mm but not more than 0,2 mm 7607 19   Other: 7607 19 10    Of a thickness of less than 0,021 mm    Of a thickness of not less than 0,021 mm but not more than 0,2 mm: 7607 19 99     Other 7607 20  Backed: 7607 20 10   Of a thickness (excluding any backing) of less than 0,021 mm    Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm: 7607 20 99    Other 7610 Aluminium structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures: 7610 10 00  Doors, windows and their frames and thresholds for doors 7610 90  Other: 7610 90 90   Other 7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated: 7614 10 00  With steel core 7614 90 00  Other 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides; wire and rods, of agglomerated base metal powder, used for metal spraying: 8311 10  Coated electrodes of base metal, for electric arc-welding: 8311 10 10   Welding electrodes cored with iron or steel and coated with refractory material 8311 10 90   Other 8311 20 00  Cored wire of base metal, for electric arc-welding 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415: 8418 10  Combined refrigerator-freezers, fitted with separate external doors: 8418 10 20   Of a capacity exceeding 340 litres: ex84181020    Other than for use in civil aircraft 8418 10 80   Other: ex84181080    Other than for use in civil aircraft  Refrigerators, household type: 8418 21   Compression-type:    Other:     Other, of a capacity: 8418 21 91      Not exceeding 250 litres 8418 21 99      Exceeding 250 litres but not exceeding 340 litres 8418 30  Freezers of the chest type, not exceeding 800 litres capacity: 8418 30 20   Of a capacity not exceeding 400 litres: ex84183020    Other than for use in civil aircraft 8418 30 80   Of a capacity exceeding 400 litres but not exceeding 800 litres: ex84183080    Other than for use in civil aircraft 8418 40  Freezers of the upright type, not exceeding 900 litres capacity: 8418 40 20   Of a capacity not exceeding 250 litres: ex84184020    Other than for use in civil aircraft 8418 40 80   Of a capacity exceeding 250 litres but not exceeding 900 litres: ex84184080    Other than for use in civil aircraft 8422 Dishwashing machines; machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; other packing or wrapping machinery (including heat-shrink wrapping machinery); machinery for aerating beverages:  Dishwashing machines: 8422 11 00   Of the household type 8426 Ships' derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane:  Other machinery: 8426 91   Designed for mounting on road vehicles: 8426 91 10    Hydraulic cranes designed for the loading and unloading of the vehicle 8426 91 90    Other 8450 Household or laundry-type washing machines, including machines which both wash and dry:  Machines, each of a dry linen capacity not exceeding 10 kg: 8450 11   Fully-automatic machines:    Each of a dry linen capacity not exceeding 6 kg: 8450 11 11     Front-loading machines 8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints): 8483 30  Bearing housings, not incorporating ball or roller bearings; plain shaft bearings: 8483 30 80   Plain shaft bearings 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars:  Other vehicles, with spark-ignition internal combustion reciprocating piston engine: 8703 24   Of a cylinder capacity exceeding 3 000 cm3: 8703 24 10    New: ex87032410     Passenger motor cars 8703 24 90    Used  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel): 8703 33   Of a cylinder capacity exceeding 2 500 cm3:    New: 8703 33 19     Other: ex87033319      Passenger motor cars 9401 Seats (other than those of heading 9402), whether or not convertible into beds, and parts thereof: 9401 40 00  Seats other than garden seats or camping equipment, convertible into beds  Other seats, with wooden frames: 9401 61 00   Upholstered 9401 69 00   Other  Other seats, with metal frames: 9401 71 00   Upholstered 9401 79 00   Other 9401 80 00  Other seats 9403 Other furniture and parts thereof: 9403 40  Wooden furniture of a kind used in the kitchen: 9403 40 90   Other 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture: 9403 60 10   Wooden furniture of a kind used in the dining room and the living room 9403 60 90   Other wooden furniture 9404 Mattress supports; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered:  Mattresses: 9404 29   Of other materials: 9404 29 10    Spring interior 9404 90  Other: 9404 90 90   Other 9406 00 Prefabricated buildings:  Other: 9406 00 20   Of wood ANNEX II DEFINITION OF BABY BEEF PRODUCTS  referred to in Article 11 paragraph (3) of this Agreement  [SAA Article 26(3)] Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. CN code TARIC subdivision Description 0102 Live bovine animals: 0102 90  Other:   Domestic species:    Of a weight exceeding 300 kg:     Heifers (female bovines that have never calved): ex01029051      For slaughter: 10  Not yet having any permanent teeth, of a weight of 320 kg or more but not exceeding 470 kg (1) ex01029059      Other: 11  Not yet having any permanent teeth, of a weight of 320 kg or more but not exceeding 470 kg (1) 21 31 91     Other: ex01029071      For slaughter: 10  Bulls and steers not yet having permanent teeth, of a weight of 350 kg or more but not exceeding 500 kg (1) ex01029079      Other: 21  Bulls and steers not yet having permanent teeth, of a weight of 350 kg or more but not exceeding 500 kg (1) 91 0201 Meat of bovine animals, fresh or chilled: ex02011000  Carcases and half-carcases 91  Carcases of a weight of 180 kg or more but not exceeding 300 kg, and half carcases of a weight of 90 kg or more but not exceeding 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) 0201 20  Other cuts with bone in: ex02012020   Compensated quarters: 91  Compensated quarters of a weight of 90 kg or more but not exceeding 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) ex02012030   Unseparated or separated forequarters: 91  Separated forequarters, of a weight of 45 kg or more but not exceeding 75 kg, with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) ex02012050   Unseparated or separated hindquarters: 91  Separated hindquarters of a weight of 45 kg or more but not exceeding 75 kg (but 38 kg or more and not exceeding 68 kg in the case of Pistola cuts), with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ANNEX III(a) MONTENEGRIN TARIFF CONCESSIONS FOR AGRICULTURAL PRIMARY PRODUCTS ORIGINATING IN THE COMMUNITY  referred to in Article 12(2)(a) of this Agreement [SAA Article 27(2)(a)]  Duty-free for unlimited quantities from the date of entry into force of this Agreement CN code Description 0101 Live horses, asses, mules and hinnies: 0101 90  Other:   Horses: 0101 90 11    For slaughter 0101 90 19    Other 0101 90 30   Asses 0101 90 90   Mules and hinnies 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls:  Weighing not more than 185 g: 0105 12 00   Turkeys 0105 19   Other: 0105 19 20    Geese 0105 19 90    Ducks and guinea fowls 0106 Other live animals:  Mammals: 0106 19   Other: 0106 19 10    Domestic rabbits 0106 19 90    Other 0106 20 00  Reptiles (including snakes and turtles)  Birds: 0106 39   Other: 0106 39 10    Pigeons 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen: 0205 00 20  Fresh or chilled 0205 00 80  Frozen 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206 10  Of bovine animals, fresh or chilled: 0206 10 10   For the manufacture of pharmaceutical products   Other: 0206 10 91    Livers 0206 10 95    Thick skirt and thin skirt 0206 10 99    Other Of bovine animals, frozen: 0206 21 00   Tongues 0206 22 00   Livers 0206 29   Other: 0206 29 10    For the manufacture of pharmaceutical products    Other: 0206 29 91     Thick skirt and thin skirt 0206 29 99     Other 0206 30 00  Of swine, fresh or chilled  Of swine, frozen: 0206 41 00   Livers 0206 49   Other: 0206 49 20    Of domestic swine 0206 49 80    Other 0206 80  Other, fresh or chilled: 0206 80 10   For the manufacture of pharmaceutical products   Other: 0206 80 91    Of horses, asses, mules and hinnies 0206 80 99    Of sheep and goats 0206 90  Other, frozen: 0206 90 10   For the manufacture of pharmaceutical products   Other: 0206 90 91    Of horses, asses, mules and hinnies 0206 90 99    Of sheep and goats 0208 Other meat and edible meat offal, fresh, chilled or frozen: 0208 10  Of rabbits or hares:   Of domestic rabbits: 0208 10 11    Fresh or chilled 0208 10 19    Frozen 0208 10 90    Other 0208 30 00  Of primates 0208 40  Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 0208 40 10   Whale meat 0208 40 90   Other 0208 50 00  Of reptiles (including snakes and turtles) 0208 90  Other 0208 90 10   Of domestic pigeons   Of game, other than rabbits or hares: 0208 90 20    Of quails 0208 90 40    Other 0208 90 55   Seal meat 0208 90 60   Of reindeer 0208 90 70   Frogs' legs 0208 90 95   Other 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal:  Other, including edible flours and meals of meat or meat offal: 0210 91 00   Of primates 0210 92 00   Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 0210 93 00   Of reptiles (including snakes and turtles) 0210 99   Other:    Meat: 0210 99 10     Of horses, salted, in brine or dried     Of sheep and goats: 0210 99 21      With bone in 0210 99 29      Boneless 0210 99 31     Of reindeer 0210 99 39     Other    Offal:     Of domestic swine: 0210 99 41      Livers 0210 99 49      Other     Of bovine animals: 0210 99 51      Thick skirt and thin skirt 0210 99 59      Other 0210 99 60     Of sheep and goats     Other:      Poultry liver: 0210 99 71       Fatty liver of geese or ducks, salted or in brine 0210 99 79       Other 0210 99 80      Other 0210 99 90    Edible flours and meals of meat or meat offal 0407 00 Birds' eggs, in shell, fresh, preserved or cooked:  Of poultry:   For hatching: 0407 00 11    Of turkeys or geese 0407 00 19    Other 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter:  Egg yolks: 0408 11   Dried: 0408 11 20    Unfit for human consumption 0408 19   Other: 0408 19 20    Unfit for human consumption  Other: 0408 91   Dried: 0408 91 20    Unfit for human consumption 0408 99   Other: 0408 99 20    Unfit for human consumption 0410 00 00 Edible products of animal origin, not elsewhere specified or included 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212: 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant: 0601 10 10   Hyacinths 0601 10 20   Narcissi 0601 10 30   Tulips 0601 10 40   Gladioli 0601 10 90   Other 0601 20  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower; chicory plants and roots: 0601 20 10   Chicory plants and roots 0601 20 30   Orchids, hyacinths, narcissi and tulips 0601 20 90   Other 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn: 0602 90  Other: 0602 90 10   Mushroom spawn 0602 90 20   Pineapple plants 0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared:  Other: 0604 91   Fresh: 0604 91 20    Christmas trees 0604 91 40    Conifer branches 0604 91 90    Other 0604 99   Other: 0604 99 10    Not further prepared than dried 0604 99 90    Other 0713 Dried leguminous vegetables, shelled, whether or not skinned or split: 0713 33   Kidney beans, including white pea beans (Phaseolus vulgaris): 0713 33 90    Other 0713 39 00   Other 0713 40 00  Lentils 0713 50 00  Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Viciafaba var. minor) 0713 90 00  Other 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith: 0714 10  Manioc (cassava): 0714 10 10   Pellets of flour and meal   Other: 0714 10 91    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 10 99    Other 0714 20  Sweet potatoes: 0714 20 10   Fresh, whole, intended for human consumption 0714 20 90   Other 0714 90  Other:   Arrowroot, salep and similar roots and tubers with high starch content: 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 90 19    Other 0714 90 90   Other 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled:  Coconuts: 0801 11 00   Desiccated 0801 19 00   Other 0802 Other nuts, fresh or dried, whether or not shelled or peeled:  Almonds: 0802 11   In shell: 0802 11 10    Bitter 0802 11 90    Other 0802 12   Shelled: 0802 12 10    Bitter 0802 12 90    Other  Hazelnuts or filberts (Corylus spp.): 0802 21 00   In shell 0802 22 00   Shelled: ex08022200    In immediate packings of a net content not exceeding 2,5 kg ex08022200    Other  Walnuts: 0802 31 00   In shell 0802 32 00   Shelled 0802 40 00  Chestnuts (Castanea spp.) 0802 50 00  Pistachios 0802 60 00  Macadamia nuts 0802 90  Other: 0802 90 20   Areca (or betel), cola and pecans 0802 90 50   Pine nuts 0802 90 85   Other 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried: 0804 10 00  Dates 0804 30 00  Pineapples 0804 40 00  Avocados 0804 50 00  Guavas, mangoes and mangosteens 0806 Grapes, fresh or dried: 0806 20  Dried: 0806 20 10   Currants 0806 20 30   Sultanas 0806 20 90   Other 0810 Other fruit, fresh: 0810 60 00  Durians 0810 90  Other: 0810 90 30   Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums 0810 90 40   Passion fruit, carambola and pitahaya   Black, white or red currants and gooseberries: 0810 90 50    Black-currants 0810 90 60    Red-currants 0810 90 70    Other 0810 90 95   Other 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter: 0811 90  Other:   Containing added sugar or other sweetening matter:    With a sugar content exceeding 13 % by weight: 0811 90 11     Tropical fruit and tropical nuts 0811 90 19     Other    Other: 0811 90 31     Tropical fruit and tropical nuts 0811 90 39     Other   Other: 0811 90 50    Fruit of the species Vaccinium myrtillus 0811 90 70    Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 0811 90 85    Tropical fruit and tropical nuts 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0812 90  Other: 0812 90 70   Guavas, mangoes, mangosteens, tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola, pitahaya and tropical nuts 0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this Chapter: 0813 40  Other fruit: 0813 40 50   Papaws (papayas) 0813 40 60   Tamarinds 0813 40 70   Cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 0813 40 95   Other 0813 50  Mixtures of nuts or dried fruits of this Chapter:   Mixtures of dried fruit, other than that of heading 0801 to 0806:    Not containing prunes: 0813 50 12     Of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 0813 50 15     Other 0813 50 19    Containing prunes   Mixtures exclusively of dried nuts of heading 0801 and 0802: 0813 50 31    Of tropical nuts 0813 50 39    Other   Other mixtures: 0813 50 91    Not containing prunes or figs 0813 50 99    Other 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion:  Coffee, not roasted: 0901 11 00   Not decaffeinated 0901 12 00   Decaffeinated 0902 Tea, whether or not flavoured: 0902 10 00  Green tea (not fermented) in immediate packings of a content not exceeding 3 kg 0902 20 00  Other green tea (not fermented) 0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg 0902 40 00  Other black tea (fermented) and other partly fermented tea 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta:  Pepper: 0904 11 00   Neither crushed nor ground 0904 12 00   Crushed or ground 0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground:   Neither crushed nor ground: 0904 20 10    Sweet peppers 0904 20 30    Other 0904 20 90   Crushed or ground 0905 00 00 Vanilla 0906 Cinnamon and cinnamon-tree flowers:  Neither crushed nor ground: 0906 11 00   Cinnamon (Cinnamomum zeylanicum Blume) 0906 19 00   Other 0906 20 00  Crushed or ground 0907 00 00 Cloves (whole fruit, cloves and stems) 0908 Nutmeg, mace and cardamoms: 0908 10 00  Nutmeg 0908 20 00  Mace 0908 30 00  Cardamoms 0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries: 0909 10 00  Seeds of anise or badian 0909 20 00  Seeds of coriander 0909 30 00  Seeds of cumin 0909 40 00  Seeds of caraway 0909 50 00  Seeds of fennel; juniper berries 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices: 0910 10 00  Ginger 0910 20  Saffron: 0910 20 10   Neither crushed nor ground 0910 20 90   Crushed or ground 0910 30 00  Turmeric (curcuma)  Other spices: 0910 91   Mixtures referred to in Note 1(b) to this Chapter: 0910 91 10    Neither crushed nor ground 0910 91 90    Crushed or ground 0910 99   Other: 0910 99 10    Fenugreek seed    Thyme:     Neither crushed nor ground: 0910 99 31      Wild thyme (Thymus serpyllum) 0910 99 33      Other 0910 99 39     Crushed or ground 0910 99 50    Bay leaves 0910 99 60    Curry    Other: 0910 99 91     Neither crushed nor ground 0910 99 99     Crushed or ground 1006 Rice: 1006 10  Rice in the husk (paddy or rough): 1006 10 10   For sowing   Other:    Parboiled: 1006 10 21     Round grain 1006 10 23     Medium grain     Long grain: 1006 10 25      Of a length/width ratio greater than 2 but less than 3 1006 10 27      Of a length/width ratio equal to or greater than 3    Other: 1006 10 92     Round grain 1006 10 94     Medium grain     Long grain: 1006 10 96      Of a length/width ratio greater than 2 but less than 3 1006 10 98      Of a length/width ratio equal to or greater than 3 1006 20  Husked (brown) rice:   Parboiled: 1006 20 11    Round grain 1006 20 13    Medium grain    Long grain: 1006 20 15     Of a length/width ratio greater than 2 but less than 3 1006 20 17     Of a length/width ratio equal to or greater than 3   Other: 1006 20 92    Round grain 1006 20 94    Medium grain    Long grain: 1006 20 96     Of a length/width ratio greater than 2 but less than 3 1006 20 98     Of a length/width ratio equal to or greater than 3 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed:   Semi-milled rice:    Parboiled: 1006 30 21     Round grain 1006 30 23     Medium grain     Long grain: 1006 30 25      Of a length/width ratio greater than 2 but less than 3 1006 30 27      Of a length/width ratio equal to or greater than 3    Other: 1006 30 42     Round grain 1006 30 44     Medium grain     Long grain: 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 48      Of a length/width ratio equal to or greater than 3   Wholly milled rice:    Parboiled: 1006 30 61     Round grain 1006 30 63     Medium grain     Long grain: 1006 30 65      Of a length/width ratio greater than 2 but less than 3 1006 30 67      Of a length/width ratio equal to or greater than 3    Other: 1006 30 92     Round grain 1006 30 94     Medium grain     Long grain: 1006 30 96      Of a length/width ratio greater than 2 but less than 3 1006 30 98      Of a length/width ratio equal to or greater than 3 1006 40 00  Broken rice 1007 Grain sorghum: 1007 00 10  Hybrids for sowing 1007 00 90  Other 1008 Buckwheat, millet and canary seed; other cereals: 1008 10 00  Buckwheat 1008 20 00  Millet 1008 30 00  Canary seed 1008 90  Other cereals: 1008 90 10   Triticale 1008 90 90   Other 1102 Cereal flours other than of wheat or meslin: 1102 10 00  Rye flour 1102 20  Maise (corn) flour: 1102 20 10   Of a fat content not exceeding 1,5 % by weight 1102 20 90   Other 1102 90  Other: 1102 90 10   Barley flour 1102 90 30   Oat flour 1102 90 50   Rice flour 1102 90 90   Other 1103 Cereal groats, meal and pellets:  Groats and meal: 1103 11   Of wheat: 1103 11 10    Durum wheat 1103 11 90    Common wheat and spelt 1103 13   Of maise (corn): 1103 13 10    Of a fat content not exceeding 1,5 % by weight 1103 13 90    Other 1103 19   Of other cereals: 1103 19 10    Of rye 1103 19 30    Of barley 1103 19 40    Of oats 1103 19 50    Of rice 1103 19 90    Other 1103 20  Pellets: 1103 20 10   Of rye 1103 20 20   Of barley 1103 20 30   Of oats 1103 20 40   Of maise 1103 20 50   Of rice 1103 20 60   Of wheat 1103 20 90   Other 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground:  Rolled or flaked grains: 1104 12   Of oats: 1104 12 10    Rolled 1104 12 90    Flaked 1104 19   Of other cereals: 1104 19 10    Of wheat 1104 19 30    Of rye 1104 19 50    Of maise    Of barley: 1104 19 61     Rolled 1104 19 69     Flaked    Other: 1104 19 91     Flaked rice 1104 19 99     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled): 1104 22   Of oats: 1104 22 20    Hulled (shelled or husked) 1104 22 30    Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 1104 22 50    Pearled 1104 22 90    Not otherwise worked than kibbled 1104 22 98    Other 1104 23   Of maise (corn): 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled 1104 23 30    Pearled 1104 23 90    Not otherwise worked than kibbled 1104 23 99    Other 1104 29   Of other cereals:    Of barley: 1104 29 01     Hulled (shelled or husked) 1104 29 03     Hulled and sliced or kibbled ( GrÃ ¼tze  or grutten) 1104 29 05     Pearled 1104 29 07     Not otherwise worked than kibbled 1104 29 09     Other    Other:     Hulled (shelled or husked), whether or not sliced or kibbled: 1104 29 11      Of wheat 1104 29 18      Other 1104 29 30     Pearled     Not otherwise worked than kibbled: 1104 29 51      Of wheat 1104 29 55      Of rye 1104 29 59      Other     Other: 1104 29 81      Of wheat 1104 29 85      Of rye 1104 29 89      Other 1104 30  Germ of cereals, whole, rolled, flaked or ground: 1104 30 10   Of wheat 1104 30 90   Of other cereals 1105 Flour, meal, powder, flakes, granules and pellets of potatoes: 1105 10 00  Flour, meal and powder 1105 20 00  Flakes, granules and pellets 1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714 or of the products of Chapter 8: 1106 10 00  Of the dried leguminous vegetables of heading 0713 1106 20  Of sago or of roots or tubers of heading 0714: 1106 20 10   Denatured 1106 20 90   Other 1106 30  Of the products of Chapter 8: 1106 30 10   Of bananas 1106 30 90   Other 1107 Malt, whether or not roasted: 1107 10  Not roasted:   Of wheat: 1107 10 11    In the form of flour 1107 10 19    Other   Other: 1107 10 91    In the form of flour 1107 10 99    Other 1107 20 00  Roasted 1108 Starches; inulin:  Starches: 1108 11 00   Wheat starch 1108 12 00   Maise (corn) starch 1108 13 00   Potato starch 1108 14 00   Manioc (cassava) starch 1108 19   Other starches: 1108 19 10    Rice starch 1108 19 90     Other 1108 20 00  Inulin 1109 00 00 Wheat gluten, whether or not dried 1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503: 1502 00 10  For industrial uses other than the manufacture of foodstuffs for human consumption 1502 00 90  Other 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared:  Lard stearin and oleostearin: 1503 00 11   For industrial uses 1503 00 19   Other 1503 00 30  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption 1503 00 90   Other 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified: 1504 10  Fish-liver oils and their fractions: 1504 10 10   Of a vitamin A content not exceeding 2 500 International Units per gram   Other: 1504 10 91    Of halibut 1504 10 99    Other 1504 20  Fats and oils and their fractions, of fish, other than liver oils: 1504 20 90   Other 1504 30  Fats and oils and their fractions, of marine mammals: 1504 30 90   Other 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified: 1507 10  Crude oil, whether or not degummed: 1507 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1507 90  Other: 1507 90 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified: 1508 10  Crude oil: 1508 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1508 10 90   Other 1508 90  Other: 1508 90 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1508 90 90   Other 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509: 1510 00 10  Crude oils 1510 00 90  Other 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified:  Cotton-seed oil and its fractions: 1512 21   Crude oil, whether or not gossypol has been removed: 1512 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1512 21 90    Other 1512 29   Other: 1512 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1512 29 90    Other 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified:  Low erucid acid rape or colza oil and its fractions: 1514 11   Crude oil: 1514 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1514 11 90    Other 1514 19   Other: 1514 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1514 19 90    Other  Other: 1514 91   Crude oil: 1514 91 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1514 91 90    Other 1514 99   Other: 1514 99 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 1514 99 90    Other 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 20  Vegetable fats and oils and their fractions:   Other:    Other:     Other: 1516 20 98      Other 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparation of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included:  Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption: 1518 00 31   Crude 1518 00 39   Other 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes:  Residues resulting from the treatment of fatty substances or animal or vegetable waxes:   Containing oil having the characteristics of olive oil: 1522 00 31    Soapstocks 1522 00 39    Other   Other: 1522 00 91    Oil foots and dregs; soapstocks 1522 00 99    Other 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel:  Lactose and lactose syrup: 1702 11 00   Containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter 1702 19 00   Other 1702 20  Maple sugar and maple syrup: 1702 20 10   Maple sugar in solid form, containing added flavouring or colouring matter 1702 20 90   Other 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose: 1702 30 10   Isoglucose   Other:    Containing in the dry state, 99 % or more by weight of glucose: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated 1702 30 59     Other    Other: 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1702 30 99     Other 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar: 1702 40 10   Isoglucose 1702 40 90   Other 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar: 1702 60 10   Isoglucose 1702 60 80   Inulin syrup 1702 60 95   Other 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 30   Isoglucose 1702 90 50   Maltodextrine and maltodextrine syrup   Caramel: 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter    Other: 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 79     Other 1702 90 80   Inulin syrup 1702 90 99   Other 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 30   Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter:  Other: 2007 99   Other:    Other: 2007 99 98     Other 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, groundnuts and other seeds, whether or not mixed together: 2008 19   Other, including mixtures:    In immediate packings of a net content exceeding 1 kg:     Other: 2008 19 19      Other 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter:  Orange juice: 2009 11   Frozen:    Of a Brix value exceeding 67: 2009 11 11     Of a value not exceeding EUR 30 per 100 kg net weight 2009 11 19     Other    Of a Brix value not exceeding 67: 2009 11 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 11 99     Other 2009 19   Other:    Of a Brix value exceeding 67: 2009 19 11     Of a value not exceeding EUR 30 per 100 kg net weight 2009 19 19     Other    Of a Brix value exceeding 20 but not exceeding 67: 2009 19 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 19 98     Other  Grapefruit (including pomelo) juice: 2009 29   Other:    Of a Brix value exceeding 67: 2009 29 11     Of a value not exceeding EUR 30 per 100 kg net weight 2009 29 19     Other    Of a Brix value exceeding 20 but not exceeding 67: 2009 29 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 29 99     Other  Juice of any other single citrus fruit: 2009 39   Other:    Of a Brix value exceeding 67: 2009 39 11     Of a value not exceeding EUR 30 per 100 kg net weight 2009 39 19     Other    Of a Brix value exceeding 20 but not exceeding 67:     Of a value exceeding EUR 30 per 100 kg net weight: 2009 39 31      Containing added sugar 2009 39 39      Not containing added sugar     Of a value not exceeding EUR 30 per 100 kg net weight:      Lemon juice: 2009 39 51       With an added sugar content exceeding 30 % by weight 2009 39 55       With an added sugar content not exceeding 30 % by weight 2009 39 59       Not containing added sugar      Other citrus fruit juices: 2009 39 91       With an added sugar content exceeding 30 % by weight 2009 39 95       With an added sugar content not exceeding 30 % by weight 2009 39 99       Not containing added sugar  Pineapple juice: 2009 49   Other:    Of a Brix value exceeding 67: 2009 49 11     Of a value not exceeding EUR 30 per 100 kg net weight 2009 49 19     Other    Of a Brix value exceeding 20 but not exceeding 67: 2009 49 30     Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar     Other: 2009 49 91      With an added sugar content exceeding 30 % by weight 2009 49 93      With an added sugar content not exceeding 30 % by weight 2009 49 99      Not containing added sugar  Grape juice (including grape must): 2009 69   Other:    Of a Brix value exceeding 67: 2009 69 11     Of a value not exceeding EUR 22 per 100 kg net weight 2009 69 19     Other    Of a Brix value exceeding 30 but not exceeding 67:     Of a value exceeding EUR 18 per 100 kg net weight: 2009 69 51      Concentrated 2009 69 59      Other     Of a value not exceeding EUR 18 per 100 kg net weight:      With an added sugar content exceeding 30 % by weight: 2009 69 71       Concentrated 2009 69 79       Other 2009 69 90      Other  Apple juice: 2009 79   Other:    Of a Brix value exceeding 67: 2009 79 11     Of a value not exceeding EUR 22 per 100 kg net weight 2009 79 19     Other    Of a Brix value exceeding 20 but not exceeding 67: 2009 79 30     Of a value exceeding EUR 18 per 100 kg net weight, containing added sugar     Other: 2009 79 91      With an added sugar content exceeding 30 % by weight 2009 79 93      With an added sugar content not exceeding 30 % by weight 2009 79 99      Not containing added sugar 2009 80  Juice of any other single fruit or vegetable:   Of a Brix value exceeding 67:    Pear juice: 2009 80 11     Of a value not exceeding EUR 22 per 100 kg net weight 2009 80 19     Other    Other:     Of a value not exceeding EUR 30 per 100 kg net weight: 2009 80 34      Juices of tropical fruit 2009 80 35      Other     Other: 2009 80 36      Juices of tropical fruit 2009 80 38      Other 2009 90  Mixtures of juices:   Of a Brix value exceeding 67:    Mixtures of apple and pear juice: 2009 90 11     Of a value not exceeding EUR 22 per 100 kg net weight 2009 90 19     Other    Other: 2009 90 21     Of a value not exceeding EUR 30 per 100 kg net weight 2009 90 29     Other 2106 Food preparations not elsewhere specified or included: 2106 90  Other:   Flavoured or coloured sugar syrups: 2106 90 30    Isoglucose syrups    Other: 2106 90 51     Lactose syrup 2106 90 55     Glucose syrup and maltodextrine syrup 2106 90 59     Other 2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants: 2302 10  Of maise (corn): 2302 10 10   With a starch content not exceeding 35 % by weight 2302 10 90   Other 2302 30  Of wheat: 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 2302 30 90   Other 2302 40  Of other cereals:   Of rice: 2302 40 02    With a starch content not exceeding 35 % by weight 2302 40 08    Other   Other: 2302 40 10    Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 2302 40 90    Other 2302 50 00  Of leguminous plants 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets: 2303 10  Residues of starch manufacture and similar residues:   Residues from the manufacture of starch from maise (excluding concentrated steeping liquors), of a protein content, calculated on the dry product: 2303 10 11    Exceeding 40 % by weight 2303 10 19    Not exceeding 40 % by weight 2303 20  Beet-pulp, bagasse and other waste of sugar manufacture: 2303 20 90   Other 2303 30 00  Brewing or distilling dregs and waste 2304 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil 2305 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of groundnut oil 2306 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading 2304 or 2305: 2306 10 00  Of cotton seeds 2306 20 00  Of linseed 2306 30 00  Of sunflower seeds  Of rape or colza seeds: 2306 41 00   Of low erucic acid rape or colza seeds 2306 49 00   Other 2306 90  Other: 2306 90 05   Of maise (corn) germ   Other:    Oil-cake and other residues resulting from the extraction of olive oil: 2306 90 11     Containing 3 % or less by weight of olive oil 2306 90 19     Containing more than 3 % by weight of olive oil 2306 90 90    Other 2308 00 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included:  Grape marc: 2308 00 11   Having a total alcoholic strength by mass not exceeding 4,3 % mass and a dry matter content not less than 40 % by weight 2308 00 19   Other 2308 00 40  Acorns and horse-chestnuts; pomace or marc of fruit, other than grapes 2308 00 90  Other 2309 Preparations of a kind used in animal feeding: 2309 90  Other: 2309 90 10   Fish or marine mammal solubles 2309 90 20   Products referred to in additional note 5 to this chapter   Other, including premixes:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup:      Containing no starch or containing 10 % or less by weight of starch: 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 35       Containing not less than 50 % but less than 75 % by weight of milk products 2309 90 39       Containing not less than 75 % by weight of milk products      Containing more than 10 % but not more than 30 % by weight of starch: 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products 2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 49       Containing not less than 50 % by weight of milk products      Containing more than 30 % by weight of starch: 2309 90 51       Containing no milk products or containing less than 10 % by weight of such products 2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 59       Containing not less than 50 % by weight of milk products 2309 90 70     Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products    Other: 2309 90 91     Beet-pulp with added molasses     Other: 2309 90 95      Containing by weight 49 % or more of choline chloride, on an organic or inorganic base 2309 90 99      Other 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils:  Essential oils of citrus fruit: 3301 12   Of orange: 3301 12 10    Not deterpenated 3301 12 90    Deterpenated 3301 13   Of lemon: 3301 13 10    Not deterpenated 3301 13 90    Deterpenated 3301 19   Other: 3301 19 20    Not deterpenated 3301 19 80    Deterpenated  Essential oils other than those of citrus fruit: 3301 24   Of peppermint (Mentha piperita): 3301 24 10    Not deterpenated 3301 24 90    Deterpenated 3301 25   Of other mints: 3301 25 10    Not deterpenated 3301 25 90    Deterpenated 3301 29   Other:    Of clove, niaouli and ylang-ylang: 3301 29 11     Not deterpenated 3301 29 31     Deterpenated    Other: 3301 29 41     Not deterpenated     Deterpenated: 3301 29 71      Of geranium; of jasmin; of vetiver 3301 29 79      Of lavander or of lavandin 3301 29 91      Other 3301 30 00  Resinoids 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10  Of a kind used in the food or drink industries:   Of a kind used in the drink industries: 3302 10 40    Other 3302 10 90   Of a kind used in the food industries 3501 Casein, caseinates and other casein derivatives; casein glues: 3501 90  Other: 3501 90 10   Casein glues 3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivates:  Egg albumin: 3502 11   Dried: 3502 11 10    Unfit, or to be rendered unfit, for human consumption 3502 11 90    Other 3502 19   Other: 3502 19 10    Unfit, or to be rendered unfit, for human consumption 3502 19 90    Other 3502 20  Milk albumin, including concentrates of two or more whey proteins: 3502 20 10   Unfit, or to be rendered unfit, for human consumption   Other: 3502 20 91    Dried (for example, in sheets, scales, flakes, powder) 3502 20 99    Other 3502 90  Other:   Albumins, other than egg albumin and milk albumin (lactalbumin): 3502 90 20    Unfit, or to be rendered unfit, for human consumption 3502 90 70    Other 3502 90 90   Albuminates and other albumin derivatives 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501: 3503 00 10  Gelatin and derivatives thereof 3503 00 80  Other 3504 00 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10  Dextrins and other modified starches:   Other modified starches: 3505 10 50    Starches, esterified or etherified 4101 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split: 4101 20  Whole hides and skins, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 16 kg when fresh, wet- salted or otherwise preserved: 4101 20 10   Fresh 4101 20 30   Wet-salted 4101 20 50   Dried or dry-salted 4101 20 90   Other 4101 50  Whole hides and skins, of a weight exceeding 16 kg: 4101 50 10   Fresh 4101 50 30   Wet-salted 4101 50 50   Dried or dry-salted 4101 50 90   Other 4101 90 00  Other, including butts, bends and bellies 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1(c) to this chapter: 4102 10  With wool on: 4102 10 10   Of lambs 4102 10 90   Other  Without wool on: 4102 21 00   Pickled 4102 29 00   Other 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1(b) or 1(c) to this chapter: 4103 20 00  Of reptiles 4103 30 00  Of swine 4103 90  Other: 4103 90 10   Of goats or kids 4103 90 90   Other 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers use), other than raw hides and skins of heading 4101, 4102 or 4103: 4301 10 00  Of mink, whole, with or without head, tail or paws 4301 30 00  Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws 4301 60 00  Of fox, whole, with or without head, tail or paws 4301 80  Other furskins, whole, with or without head, tail or paws: 4301 80 30   Of marmots 4301 80 50   Of wild felines 4301 80 80   Other 4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers' use 5001 00 00 Slikworm cocoons suitable for reeling 5002 00 00 Row silk (not thrown) 5003 00 00 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) ANNEX III(b) MONTENEGRIN TARIFF CONCESSIONS FOR AGRICULTURAL PRIMARY PRODUCTS ORIGINATING IN THE COMMUNITY  referred to in Article 12(2)(b) of this Agreement [SAA Article 27(2)(b)]  Customs duties for the products listed in this Annex will be reduced and eliminated in accordance with the timetable indicated for each product in this Annex  on the date of entry into force of this Agreement, the import duty will be reduced to 80 % of the customs duties  on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 60 % of the customs duties  on 1 January of the second year following the date of entry into force of this Agreement, the import duty will be reduced to 40 % of the customs duties  on 1 January of the third year following the date of entry into force of this Agreement, the import duty will be reduced to 20 % of the customs duties  on 1 January of the fourth year following the date of entry into force of this Agreement, the import duty will be reduced to 0 % of the customs duties CN code Description 0102 Live bovine animals: 0102 90  Other:   Domestic species: 0102 90 05    Of a weight not exceeding 80 kg    Of a weight exceeding 80 kg but not exceeding 160 kg: 0102 90 21     For slaughter 0102 90 29     Other    Of a weight exceeding 160 kg but not exceeding 300 kg: 0102 90 41     For slaughter 0102 90 49     Other    Of a weight exceeding 300 kg:     Heifers (female bovines that have never calved): 0102 90 51      For slaughter 0102 90 59      Other     Cows: 0102 90 61      For slaughter 0102 90 69      Other     Other: 0102 90 71      For slaughter 0102 90 79      Other 0102 90 90   Other 0103 Live swine:  Other: 0103 91   Weighing less than 50 kg: 0103 91 10    Domestic species 0103 91 90    Other 0103 92   Weighing 50 kg or more:    Domestic species: 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 0103 92 19     Other 0103 92 90    Other 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls:  Weighing not more than 185 g: 0105 11   Fowls of the species Gallus domesticus:    Grandparent and parent female chicks: 0105 11 19     Other    Other: 0105 11 99     Other  Other: 0105 94 00   Fowls of the species Gallus domesticus 0105 99   Other: 0105 99 10    Ducks 0105 99 20    Geese 0105 99 30    Turkeys 0105 99 50    Guinea fowls 0203 Meat of swine, fresh, chilled or frozen:  Fresh or chilled: 0203 11   Carcases and half-carcases: 0203 11 10    Of domestic swine 0203 11 90    Other 0203 12   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine: 0203 12 11     Hams and cuts thereof 0203 12 19     Shoulders and cuts thereof 0203 12 90    Other 0203 19   Other:    Of domestic swine: 0203 19 11     Fore-ends and cuts thereof 0203 19 13     Loins and cuts thereof, with bone in 0203 19 15     Bellies (streaky) and cuts thereof     Other: 0203 19 55      Boneless 0203 19 59      Other 0203 19 90    Other  Frozen: 0203 21   Carcases and half-carcases: 0203 21 10    Of domestic swine 0203 21 90    Other 0203 22   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine: 0203 22 11     Hams and cuts thereof 0203 22 19     Shoulders and cuts thereof 0203 22 90    Other 0203 29   Other:    Of domestic swine: 0203 29 11     Fore-ends and cuts thereof 0203 29 13     Loins and cuts thereof, with bone in 0203 29 15     Bellies (streaky) and cuts thereof     Other: 0203 29 55      Boneless 0203 29 59      Other 0203 29 90    Other 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen:  Of turkeys: 0207 24   Not cut in pieces, fresh or chilled: 0207 24 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkey 0207 24 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkey, or otherwise presented 0207 25   Not cut in pieces, frozen: 0207 25 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkey 0207 25 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizsards, known as 73 % turkey, or otherwise presented 0207 26   Cuts and offal, fresh or chilled:    Cuts: 0207 26 10     Boneless     With bone in: 0207 26 20      Halves or quarters 0207 26 30      Whole wings, with or without tips 0207 26 40      Backs, necks, backs with necks attached, rumps and wing-tips 0207 26 50      Breasts and cuts thereof      Legs and cuts thereof: 0207 26 60       Drumsticks and cuts of drumsticks 0207 26 70       Other 0207 26 80      Other    Offal: 0207 26 91     Livers 0207 26 99     Other 0207 27   Cuts and offal, frozen:    Cuts: 0207 27 10     Boneless     With bone in: 0207 27 20      Halves or quarters 0207 27 30      Whole wings, with or without tips 0207 27 40      Backs, necks, backs with necks attached, rumps and wing-tips 0207 27 50      Breasts and cuts thereof      Legs and cuts thereof: 0207 27 60       Drumsticks and cuts of drumsticks 0207 27 70       Other 0207 27 80      Other    Offal: 0207 27 91     Livers 0207 27 99     Other  Of ducks, geese or guinea fowls: 0207 32   Not cut in pieces, fresh or chilled:    Of ducks: 0207 32 11     Plucked, bled, gutted but not drawn, with heads and feet known as 85 % ducks 0207 32 15     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizsards, known as 70 % ducks 0207 32 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizsards, known as 63 % ducks, or otherwise presented    Of geese: 0207 32 51     Plucked, bled, not drawn, with heads and feet known as 82 % geese 0207 32 59     Plucked and drawn, without heads and feet, with or without hearts and gizsards, known as 75 % geese, or otherwise presented 0207 32 90    Of guinea fowls 0207 33   Not cut in pieces, frozen:    Of ducks: 0207 33 11     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizsards, known as 70 % ducks 0207 33 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizsards, known as 63 % ducks, or otherwise presented    Of geese: 0207 33 51     Plucked, bled, not drawn, with heads and feet known as 82 % geese 0207 33 59     Plucked and drawn, without heads and feet, with or without hearts and gizsards, known as 75 % geese, or otherwise presented 0207 33 90    Of guinea fowls 0207 34   Fatty livers, fresh or chilled: 0207 34 10    Of geese 0207 34 90    Of ducks 0207 35   Other fresh or chilled:    Cuts:     Boneless: 0207 35 11      Of geese 0207 35 15      Of ducks or guinea fowls     With bone in:      Halves or quarters: 0207 35 21       Of ducks 0207 35 23       Of geese 0207 35 25       Of guinea fowls 0207 35 31      Whole wings, with or without tips 0207 35 41      Backs, necks, backs with necks attached, rumps and wing-tips      Breasts and cuts thereof: 0207 35 51       Of geese 0207 35 53       Of ducks or guinea fowls      Legs and cuts thereof: 0207 35 61       Of geese 0207 35 63       Of ducks or guinea fowls 0207 35 71      Goose or duck paletots 0207 35 79      Other    Offal: 0207 35 91     Livers, other than fatty livers 0207 35 99     Other 0207 36   Other, frozen:    Cuts:     Boneless: 0207 36 11      Of geese 0207 36 15      Of ducks or guinea fowls     With bone in:      Halves or quarters: 0207 36 21       Of ducks 0207 36 23       Of geese 0207 36 25       Of guinea fowls 0207 36 31      Whole wings, with or without tips 0207 36 41      Backs, necks, backs with necks attached, rumps and wing-tips      Breasts and cuts thereof: 0207 36 51       Of geese 0207 36 53       Of ducks or guinea fowls      Legs and cuts thereof: 0207 36 61       Of geese 0207 36 63       Of ducks or guinea fowls 0207 36 71      Goose or duck paletots 0207 36 79      Other    Offal:     Livers: 0207 36 81      Fatty livers of geese 0207 36 85      Fatty livers of ducks 0207 36 89      Other 0207 36 90     Other 0209 00 Pig fat, free of lean meet, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked:  Subcutaneous pig fat: 0209 00 11   Fresh, chilled, frozen, salted or in brine 0209 00 19   Dried or smoked 0209 00 30  Pig fat, other than that of subheading 0209 00 11 or 0209 00 19 0209 00 90  Poultry fat 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included: 0404 10  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter:   In powder, granules or other solid forms:    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight:     Not exceeding 15 %, and of a fat content, by weight: 0404 10 02      Not exceeding 1,5 % 0404 10 04      Exceeding 1,5 % but not exceeding 27 % 0404 10 06      Exceeding 27 %     Exceeding 15 %, and of a fat content, by weight: 0404 10 12      Not exceeding 1,5 % 0404 10 14      Exceeding 1,5 % but not exceeding 27 % 0404 10 16      Exceeding 27 %    Other, of a protein content (nitrogen content x 6,38), by weight:     Not exceeding 15 %, and of a fat content, by weight: 0404 10 26      Not exceeding 1,5 % 0404 10 28      Exceeding 1,5 % but not exceeding 27 % 0404 10 32      Exceeding 27 %     Exceeding 15 %, and of a fat content, by weight: 0404 10 34      Not exceeding 1,5 % 0404 10 36      Exceeding 1,5 % but not exceeding 27 % 0404 10 38      Exceeding 27 %   Other:    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight:     Not exceeding 15 %, and of a fat content, by weight: 0404 10 48      Not exceeding 1,5 % 0404 10 52      Exceeding 1,5 % but not exceeding 27 % 0404 10 54      Exceeding 27 %     Exceeding 15 %, and of a fat content, by weight: 0404 10 56      Not exceeding 1,5 % 0404 10 58      Exceeding 1,5 % but not exceeding 27 % 0404 10 62      Exceeding 27 %    Other, of a protein content (nitrogen content x 6,38), by weight:     Not exceeding 15 %, and of a fat content, by weight: 0404 10 72      Not exceeding 1,5 % 0404 10 74      Exceeding 1,5 % but not exceeding 27 % 0404 10 76      Exceeding 27 %     Exceeding 15 %, and of a fat content, by weight: 0404 10 78      Not exceeding 1,5 % 0404 10 82      Exceeding 1,5 % but not exceeding 27 % 0404 10 84      Exceeding 27 % 0404 90  Other:   Not containing added sugar or other sweetening matter, of a fat content, by weight: 0404 90 21    Not exceeding 1,5 % 0404 90 23    Exceeding 1,5 % but not exceeding 27 % 0404 90 29    Exceeding 27 %   Other, of a fat content, by weight: 0404 90 81    Not exceeding 1,5 % 0404 90 83    Exceeding 1,5 % but not exceeding 27 % 0404 90 89    Exceeding 27 % 0407 00 Birds' eggs, in shell, fresh, preserved or cooked:  Of poultry: 0407 00 30   Other 0407 00 90  Other 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter:  Egg yolks: 0408 11   Dried: 0408 11 80    Other 0408 19   Other:    Other: 0408 19 81     Liquid 0408 19 89     Other, including frozen  Other: 0408 91   Dried: 0408 91 80    Other 0408 99   Other: 0408 99 80    Other 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn: 0602 10  Unrooted cuttings and slips: 0602 10 90   Other 0602 20  Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts: 0602 20 10   Vine slips, grafted or rooted 0602 30 00  Rhododendrons and asaleas, grafted or not 0602 40  Roses, grafted or not: 0602 40 10   Neither budded nor grafted 0602 40 90   Budded or grafted 0602 90  Other: 0602 90 30   Vegetable and strawberry plants   Other:    Outdoor plants:     Trees, shrubs and bushes: 0602 90 41      Forest trees      Other: 0602 90 45       Rooted cuttings and young plants 0602 90 49       Other     Other outdoor plants: 0602 90 51      Perennial plants 0602 90 59      Other    Indoor plants: 0602 90 70     Rooted cuttings and young plants, excluding cacti     Other: 0602 90 91      Flowering plants with buds or flowers, excluding cacti 0602 90 99      Other 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared:  Fresh: 0603 11 00   Roses 0603 12 00   Carnations 0603 13 00   Orchids 0603 14 00   Chrysanthemums 0603 19   Other: 0603 19 10    Gladioli 0603 19 90    Other 0603 90 00  Other 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled: 0703 10  Onions and shallots:   Onions: 0703 10 11    Sets 0703 10 19    Other 0703 10 90   Shallots 0703 20 00  Garlic 0703 90 00  Leeks and other alliaceous vegetables 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh and chilled: 0704 90  Other: 0704 90 90   Other 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled:  Lettuce: 0705 11 00   Cabbage lettuce (head lettuce) 0705 19 00   Other  Chicory: 0705 21 00   Witloof chicory (Cichorium intybus var. foliosum) 0705 29 00   Other 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled: 0706 10 00  Carrots and turnips 0706 90  Other: 0706 90 10   Celeriac (rooted celery or German celery) 0706 90 30   Horseradish (Cochlearia armoracia) 0706 90 90   Other 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled: 0708 10 00  Peas (Pisum sativum) 0708 20 00  Beans (Vigna spp., Phaseolus spp.) 0708 90 00  Other leguminous vegetables 0709 Other vegetables, fresh or chilled: 0709 20 00  Asparagus 0709 30 00  Aubergines (eggplants) 0709 40 00  Celery other than celeriac  Mushrooms and truffles: 0709 51 00   Mushrooms of the genus Agaricus 0709 59   Other: 0709 59 10    Chantarelles 0709 59 30    Flap mushrooms 0709 59 50    Truffles 0709 59 90    Other 0709 90  Other: 0709 90 10   Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 0709 90 20   Chard (or white beet) and cardoons   Olives: 0709 90 31    For uses other than the production of oil 0709 90 39    Other 0709 90 40   Capers 0709 90 50   Fennel 0709 90 60   Sweetcorn 0709 90 70   Courgettes 0709 90 80   Globe artichokes 0709 90 90   Other 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 10 00  Potatoes  Leguminous vegetables, shelled or unshelled: 0710 21 00   Peas (Pisum sativum) 0710 22 00   Beans (Vigna spp., Phaseolus spp.) 0710 29 00   Other 0710 30 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 0710 80  Other vegetables: 0710 80 10   Olives   Fruits of the genus Capsicum or of the genus Pimenta: 0710 80 51    Sweet peppers 0710 80 59    Other   Mushrooms: 0710 80 61    Of the genus Agaricus 0710 80 69    Other 0710 80 70   Tomatoes 0710 80 80   Globe Artichokes 0710 80 85   Asparagus 0710 80 95   Other 0710 90 00  Mixtures of vegetables 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 20  Olives: 0711 20 10   For uses other than the production of oil 0711 20 90   Other 0711 40 00  Cucumbers and gherkins  Mushrooms and truffles: 0711 51 00   Mushrooms of the genus Agaricus 0711 59 00   Other 0711 90  Other vegetables; mixtures of vegetables:   Vegetables: 0711 90 10    Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 0711 90 50    Onions 0711 90 80    Other 0711 90 90   Mixtures of vegetables 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared: 0712 20 00  Onions  Mushrooms, wood ears (Auricularia spp.), jelly fungi (Tremella spp.) and truffles: 0712 31 00   Mushrooms of the genus Agaricus 0712 32 00   Wood ears (Auricularia spp.) 0712 33 00   Jelly fungi (Tremella spp.) 0712 39 00   Other 0712 90  Other vegetables; mixtures of vegetables: 0712 90 05   Potatoes whether or not cut or sliced but not further prepared   Sweetcorn (Zea mays var. saccharata): 0712 90 19    Other 0712 90 30   Tomatoes 0712 90 50   Carrots 0712 90 90   Other 0713 Dried leguminous vegetables, shelled, whether or not skinned or split: 0713 10  Peas (Pisum sativum): 0713 10 90   Other 0713 20 00  Chickpeas (garbanzos)  Beans (Vigna spp., Phaseolus spp.): 0713 31 00   Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek 0713 32 00   Small red (Adzuki) beans (Phaseolus or Vigna angularis) 0803 00 Bananas, including plantains, fresh or dried:  Fresh: 0803 00 11   Plantains 0803 00 19   Other 0803 00 90  Dried 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried: 0804 20  Figs: 0804 20 10   Fresh 0804 20 90   Dried 0805 Citrus fruit, fresh or dried: 0805 10  Oranges: 0805 10 20   Sweet oranges, fresh: 0805 10 80   Other 0805 40 00  Grapefruit, including pomelos 0805 50  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Cirrus latifolia): 0805 50 10   Lemons (Citrus limon, Citrus limonum) 0805 50 90   Limes (Citrus aurantifolia, Cirrus latifolia) 0805 90 00  Other 0807 Melons (including watermelons) and papaws (papayas), fresh:  Melons (including watermelons): 0807 19 00   Other 0807 20 00  Papaws (papayas) 0810 Other fruits, fresh: 0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium: 0810 40 10   Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis-idaea) 0810 40 30   Fruit of the species Vaccinium myrtillus 0810 40 50   Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 0810 40 90   Other 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter: 0811 10  Strawberries:   Containing added sugar or other sweetening matter: 0811 10 11    With a sugar content exceeding 13 % by weight 0811 10 19    Other 0811 10 90   Other 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white- or red-currants and gooseberries:   Containing added sugar or other sweetening matter: 0811 20 11    With a sugar content exceeding 13 % by weight 0811 20 19    Other   Other: 0811 20 31    Raspberries 0811 20 39    Black-currants 0811 20 51    Red-currants 0811 20 59    Blackberries and mulberries 0811 20 90    Other 0811 90  Other:   Other:    Cherries: 0811 90 75     Sour cherries (Prunus cerasus) 0811 90 80     Other 0811 90 95    Other: ex08119095     Apricots ex08119095     Peaches ex08119095     Other 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0812 10 00  Cherries 0812 90  Other: 0812 90 10   Apricots 0812 90 20   Oranges 0812 90 30   Papaws (papayas) 0812 90 40   Fruit of the species Vaccinium myrtillus 0812 90 98   Other: ex08129098    Blackberries ex08129098    Raspberries ex08129098    Other 0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this chapter: 0813 10 00  Apricots 0813 20 00  Prunes 0813 30 00  Apples 0813 40  Other fruit: 0813 40 10   Peaches, including nectarines 0813 40 30   Pears 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion:  Coffee, roasted: 0901 21 00   Not decaffeinated 0901 22 00   Decaffeinated 0901 90  Other: 0901 90 10   Coffee husks and skins 0901 90 90   Coffee substitutes containing coffee 1101 00 Wheat or meslin flour:  Wheat flour: 1101 00 11   Of durum wheat 1101 00 15   Of common wheat and spelt 1101 00 90  Meslin flour 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503: 1501 00 90  Poultry fat 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates: 1603 00 10  In immediate packings of a net content of 1 kg or less 1603 00 80  Other 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 90  Other, including invert sugar and other sugar and sugarsyrup blends containing in the dry state 50 % by weight of fructose: 1702 90 60   Artificial honey, whether or not mixed with natural honey 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 10 00  Cucumbers and gherkins 2001 90  Other: 2001 90 10   Mango chutney 2001 90 20   Fruit of the genus Capsicum other than sweet peppers or pimentos 2001 90 50   Mushrooms 2001 90 65   Olives 2001 90 70   Sweet peppers 2001 90 91   Tropical fruit and tropical nuts 2001 90 93   Onions 2001 90 99   Other 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid: 2002 10  Tomatoes, whole or in pieces: 2002 10 10   Peeled 2002 10 90   Other 2002 90  Other:   With a dry matter content of less than 12 % by weight: 2002 90 11    In immediate packings of a net content exceeding 1 kg 2002 90 19    In immediate packings of a net content not exceeding 1 kg   With a dry matter content of not less than 12 % but not more than 30 % by weight: 2002 90 31    In immediate packings of a net content exceeding 1 kg 2002 90 39    In immediate packings of a net content not exceeding 1 kg   With a dry matter content of more than 30 % by weight: 2002 90 91    In immediate packings of a net content exceeding 1 kg 2002 90 99    In immediate packings of a net content not exceeding 1 kg 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid: 2003 10  Mushrooms of the genus Agaricus: 2003 10 20   Provisionally preserved, completely cooked 2003 10 30   Other 2003 20 00  Truffles 2003 90 00  Other 2004 Other vegetables prepared or preserved otherwise than by vinegar or vinegar or acetic acid, frozen, other than products of heading 2006: 2004 10  Potatoes: 2004 10 10   Cooked, not otherwise prepared   Other: 2004 10 99    Other 2004 90  Other vegetables and mixtures of vegetables: 2004 90 30   Sauerkraut, capers and olives 2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod   Other, including mixtures: 2004 90 91    Onions, cooked, not otherwise prepared 2004 90 98    Other 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006: 2005 10 00  Homogenised vegetables 2005 20  Potatoes:   Other: 2005 20 20    Thinly sliced, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 2005 20 80    Other 2005 40 00  Peas (Pisum sativum)  Beans (Vigna spp., Phaseolus spp.): 2005 51 00   Beans, shelled 2005 59 00   Other 2005 60 00  Asparagus 2005 70  Olives: 2005 70 10   In immediate packings of a net content not exceeding 5 kg 2005 70 90   Other  Other vegetables and mixtures of vegetables: 2005 91 00   Bamboo shoots 2005 99   Other: 2005 99 10    Fruit of the genus Capsicum other than sweet peppers or pimentos 2005 99 20    Capers 2005 99 30    Globe artichokes 2005 99 40    Carrots 2005 99 50    Mixtures of vegetables 2005 99 60    Sauerkraut 2005 99 90    Other 2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised): 2006 00 10  Ginger  Other:   With a sugar content exceeding 13 % by weight: 2006 00 31    Cherries 2006 00 35    Tropical fruit and tropical nuts 2006 00 38    Other   Other: 2006 00 91    Tropical fruit and tropical nuts 2006 00 99    Other 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter: 2007 10  Homogenised preparations: 2007 10 10   With a sugar content exceeding 13 % by weight   Other: 2007 10 91    Of tropical fruit 2007 10 99    Other  Other: 2007 91   Citrus fruit: 2007 91 10    With a sugar content exceeding 30 % by weight 2007 91 30    With a sugar content exceeding 13 % but not exceeding 30 % by weight 2007 91 90    Other 2007 99   Other:    With a sugar content exceeding 30 % by weight: 2007 99 10     Plum purÃ ©e and paste and prune purÃ ©e and paste, in immediate packings of a net content exceeding 100 kg, for industrial processing 2007 99 20     Chestnut purÃ ©e and paste     Other: 2007 99 31      Of cherries 2007 99 33      Of strawberries 2007 99 35      Of raspberries 2007 99 39      Other    With a sugar content exceeding 13 % but not exceeding 30 % by weight: 2007 99 55     Apple purÃ ©e, including compotes 2007 99 57     Other    Other: 2007 99 91     Apple purÃ ©e, including compotes 2007 99 93     Of tropical fruit and tropical nuts 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, groundnuts and other seeds, whether or not mixed together: 2008 11   Groundnuts:    Other, in immediate packings of a net content:     Exceeding 1 kg: 2008 11 92      Roasted 2008 11 94      Other     Not exceeding 1 kg: 2008 11 96      Roasted 2008 11 98      Other 2008 19   Other, including mixtures:    In immediate packings of a net content exceeding 1 kg: 2008 19 11     Tropical nuts; mixtures containing 50 % or more by weight of tropical nuts and tropical fruit     Other: 2008 19 13      Roasted almonds and pistachios    In immediate packings of a net content not exceeding 1 kg: 2008 19 91     Tropical nuts; mixtures containing by weight 50 % or more of tropical nuts and tropical fruit     Other:      Roasted nuts: 2008 19 93       Almonds and pistachios 2008 19 95       Other 2008 19 99      Other 2008 20  Pineapples:   Containing added spirit:    In immediate packings of a net content exceeding 1 kg: 2008 20 11     With a sugar content exceeding 17 % by weight 2008 20 19     Other    In immediate packings of a net content not exceeding 1 kg: 2008 20 31     With a sugar content exceeding 19 % by weight 2008 20 39     Other   Not containing added spirit:    Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 20 51     With a sugar content exceeding 17 % by weight 2008 20 59     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 20 71     With a sugar content exceeding 19 % by weight 2008 20 79     Other 2008 20 90    Not containing added sugar 2008 30  Citrus fruit:   Containing added spirit:    With a sugar content exceeding 9 % by weight: 2008 30 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 30 19     Other    Other: 2008 30 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 30 39     Other   Not containing added spirit:    Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 30 51     Grapefruit segments 2008 30 55     Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 2008 30 59     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 30 71     Grapefruit segments 2008 30 75     Mandarins(including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 2008 30 79     Other 2008 30 90    Not containing added sugar 2008 40  Pears:   Containing added spirit:    In immediate packings of a net content exceeding 1 kg:     With a sugar content exceeding 13 % by weight: 2008 40 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 40 19      Other     Other: 2008 40 21      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 40 29      Other    In immediate packings of a net content not exceeding 1 kg: 2008 40 31     With a sugar content exceeding 15 % by weight 2008 40 39     Other   Not containing added spirit:    Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 40 51     With a sugar content exceeding 13 % by weight 2008 40 59     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 40 71     With a sugar content exceeding 15 % by weight 2008 40 79     Other    Not containing added sugar 2008 50  Apricots:   Containing added spirit:    In immediate packings of a net content exceeding 1 kg:     With a sugar content exceeding 13 % by weight: 2008 50 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 50 19      Other     Other: 2008 50 31      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 50 39      Other    In immediate packings of a net content not exceeding 1 kg: 2008 50 51     With a sugar content exceeding 15 % by weight 2008 50 59     Other   Not containing added spirit:    Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 50 61     With a sugar content exceeding 13 % by weight 2008 50 69     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 50 71     With a sugar content exceeding 15 % by weight 2008 50 79     Other    Not containing added sugar, in immediate packings of a net content: 2008 50 92     Of 5 kg or more 2008 50 94     Of 4,5 kg or more but less than 5 kg 2008 50 99     Of less than 4,5 kg 2008 60  Cherries:   Containing added spirit:    With a sugar content exceeding 9 % by weight: 2008 60 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 60 19     Other    Other: 2008 60 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 60 39     Other   Not containing added spirit:    Containing added sugar, in immediate packings of a net content: 2008 60 50     Exceeding 1 kg 2008 60 60     Not exceeding 1 kg    Not containing added sugar, in immediate packings of a net content: 2008 60 70     Of 4,5 kg or more 2008 60 90     Of less than 4,5 kg 2008 70  Peaches, including nectarines:   Containing added spirit:    In immediate packings of a net content exceeding 1 kg:     With a sugar content exceeding 13 % by weight: 2008 70 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 70 19      Other     Other: 2008 70 31      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 70 39      Other    In immediate packings of a net content not exceeding 1 kg: 2008 70 51     With a sugar content exceeding 15 % by weight 2008 70 59     Other   Not containing added spirit:    Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 70 61     With a sugar content exceeding 13 % by weight 2008 70 69     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 70 71     With a sugar content exceeding 15 % by weight 2008 70 79     Other    Not containing added sugar, in immediate packings of a net content: 2008 70 92     Of 5 kg or more 2008 70 98     Of less than 5 kg 2008 80  Strawberries:   Containing added spirit:    With a sugar content exceeding 9 % by weight: 2008 80 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 80 19     Other    Other: 2008 80 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 80 39     Other   Not containing added spirit: 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 80 90    Not containing added sugar  Other, including mixtures other than those of subheading 2008 19: 2008 92   Mixtures:    Containing added spirit:     With a sugar content exceeding 9 % by weight:      Of an actual alcoholic strength by mass not exceeding 11,85 % mass: 2008 92 12       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 14       Other      Other: 2008 92 16       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 18       Other     Other:      Of an actual alcoholic strength by mass not exceeding 11,85 % mass: 2008 92 32       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 34       Other      Other: 2008 92 36       Of tropical fruit(including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 38       Other    Not containing added spirit:     Containing added sugar:      In immediate packings of a net content exceeding 1 kg: 2008 92 51       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 59       Other      Other:       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits: 2008 92 72        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 74        Other       Other: 2008 92 76        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 78        Other     Not containing added sugar, in immediate packings of a net content:      Of 5 kg or more: 2008 92 92       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 93       Other      Of 4,5 kg or more but less than 5 kg: 2008 92 94       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 96       Other      Of less than 4,5 kg: 2008 92 97       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 2008 92 98       Other 2008 99   Other:    Containing added spirit:     Ginger: 2008 99 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mass 2008 99 19      Other     Grapes: 2008 99 21      With a sugar content exceeding 13 % by weight 2008 99 23      Other     Other:      With a sugar content exceeding 9 % by weight:       Of an actual alcoholic strength by mass not exceeding 11,85 % mass: 2008 99 24       Tropical fruit 2008 99 28        Other       Other: 2008 99 31        Tropical fruit 2008 99 34        Other      Other:       Of an actual alcoholic strength by mass not exceeding 11,85 % mass: 2008 99 36        Tropical fruit 2008 99 37        Other       Other: 2008 99 38        Tropical fruit 2008 99 40        Other    Not containing added spirit:     Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 99 41      Ginger 2008 99 43      Grapes 2008 99 45      Plums and prunes 2008 99 46      Passion fruit, guavas and tamarinds 2008 99 47      Mangoes, mangosteens, papaws (papayas), cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 2008 99 49      Other     Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 99 51      Ginger 2008 99 61      Passion fruit and guavas 2008 99 62      Mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 2008 99 67      Other     Not containing added sugar:      Plums and prunes, in immediate packings of a net content: 2008 99 72       Of 5 kg or more 2008 99 78       Of less than 5 kg 2008 99 99      Other 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter:  Orange juice: 2009 12 00   Not frozen, of a Brix value not exceeding 20  Grapefruit (including pomelo) juice: 2009 21 00   Of a Brix value not exceeding 20  Juice of any other single citrus fruit: 2009 31   Of a Brix value not exceeding 20:    Of a value exceeding EUR 30 per 100 kg net weight: 2009 31 11     Containing added sugar 2009 31 19     Not containing added sugar    Of a value not exceeding EUR 30 per 100 kg net weight:     Lemon juice: 2009 31 51      Containing added sugar 2009 31 59      Not containing added sugar     Other citrus fruit juices: 2009 31 91      Containing added sugar 2009 31 99      Not containing added sugar  Pineapple juice: 2009 41   Of a Brix value not exceeding 20: 2009 41 10    Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar    Other: 2009 41 91     Containing added sugar 2009 41 99     Not containing added sugar 2009 50  Tomato juice: 2009 50 10   Containing added sugar 2009 50 90   Other  Grape juice (including grape must): 2009 61    Of a Brix value not exceeding 30: 2009 61 10    Of a value exceeding EUR 18 per 100 kg net weight 2009 61 90    Of a value not exceeding EUR 18 per 100 kg net weight  Apple juice: 2009 71   Of a Brix value not exceeding 20: 2009 71 10    Of a value exceeding EUR 18 per 100 kg net weight, containing added sugar    Other: 2009 71 91     Containing added sugar 2009 71 99     Not containing added sugar 2009 80  Juice of any other single fruit or vegetable   Of a Brix value not exceeding 67:    Pear juice: 2009 80 50     Of a value exceeding EUR 18 per 100 kg net weight, containing added sugar     Other: 2009 80 61      With an added sugar content exceeding 30 % by weight 2009 80 63      With an added sugar content not exceeding 30 % by weight 2009 80 69      Not containing added sugar    Other:     Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar: 2009 80 71      Cherry juice 2009 80 73      Juices of tropical fruit 2009 80 79      Other     Other:      With an added sugar content exceeding 30 % by weight: 2009 80 85       Juices of tropical fruit 2009 80 86       Other      With an added sugar content not exceeding 30 % by weight: 2009 80 88       Juices of tropical fruit 2009 80 89       Other      Not containing added sugar: 2009 80 95       Juice of fruit of the species Vaccinium macrocarpon 2009 80 96       Cherry juice 2009 80 97       Juices of tropical fruit 2009 80 99       Other 2009 90  Mixtures of juices:   Of a Brix value not exceeding 67:    Mixtures of apple and pear juice: 2009 90 31     Of a value not exceeding EUR 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 90 39     Other    Other:     Of a value exceeding EUR 30 per 100 kg net weight:      Mixtures of citrus fruit juices and pineapple juice: 2009 90 41       Containing added sugar 2009 90 49       Other      Other: 2009 90 51       Containing added sugar 2009 90 59       Other     Of a value not exceeding EUR 30 per 100 kg net weight:      Mixtures of citrus fruit juices and pineapple juice: 2009 90 71       With an added sugar content exceeding 30 % by weight 2009 90 73       With an added sugar content not exceeding 30 % by weight 2009 90 79       Not containing added sugar      Other:       With an added sugar content exceeding 30 % by weight: 2009 90 92        Mixtures of juices of tropical fruit 2009 90 94        Other       With an added sugar content not exceeding 30 % by weight: 2009 90 95        Mixtures of juices of tropical fruit 2009 90 96        Other       Not containing added sugar: 2009 90 97        Mixtures of juices of tropical fruit 2009 90 98        Other 2206 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included: 2206 00 10  Piquette  Other:   Sparkling: 2206 00 31    Cider and perry 2206 00 39    Other   Still, in containers holding:    2 litres or less: 2206 00 51     Cider and perry 2206 00 59     Other    More than 2 litres: 2206 00 81     Cider and perry 2206 00 89     Other 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid:  Wine vinegar, in containers holding: 2209 00 11   2 litres or less 2209 00 19   More than 2 litres  Other, in containers holding: 2209 00 91   2 litres or less 2209 00 99   More than 2 litres 2309 Preparations of a kind used in animal feeding: 2309 10  Dog or cat food, put up for retail sale:   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10 % or less by weight of starch: 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 15      Containing not less than 50 % but less than 75 % by weight of milk products 2309 10 19      Containing not less than 75 % by weight of milk products     Containing more than 10 % but not more than 30 % by weight of starch: 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 39      Containing not less than 50 % by weight of milk products     Containing more than 30 % by weight of starch: 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products 2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 59      Containing not less than 50 % by weight of milk products 2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 2309 10 90   Other 2401 Unmanufactured tobacco; tobacco refuse: 2401 10  Tobacco, not stemmed/stripped:   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco: 2401 10 10    Flue-cured Virginia type 2401 10 20    Light air-cured Burley type (including Burley hybrids) 2401 10 30    Light air-cured Maryland type    Fire-cured tobacco: 2401 10 41     Kentucky type 2401 10 49     Other   Other: 2401 10 50    Light air-cured tobacco 2401 10 60    Sun-cured Oriental type tobacco 2401 10 70    Dark air-cured tobacco 2401 10 80    Flue-cured tobacco 2401 10 90    Other tobacco 2401 20  Tobacco, partly or wholly stemmed/stripped:   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco: 2401 20 10    Flue-cured Virginia type 2401 20 20    Light air-cured Burley type (including Burley hybrids) 2401 20 30    Light air-cured Maryland type    Fire-cured tobacco: 2401 20 41     Kentucky type 2401 20 49     Other   Other: 2401 20 50    Light air-cured tobacco 2401 20 60    Sun-cured Oriental type tobacco 2401 20 70    Dark air-cured tobacco 2401 20 80    Flue-cured tobacco 2401 20 90    Other tobacco 2401 30 00  Tobacco refuse ANNEX III(c) MONTENEGRIN TARIFF CONCESSIONS FOR AGRICULTURAL PRIMARY PRODUCTS ORIGINATING IN THE COMMUNITY  referred to in article 12(2)(c) of this Agreement [SAA Article 27(2)(c)]  Customs duties for the products listed in this Annex will be reduced to 50 % in accordance with the timetable indicated for each product in this Annex  on the date of entry into force of this Agreement, the import duty will be reduced to 90 % of the customs duties  on 1 January of the first year following the date of entry into force of this Agreement, the import duty will be reduced to 80 % of the customs duties  on 1 January of the second year following the date of entry into force of this Agreement, the import duty will be reduced to 70 % of the customs duties  on 1 January of the third year following the date of entry into force of this Agreement, the import duty will be reduced to 60 % of the customs duties  on 1 January of the fourth year following the date of entry into force of this Agreement, the import duty will be reduced to 50 % of the customs duties CN code Description 0104 Live sheep and goats: 0104 10  Sheep:   Other: 0104 10 30    Lambs (up to a year old) 0104 10 80    Other 0104 20  Goats: 0104 20 90   Other 0201 Meat of bovine animals, fresh or chilled: 0201 10 00  Carcases and half-carcases: ex02011000   Of veal ex02011000   Of young beef ex02011000   Of other 0201 20  Other cuts with bone in: 0201 20 20   Compensated quarters: ex02012020    Of veal ex02012020    Of young beef ex02012020    Of other 0201 20 30   Unseparated or separated forequarters: ex02012030    Of veal ex02012030    Of young beef ex02012030    Of other 0201 20 50   Unseparated or separated hindquarters: ex02012050    Of veal ex02012050    Of young beef ex02012050    Of other 0201 20 90   Other: ex02012090    Of veal ex02012090    Of young beef ex02012090    Of other 0201 30 00  Boneless: ex02013000    Of veal ex02013000    Of young beef ex02013000    Of other 0202 Meat of bovine animals, frozen: 0202 10 00  Carcases and half-carcases: ex02021000   Of veal ex02021000   Of young beef ex02021000   Of other 0202 20  Other cuts with bone in: 0202 20 10   Compensated quarters: ex02022010    Of veal ex02022010    Of young beef ex02022010    Of other 0202 20 30   Unseparated or separated forequarters: ex02022030    Of veal ex02022030    Of young beef ex02022030    Of other 0202 20 50   Unseparated or separated hindquarters: ex02022050    Of veal ex02022050    Of young beef ex02022050    Of other 0202 20 90   Other: ex02022090    Of veal ex02022090    Of young beef ex02022090    Of other 0202 30  Boneless: 0202 30 10   Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; compensated quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece: ex02023010    Of veal ex02023010    Of young beef ex02023010    Of other 0202 30 50   Crop, chuck and blade and brisket cuts: ex02023050    Of veal ex02023050    Of young beef ex02023050    Of other 0202 30 90   Other ex02023090    Of veal ex02023090    Of young beef ex02023090    Of other 0204 Meat of sheep or goats, fresh, chilled or frozen: 0204 10 00  Carcases and half-carcases of lamb, fresh or chilled  Other meat of sheep, fresh or chilled: 0204 21 00   Carcases and half-carcases 0204 22   Other cuts with bone in: 0204 22 10    Short forequarters 0204 22 30    Chines and/or best ends 0204 22 50    Legs 0204 22 90    Other 0204 23 00   Boneless 0204 30 00  Carcases and half-carcases of lamb, frozen  Other meat of sheep, frozen: 0204 41 00   Carcases and half-carcases 0204 42   Other cuts with bone in: 0204 42 10    Short forequarters 0204 42 30    Chines and/or best ends 0204 42 50    Legs 0204 42 90    Other 0204 43   Boneless: 0204 43 10    Of lamb 0204 43 90    Other 0204 50  Meat of goats:   Fresh or chilled: 0204 50 11    Carcases and half-carcases 0204 50 13    Short forequarters 0204 50 15    Chines and/or best ends 0204 50 19    Legs    Other: 0204 50 31     Cuts with bone in 0204 50 39     Boneless cuts   Frozen: 0204 50 51    Carcases and half-carcases 0204 50 53    Short forequarters 0204 50 55    Chines and/or best ends 0204 50 59    Legs    Other: 0204 50 71     Cuts with bone in 0204 50 79     Boneless cuts 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen:  Of the fowls of the species Gallus Domesticus: 0207 11   Not cut in pieces, fresh or chilled: 0207 11 10    Plucked and gutted, with heads and feet, known as 83 % chickens 0207 11 30    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizsards, known as 70 % chickens 0207 11 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizsards, known as 65 % chickens or otherwise presented 0207 12   Not cut in pieces, frozen: 0207 12 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizsards, known as 70 % chickens 0207 12 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizsards, known as 65 % chickens or otherwise presented 0207 13   Cuts and offal, fresh or chilled:    Cuts: 0207 13 10     Boneless     With bone in: 0207 13 20      Halves or quarters 0207 13 30      Whole wings, with or without tips 0207 13 40      Backs, necks, backs with necks attached, rumps and wing-tips 0207 13 50      Breasts and cuts thereof 0207 13 60      Legs and cuts thereof 0207 13 70      Other    Offal: 0207 13 91     Livers 0207 13 99     Other 0207 14   Cuts and offal, frozen:    Cuts: 0207 14 10     Boneless     With bone in: 0207 14 20      Halves or quarters 0207 14 30      Whole wings, with or without tips 0207 14 40      Backs, necks, backs with necks attached, rumps and wing-tips 0207 14 50      Breasts and cuts thereof 0207 14 60      Legs and cuts thereof 0207 14 70      Other    Offal: 0207 14 91     Livers 0207 14 99     Other 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal:  Meat of swine: 0210 11   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine:     Salted or in brine: 0210 11 11      Hams and cuts thereof 0210 11 19      Shoulders and cuts thereof     Dried or smoked: 0210 11 31      Hams and cuts thereof 0210 11 39      Shoulders and cuts thereof 0210 11 90    Other 0210 12   Bellies (streaky) and cuts thereof:    Of domestic swine: 0210 12 11     Salted or in brine 0210 12 19     Dried or smoked 0210 12 90    Other 0210 19   Other:    Of domestic swine:     Salted or in brine: 0210 19 10      Bacon sides or spencers 0210 19 20      Three-quarter sides or middles 0210 19 30      Fore-ends and cuts thereof 0210 19 40      Loins and cuts thereof 0210 19 50      Other     Dried or smoked: 0210 19 60      Fore-ends and cuts thereof 0210 19 70      Loins and cuts thereof      Other: 0210 19 81       Boneless 0210 19 89       Other 0210 19 90    Other 0210 20  Meat of bovine animals: 0210 20 10   With bone in 0210 20 90   Boneless 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter: 0401 10  Of a fat content, by weight, not exceeding 1 %: 0401 10 10   In immediate packings of a net content not exceeding two litres 0401 10 90   Other 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 %:   Not exceeding 3 %: 0401 20 11    In immediate packings of a net content not exceeding two litres 0401 20 19    Other   Exceeding 3 %: 0401 20 91    In immediate packings of a net content not exceeding two litres 0401 20 99    Other 0401 30  Of a fat content, by weight, exceeding 6 %:   Not exceeding 21 %: 0401 30 11    In immediate packings of a net content not exceeding two litres 0401 30 19    Other   Exceeding 21 % but not exceeding 45 %: 0401 30 31    In immediate packings of a net content not exceeding two litres 0401 30 39    Other   Exceeding 45 %: 0401 30 91    In immediate packings of a net content not exceeding two litres 0401 30 99    Other 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter: 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 %:   Not containing added sugar or other sweetening matter: 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 19    Other   Other: 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 99    Other  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 %: 0402 21   Not containing added sugar or other sweetening matter:    Of a fat content, by weight, not exceeding 27 %: 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg     Other: 0402 21 17      Of a fat content, by weight, not exceeding 11 % 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 %    Of a fat content, by weight, exceeding 27 %: 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg 0402 21 99     Other 0402 29   Other:    Of a fat content, by weight, not exceeding 27 %:     Other: 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg 0402 29 19      Other    Of a fat content, by weight, exceeding 27 %: 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg 0402 29 99     Other  Other: 0402 91   Not containing added sugar or other sweetening matter:    Of a fat content, by weight, not exceeding 8 %: 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg 0402 91 19     Other    Of a fat content, by weight, exceeding 8 % but not exceeding 10 %: 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg 0402 91 39     Other    Of a fat content, by weight, exceeding 10 % but not exceeding 45 %: 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 59     Other    Of a fat content, by weight, exceeding 45 %: 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 0402 91 99     Other 0402 99   Other:    Of a fat content, by weight, not exceeding 9,5 %: 0402 99 11     In immediate packings of a net content not exceeding 2,5 kg 0402 99 19     Other    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 %: 0402 99 31     In immediate packings of a net content not exceeding 2,5 kg 0402 99 39     Other    Of a fat content, by weight, exceeding 45 %: 0402 99 91     In immediate packings of a net content not exceeding 2,5 kg 0402 99 99     Other 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10  Yoghurt:   Not flavoured nor containing added fruit, nuts or cocoa:    Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 10 11     Not exceeding 3 % 0403 10 13     Exceeding 3 % but not exceeding 6 % 0403 10 19     Exceeding 6 %    Other, of a fat content, by weight: 0403 10 31     Not exceeding 3 % 0403 10 33     Exceeding 3 % but not exceeding 6 % 0403 10 39     Exceeding 6 % 0403 90  Other:   Not flavoured nor containing added fruit, nuts or cocoa:    In powder, granules or other solid forms:     Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 90 11      Not exceeding 1,5 % 0403 90 13      Exceeding 1,5 % but not exceeding 27 % 0403 90 19      Exceeding 27 %     Other, of a fat content, by weight: 0403 90 31      Not exceeding 1,5 % 0403 90 33      Exceeding 1,5 % but not exceeding 27 % 0403 90 39      Exceeding 27 %    Other:     Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 90 51      Not exceeding 3 % 0403 90 53      Exceeding 3 % but not exceeding 6 % 0403 90 59      Exceeding 6 %     Other, of a fat content, by weight: 0403 90 61      Not exceeding 3 % 0403 90 63      Exceeding 3 % but not exceeding 6 % 0403 90 69      Exceeding 6 % 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 10  Butter:   Of a fat content, by weight, not exceeding 85 %:    Natural butter: 0405 10 11     In immediate packings of a net content not exceeding 1 kg 0405 10 19     Other 0405 10 30    Recombined butter 0405 10 50    Whey butter 0405 10 90   Other 0405 20  Dairy spreads: 0405 20 90   Of a fat content, by weight, of more than 75 % but less than 80 % 0405 90  Other: 0405 90 10   Of a fat content, by weight, of 99,3 % or more and of a water content, by weight, not exceeding 0,5 % 0405 90 90   Other 0406 Cheese and curd: 0406 10  Fresh (unripened or uncured) cheese, including whey cheese, and curd: 0406 10 20   Of a fat content, by weight, not exceeding 40 % 0406 10 80   Other 0406 20  Grated or powdered cheese, of all kinds: 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 0406 20 90    Other 0406 30  Processed cheese, not grated or powdered: 0406 30 10   In the manufacture of which no cheeses other than Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 %   Other:    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter: 0406 30 31     Not exceeding 48 % 0406 30 39     Exceeding 48 % 0406 30 90    Of a fat content, by weight, exceeding 36 % 0406 40  Blue-veined cheese and other cheese containing veins produced by Penicillium roqueforti: 0406 40 10   Roquefort 0406 40 50   Gorgonzola 0406 40 90   Other 0406 90  Other cheese: 0406 90 01   For processing   Other: 0406 90 13    Emmentaler 0406 90 15    GruyÃ ¨re, Sbrinz 0406 90 17    BergkÃ ¤se, Appenzell 0406 90 18    Fromage fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine 0406 90 19    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 0406 90 21    Cheddar 0406 90 23    Edam 0406 90 25    Tilsit 0406 90 27    ButterkÃ ¤se 0406 90 29    Kashkaval 0406 90 32    Feta: 0406 90 35    Kefalo-Tyri 0406 90 37    Finlandia 0406 90 39    Jarlsberg    Other: 0406 90 50     Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles     Other:      Of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fatty matter:       Not exceeding 47 %: 0406 90 61        Grana Padano, Parmigiano Reggiano 0406 90 63        Fiore Sardo, Pecorino 0406 90 69        Other       Exceeding 47 % but not exceeding 72 %: 0406 90 73        Provolone 0406 90 75        Asiago, Caciocavallo, Montasio, Ragusano 0406 90 76        Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Sams ¢ 0406 90 78        Gouda 0406 90 79        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 0406 90 82        Camembert 0406 90 84        Brie 0406 90 85        Kefalograviera, Kasseri        Other cheese, of a water content calculated, by weight, in the non-fatty matter: 0406 90 86         Exceeding 47 % but not exceeding 52 % 0406 90 87         Exceeding 52 % but not exceeding 62 % 0406 90 88         Exceeding 62 % but not exceeding 72 % 0406 90 93       Exceeding 72 % 0406 90 99      Other 0409 00 00 Natural honey 0701 Potatoes, fresh or chilled: 0701 90  Other: 0701 90 10   For the manufacture of starch   Other: 0701 90 50    New, from 1 January to 30 June 0701 90 90    Other 0702 00 00 Tomatoes, fresh or chilled: ex07020000  From 1 April to 31 August 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled: 0704 10 00  Cauliflowers and headed broccoli: ex07041000   Cauliflowers ex07041000   Headed broccoli 0704 20 00  Brussels sprouts 0704 90  Other: 0704 90 10   White cabbages and red cabbages 0707 00 Cucumbers and gherkins, fresh or chilled: 0707 00 05  Cucumbers: ex07070005   From 1 April to 30 June 0707 00 90  Gherkins: ex07070090   From 1 September to 31 October 0709 Other vegetables, fresh or chilled: 0709 60  Fruits of the genus Capsicum or of the genus Pimenta: 0709 60 10   Sweet peppers   Other: 0709 60 91    Of the genus Capsicum, for the manufacture of capsicin or capsicum oleoresin dyes 0709 60 95    For the industrial manufacture of essential oils or resinoids 0709 60 99    Other 0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 0805 Citrus fruit, dried or fresh: 0805 20  Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids: 0805 20 10   Clementines: ex08052010    From 1 October to 31 December 0805 20 30   Monreales and satsumas: ex08052030    From 1 October to 31 December 0805 20 50   Mandarins and wilkings: ex08052050    From 1 October to 31 December 0805 20 70   Tangerines: ex08052070    From 1 October to 31 December 0805 20 90   Other: ex08052090    From 1 October to 31 December 0806 Grapes, fresh or dried: 0806 10  Fresh: 0806 10 10   Table grapes: ex08061010    From 1 July to 30 September 0806 10 90   Other: ex08061090    From 1 July to 30 September 0807 Melons (including watermelons) and papaws (papayas), fresh:  Melons (including watermelons): 0807 11 00   Watermelons: ex08071100    From 1 July to 30 August 0808 Apples, pears and quinces, fresh: 0808 10  Apples: 0808 10 10   Cider apples, in bulk, from 16 September to 15 December 0808 10 80    Other 0808 20  Pears and quinces:   Pears: 0808 20 10    Perry pears, in bulk, from 1 August to 31 December 0808 20 50    Other 0808 20 90   Quinces 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: 0809 10 00  Apricots 0809 20  Cherries: 0809 20 05   Sour cherries (Prunus cerasus) 0809 20 95   Other 0809 30  Peaches, including nectarines: 0809 30 10   Nectarines 0809 30 90   Other: ex08093090    From 1 June to 30 August 0809 40  Plums and sloes: 0809 40 05   Plums 0809 40 90   Sloes 0810 Other fruit, fresh: 0810 10 00  Strawberries 0810 20  Raspberries, blackberries, mulberries and loganberries: 0810 20 10   Raspberries 0810 20 90   Other 0810 50 00  Kiwifruit: ex08105000   From 1 November to 31 March 1509 Olive oil and its fractions, whether or not refined, but not chemically modified: 1509 10  Virgin: 1509 10 10   Lampante olive oil 1509 10 90   Other 1509 90 00  Other: ex15099000   In packings over 25 litres ex15099000   Other 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products: 1601 00 10  Of liver  Other: 1601 00 91   Sausages, dry or for spreading, uncooked 1601 00 99   Other 1602 Other prepared or preserved meat, meat offal or blood: 1602 10 00  Homogenised preparations 1602 20  Of liver of any animal:   Goose or duck liver: 1602 20 11    Containing 75 % or more by weight of fatty livers 1602 20 19    Other 1602 20 90   Other  Of poultry of heading 0105: 1602 31   Of turkeys:    Containing 57 % or more by weight of poultry meat or offal: 1602 31 11     Containing exclusively uncooked turkey meat 1602 31 19     Other 1602 31 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal 1602 31 90    Other 1602 32   Of fowls of the species Gallus domesticus:    Containing 57 % or more by weight of poultry meat or offal: 1602 32 11     Uncooked 1602 32 19     Other 1602 32 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal 1602 32 90    Other 1602 39   Other:    Containing 57 % or more by weight of poultry meat or offal: 1602 39 21     Uncooked 1602 39 29     Other 1602 39 40    Containing 25 % or more but less than 57 % by weight of poultry meat or offal 1602 39 80    Other  Of swine: 1602 41   Hams and cuts thereof: 1602 41 10    Of domestic swine 1602 41 90    Other 1602 42   Shoulders and cuts thereof: 1602 42 10    Of domestic swine 1602 42 90    Other 1602 49   Other, including mixtures:    Of domestic swine:     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin: 1602 49 11      Loins (excluding collars) and cuts thereof, including mixtures of loins or hams 1602 49 13      Collars and cuts thereof, including mixtures of collars and shoulders 1602 49 15      Other mixtures containing hams (legs), shoulders, loins or collars, and cuts thereof 1602 49 19      Other 1602 49 30     Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 49 50     Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 49 90    Other 1602 50  Of bovine animals: 1602 50 10   Uncooked; mixtures of cooked meat or offal and uncooked meat or offal   Other:    In airtight containers: 1602 50 31     Corned beef 1602 50 39     Other 1602 50 80    Other 1602 90  Other, including preparations of blood of any animal: 1602 90 10   Preparations of blood of any animal   Other: 1602 90 31    Of game or rabbit 1602 90 41    Of reindeer    Other: 1602 90 51     Containing meat or meat offal of domestic swine     Other:      Containing bovine meat or offal: 1602 90 61       Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 1602 90 69       Other      Other:       Of sheep or goats:        Uncooked; mixtures of cooked meat or offal and uncooked meat or offal: 1602 90 72         Of sheep 1602 90 74         Of goats        Other: 1602 90 76         Of sheep 1602 90 78         Of goats 1602 90 98       Other ANNEX IV COMMUNITY CONCESSIONS FOR MONTENEGRIN FISHERY PRODUCTS Products referred to in Article 14 of this Agreement (SAA Article 29(2)) Imports into the Community of the following products originating in Montenegro shall be subject to the concessions set out below: CN code TARIC Subdivision Description From entry into force of this Agreement until 31 December of same year (n) From 1 January to 31 December (n + 1) For every year thereafter, from 1 January to 31 December 0301 91 10 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 % Over the TQ: 90 % of MFN duty TQ: 20 t at 0 % Over the TQ: 80 % of MFN duty TQ: 20 t at 0 % Over the TQ: 70 % of MFN duty 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex03041919 30 ex03041991 10 0304 29 15 0304 29 17 ex03042919 30 ex03049921 11, 12, 20 ex03051000 10 ex03053090 50 0305 49 45 61 ex03055980 61 ex03056980 0301 93 00 20 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 10 t at 0 % Over the TQ: 90 % of MFN duty TQ: 10 t at 0 % Over the TQ: 80 % of MFN duty TQ: 10 t at 0 % Over the TQ: 70 % of MFN duty 0302 69 11 20 0303 79 11 20 ex03041919 16 ex03041991 20 ex03042919 60 ex03049921 30 ex03051000 63 ex03053090 63 ex03054980 ex03055980 ex03056980 ex03019980 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 % Over the TQ: 80 % of MFN duty TQ: 20 t at 0 % Over the TQ: 55 % of MFN duty TQ: 20 t at 0 % Over the TQ: 30 % of MFN duty 0302 69 61 0303 79 71 ex3041939 80 ex3041999 77 ex3042999 50 ex3049999 20 ex03051000 30 ex03053090 70 ex03054980 40 ex03055980 65 ex03056980 65 ex03019980 22 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 % Over the TQ: 80 % of MFN duty TQ: 20 t at 0 % Over the TQ: 55 % of MFN duty TQ: 20 t at 0 % Over the TQ: 30 % of MFN duty 0302 69 94 ex03037700 10 ex3041939 85 ex3041999 79 ex3042999 60 ex3049999 70 ex03051000 40 ex03053090 80 ex03054980 50 ex03055980 67 ex03056980 67 CN code TARIC Subdivision Description Annual tariff quota volume (net weight) 1604 13 11 Prepared or preserved sardines TQ: 200 t at 6 % Over the TQ: full MFN duty (1) 1604 13 19 ex16042050 10, 19 1604 16 00 1604 20 40 Prepared or preserved anchovies TQ: 200 t at 12,5 % Over the TQ: full MFN duty (1) The duty rate applicable to all products of HS heading 1604 except prepared or preserved sardines and anchovies will be reduced according to the following timetable: Year Year 1 (duty %) Year 3 (duty %) Year 5 and subsequent years (duty %) Duty 90 % of MFN 80 % of MFN 70 % of MFN (1) The initial quota volume shall be 200 tonnes. From 1 January of the fourth year following the entry into force of this Agreement, the quota volume shall be increased to 250 tonnes provided that at least 80 % of the total amount of the previous quota has been used by 31 December of that year. The increased quota volume, if implemented, will continue to apply until such time as the parties to this Agreement agree other arrangements. ANNEX V MONTENEGRIN CONCESSIONS FOR COMMUNITY FISHERY PRODUCTS Products referred to in Article 15 of this Agreement [SAA Article 30(2)] Imports into Montenegro of the following products originating in the Community shall be subject to the concessions set out below: CN code Description From entry into force of this Agreement until 31 December of same year (n) From 1 January to 31 December (n + 1) For every year thereafter, from 1 January to 31 December 0301 91 10 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex03041919 ex03041991 0304 29 15 0304 29 17 ex03042919 ex0304 99 21 ex03051000 ex03053090 0305 49 45 ex03055980 ex03056980 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 % Over the TQ: 90 % of MFN duty TQ: 20 t at 0 % Over the TQ: 80 % of MFN duty TQ: 20 t at 0 % Over the TQ: 70 % of MFN duty ex03019980 0302 69 61 0303 79 71 ex3041939 ex3041999 ex3042999 ex3049999 ex03051000 ex03053090 ex03054980 ex03055980 ex03056980 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 % Over the TQ: 80 % of MFN duty TQ: 20 t at 0 % Over the TQ: 60 % of MFN duty TQ: 20 t at 0 % Over the TQ: 40 % of MFN duty ex03019980 0302 69 94 ex03037700 ex3041939 ex3041999 ex3042999 ex3049999 ex03051000 ex03053090 ex03054980 ex03055980 ex03056980 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 % Over the TQ: 80 % of MFN duty TQ: 20 t at 0 % Over the TQ: 60 % of MFN duty TQ: 20 t at 0 % Over the TQ: 40 % of MFN duty CN code Description Annual tariff quota volume (net weight) 1604 13 11 1604 13 19 ex16042050 Prepared or preserved sardines TQ: 20 t at 50 % of MFN Over the TQ: full MFN duty 1604 16 00 1604 20 40 Prepared or preserved anchovies TQ: 10 t at 50 % Over the TQ: full MFN duty The duty rate applicable to all products of HS heading 1604 except prepared or preserved sardines and anchovies will be reduced according to the following timetable: Year Year 1 (duty %) Year 2 (duty %) Year 3 (duty %) Year 4 and subsequent years (duty %) Duty 80 % of MFN 70 % of MFN 60 % of MFN 50 % of MFN ANNEX VI INTELLECTUAL, INDUSTRIAL AND COMMERCIAL PROPERTY RIGHTS referred to in Article 40 of this Agreement (SAA Article 75)  Article 40(4) of this Agreement [SAA Article 75(4)] concerns the following Multilateral Conventions to which Member States are Parties, or which are de facto applied by Member States:  Convention establishing the World Intellectual Property Organisation (WIPO Convention, Stockholm, 1967, as amended in 1979),  Berne Convention for the Protection of Literary and Artistic Works (Paris Act, 1971),  Brussels Convention Relating to the Distribution of Programme-Carrying Signals Transmitted by Satellite (Brussels, 1974),  Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure (Budapest, 1977, as amended in 1980),  Hague Agreement Concerning the International Deposit of Industrial Designs (London Act, 1934 and The Hague Act, 1960),  Locarno Agreement Establishing an International Classification for Industrial Designs (Locarno, 1968, as amended in 1979),  Madrid Agreement concerning the International Registration of Marks (Stockholm Act, 1967 and amended in 1979),  Protocol Relating to the Madrid Agreement Concerning the International Registration of Marks (Madrid Protocol, 1989),  Nice Agreement concerning the International Classification of Goods and Services for the purposes of the Registration of Marks (Geneva, 1977 and amended in 1979),  Paris Convention for the Protection of Industrial Property (Stockholm Act, 1967 and amended in 1979),  Patent Cooperation Treaty (Washington, 1970, as amended in 1979 and modified in 1984),  Patent Law Treaty (Geneva, 2000),  International Convention for the Protection of New Varieties of Plants (UPOV Convention, Paris, 1961, as revised in 1972, 1978 and 1991),  Convention for the Protection of Producers of Phonograms against Unauthorised Duplications of their Phonograms (Phonograms Convention, Geneva, 1971),  International Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organisations (Rome Convention, 1961),  Strasbourg Agreement Concerning the International Patent Classification (Strasbourg, 1971, as amended in 1979),  Trademark Law Treaty (Geneva, 1994),  Vienna Agreement Establishing an International Classification of the Figurative Elements of Marks (Vienna, 1973, as amended in 1985),  WIPO Copyright Treaty (Geneva, 1996),  WIPO Performances and Phonograms Treaty (Geneva, 1996),  The European Patent Convention,  WTO Agreement of Trade-Related Aspects of Intellectual Property Rights., PROTOCOL 1 On trade between the Community and Montenegro in processed agricultural products Article 1 1. The Community and Montenegro apply to processed agricultural products the duties, listed in Annex I and Annex II respectively in accordance with the conditions mentioned therein, whether limited by quota or not. 2. The Interim Committee shall decide on: (a) extensions of the list of processed agricultural products under this Protocol; (b) amendments to the duties referred to in Annexes I and II; (c) increases in or the abolition of tariff quotas. 3. The Interim Committee may replace the duties established by this Protocol by a regime established on the basis of the respective market prices of the Community and Montenegro of agricultural products actually used in the manufacture of processed agricultural products subject to this Protocol. Article 2 The duties applied pursuant to Article 1 may be reduced by decision of the Interim Committee: (a) when in trade between the Community and Montenegro the duties applied to the basic products are reduced, or (b) in response to reductions resulting from mutual concessions relating to processed agricultural products. The reductions provided for under point (a) shall be calculated on the part of the duty designated as the agricultural component which shall correspond to the agricultural products actually used in the manufacture of the processed agricultural products in question and deducted from the duties applied to these basic agricultural products. Article 3 The Community and Montenegro shall inform each other of the administrative arrangements adopted for the products covered by this Protocol. These arrangements should ensure equal treatment for all interested parties and should be as simple and flexible as possible. ANNEX I DUTIES APPLICABLE UPON IMPORTS INTO THE COMMUNITY OF GOODS ORIGINATING IN MONTENEGRO Duties are set to zero for imports into the Community of processed agricultural products originating in Montenegro as listed hereafter. CN Code Description (1) (2) 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10  Yoghurt:   Flavoured or containing added fruit, nuts or cocoa:    In powder, granules or other solid forms, of a milkfat content, by weight: 0403 10 51     Not exceeding 1,5 % 0403 10 53     Exceeding 1,5 % but not exceeding 27 % 0403 10 59     Exceeding 27 %    Other, of a milkfat content, by weight: 0403 10 91     Not exceeding 3 % 0403 10 93     Exceeding 3 % but not exceeding 6 % 0403 10 99     Exceeding 6 % 0403 90  Other:   Flavoured or containing added fruit, nuts or cocoa:    In powder, granules or other solid forms, of a milkfat content, by weight: 0403 90 71     Not exceeding 1,5 % 0403 90 73     Exceeding 1,5 % but not exceeding 27 % 0403 90 79     Exceeding 27 %    Other, of a milkfat content, by weight: 0403 90 91     Not exceeding 3 % 0403 90 93     Exceeding 3 % but not exceeding 6 % 0403 90 99     Exceeding 6 % 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 20  Dairy spreads: 0405 20 10   Of a fat content, by weight, of 39 % or more but less than 60 % 0405 20 30   Of a fat content, by weight, of 60 % or more but not exceeding 75 % 0501 00 00 Human hair, unworked, whether or not washed or scoured; waste of human hair 0502 Pigs', hogs' or boars' bristles and hair; badger hair and other brush making hair; waste of such bristles or hair 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products 0507 Ivory, tortoiseshell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof 0510 00 00 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh chilled, frozen or otherwise provisionally preserved 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption:  Other: 0511 99   Other:    Natural sponges of animal origin: 0511 99 31     Raw 0511 99 39     Other 0511 99 85    Other ex05119985     Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 40 00  Sweet corn 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90  Other vegetables; mixtures of vegetables:   Vegetables: 0711 90 30    Sweet corn 0903 00 00 MatÃ © 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included: 1212 20 00  Seaweeds and other algae 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Vegetable saps and extracts: 1302 12 00   Of liquorice 1302 13 00   Of hops 1302 14 00 1302 19   Other: 1302 19 80    Other 1302 20  Pectic substances, pectinates and pectates: 1302 20 10   Dry 1302 20 90   Other  Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 31 00   Agar-agar 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or sugar seeds: 1302 32 10    Of locust beans or locust bean seeds 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) 1404 Vegetable products not elsewhere specified or included 1505 Wool grease and fatty substances derived there from (including lanolin) 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: 1515 90  Other: 1515 90 11   Tung oil; jojoba and oiticica oils; myrtle wax and Japan wax; their fractions ex15159011    Jojoba and oiticica oils; myrtle wax and Japan Wax; their fractions 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 20  Vegetable fats and oils and their fractions: 1516 20 10   Hydrogenated castor oil, so called opal-wax 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10  Margarine, excluding liquid margarine: 1517 10 10   Containing, by weight more than 10 % but not more than 15 % of milkfats 1517 90  Other: 1517 90 10   Containing, by weight more than 10 % but not more than 15 % of milkfats   Other: 1517 90 93    Edible mixtures or preparations of a kind used as mould-release preparations 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: 1518 00 10  Linoxyn  Other: 1518 00 91   Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516   Other: 1518 00 95    Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 1518 00 99    Other 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: 1522 00 10  Degras 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 50 00  Chemically pure fructose 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 1702 90 10   Chemically pure maltose 1704 Sugar confectionery (including white chocolate), not containing cocoa 1803 Cocoa paste, whether or not defatted 1804 00 00 Cocoa butter, fat and oil 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 1806 Chocolate and other food preparations containing cocoa: 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00   Containing eggs 1902 19   Other: 1902 19 10    Containing no common wheat flour or meal 1902 19 90    Other 1902 20  Stuffed pasta whether or not cooked or otherwise prepared:   Other: 1902 20 91    Cooked 1902 20 99    Other 1902 30  Other pasta: 1902 30 10   Dried 1902 30 90   Other 1902 40  Couscous: 1902 40 10   Unprepared 1902 40 90   Other 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals (other than maise (corn)), in grain form, or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 Vegetables, fruits, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001 90  Other: 2001 90 30   Sweet corn (Zea mays var. saccharata) 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 2001 90 60   Palm hearts 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 2004 10  Potatoes:   Other 2004 10 91    In the form of flour, meal or flakes 2004 90  Other vegetables and mixtures of vegetables: 2004 90 10   Sweet corn (Zea mays var. saccharata) 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006 2005 20  Potatoes: 2005 20 10   In the form of flour, meal or flakes 2005 80 00  Sweet corn (Zea mays var. saccharata) 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, groundnuts and other seeds, whether or not mixed together: 2008 11   Groundnuts: 2008 11 10    Peanut butter  Other, including mixtures other than those of subheading 2008 19: 2008 91 00   Palm hearts 2008 99   Other:    Not containing added spirit:     Not containing added sugar: 2008 99 85      Maise (corn), other than sweet corn (Zea mays var. saccharata) 2008 99 91      Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 2104 Soups and broths and preparations therefor; homogenised composite food preparations 2105 00 Ice cream and other edible ice, whether or not containing cocoa 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances: 2106 10 20   Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 2106 10 80   Other 2106 90  Other: 2106 90 20   Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages   Other: 2106 90 92    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch: 2106 90 98    Other 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 2203 00 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives:  Other polyhydric alcohols: 2905 43 00   Mannitol 2905 44   D-glucitol (sorbitol):    In aqueous solution: 2905 44 11     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 2905 44 19     Other    Other: 2905 44 91     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 2905 44 99     Other 2905 45 00   Glycerol 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils: 3301 90  Other: 3301 90 10   Terpenic by-products of the deterpenation of essential oils   Extracted oleoresins 3301 90 21    Of liquorice and hops 3301 90 30    Other 3301 90 90   Other 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10  Of a kind used in the food or drink industries   Of the type used in the drink industries:    Preparations containing all flavouring agents characterising a beverage: 3302 10 10     Of an actual alcoholic strength by volume exceeding 0,5 %     Other: 3302 10 21      Containing no milkfats, sucrose, isoglucose, glucose, or starch or containing, by weight, less than 1,5 % milkfat, 5 %sucrose or isoglucose, 5 % glucose or starch 3302 10 29      Other 3501 Casein, caseinates and other casein derivates; casein glues: 3501 10  Casein: 3501 10 10   For the manufacture of regenerated textile fibres 3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder 3501 10 90   Other 3501 90  Other: 3501 90 90   Other 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10  Dextrins and other modified starches: 3505 10 10   Dextrins   Other modified starches: 3505 10 90    Other 3505 20  Glues: 3505 20 10   Containing, by weight, less than 25 % of starches or dextrins or other modified starches 3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 3505 20 50   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 3505 20 90   Containing by weight 80 % or more of starches or dextrins or other modified starches 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 3809 10  With a basis of amylaceouos substances: 3809 10 10   Containing by weight of such substances less than 55 % 3809 10 30   Containing by weight of such substances 55 % or more but less than 70 % 3809 10 50   Containing by weight of such substances 70 % or more but less than 83 % 3809 10 90   Containing by weight of such substances 83 % or more 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included: 3824 60  Sorbitol other than that of subheading 2905 44:   In aqueous solution: 3824 60 11    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 3824 60 19    Other   Other: 3824 60 91    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 3824 60 99    Other ANNEX II DUTIES APPLICABLE TO GOODS ORIGINATING IN THE COMMUNITY ON IMPORT INTO MONTENEGRO (immediately or gradually) CN Code Description Rate of duty ( % of MFN) 2008 2009 2010 2011 2012 and after (1) (2) (3) (4) (5) (6) (7) 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10  Yoghurt:   Flavoured or containing added fruit, nuts or cocoa:    In powder, granules or other solid forms, of a milkfat content, by weight: 0403 10 51     Not exceeding 1,5 % 80 60 40 20 0 0403 10 53     Exceeding 1,5 % but not exceeding 27 % 80 60 40 20 0 0403 10 59     Exceeding 27 % 80 60 40 20 0    Other, of a milkfat content, by weight: 0403 10 91     Not exceeding 3 % 80 60 40 20 0 0403 10 93     Exceeding 3 % but not exceeding 6 % 80 60 40 20 0 0403 10 99     Exceeding 6 % 80 60 40 20 0 0403 90  Other:   Flavoured or containing added fruit, nuts or cocoa:    In powder, granules or other solid forms, of a milkfat content, by weight: 0403 90 71     Not exceeding 1,5 % 80 60 40 20 0 0403 90 73     Exceeding 1,5 % but not exceeding 27 % 80 60 40 20 0 0403 90 79     Exceeding 27 % 80 60 40 20 0    Other, of a milkfat content, by weight: 0403 90 91     Not exceeding 3 % 80 60 40 20 0 0403 90 93     Exceeding 3 % but not exceeding 6 % 80 60 40 20 0 0403 90 99     Exceeding 6 % 80 60 40 20 0 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 20  Dairy spreads: 0405 20 10   Of a fat content, by weight, of 39 % or more but less than 60 % 90 80 70 60 50 0405 20 30   Of a fat content, by weight, of 60 % or more but not exceeding 75 % 90 80 70 60 50 0501 00 00 Human hair, unworked, whether or not washed or scoured; waste of human hair 0 0 0 0 0 0502 Pigs', hogs' or boars' bristles and hair; badger hair and other brush making hair; waste of such bristles or hair: 0502 10 00  Pigs', hogs' or boars' bristles and hair and waste thereof 0 0 0 0 0 0502 90 00  Other 0 0 0 0 0 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers: 0505 10  Feathers of a kind used for stuffing; down: 0505 10 10   Raw 0 0 0 0 0 0505 10 90   Other 0 0 0 0 0 0505 90 00  Other 0 0 0 0 0 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products: 0506 10 00  Ossein and bones treated with acid 0 0 0 0 0 0506 90 00  Other 0 0 0 0 0 0507 Ivory, tortoiseshell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products: 0507 10 00  Ivory; ivory powder and waste 0 0 0 0 0 0507 90 00  Other 0 0 0 0 0 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof 0 0 0 0 0 0510 00 00 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh chilled, frozen or otherwise provisionally preserved 0 0 0 0 0 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption:  Other: 0511 99   Other:    Natural sponges of animal origin: 0511 99 31     Raw 0 0 0 0 0 0511 99 39     Other 0 0 0 0 0 0511 99 85    Other ex05119985     Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material 0 0 0 0 0 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 40 00  Sweet corn 0 0 0 0 0 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90  Other vegetables; mixtures of vegetables:   Vegetables: 0711 90 30    Sweet corn 0 0 0 0 0 0903 00 00 MatÃ © 0 0 0 0 0 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included: 1212 20 00  Seaweeds and other algae 0 0 0 0 0 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Vegetable saps and extracts: 1302 12 00   Of liquorice 0 0 0 0 0 1302 13 00   Of hops 0 0 0 0 0 1302 19   Other: 1302 19 80    Other 0 0 0 0 0 1302 20  Pectic substances, pectinates and pectates: 1302 20 10   Dry 0 0 0 0 0 1302 20 90   Other 0 0 0 0 0  Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 31 00   Agar-agar 0 0 0 0 0 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or sugar seeds: 1302 32 10    Of locust beans or locust bean seeds 0 0 0 0 0 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark): 1401 10 00  Bamboos 0 0 0 0 0 1401 20 00  Rattans 0 0 0 0 0 1401 90 00  Other 0 0 0 0 0 1404 Vegetable products not elsewhere specified or included: 1404 20 00  Cotton linters 0 0 0 0 0 1404 90 00  Other 0 0 0 0 0 1505 Wool grease and fatty substances derived there from (including lanolin): 1505 00 10  Wool grease, crude 0 0 0 0 0 1505 00 90  Other 0 0 0 0 0 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 0 0 0 0 0 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified: 1515 90  Other: 1515 90 11   Tung oil; jojoba and oiticica oils; myrtle wax and Japan wax; their fractions ex1515 90 11   Jojoba and oiticica oils; myrtle wax and Japan Wax; their fractions 0 0 0 0 0 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared: 1516 20  Vegetable fats and oils and their fractions: 1516 20 10   Hydrogenated castor oil, so called opal-wax 0 0 0 0 0 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516: 1517 10  Margarine, excluding liquid margarine: 1517 10 10   Containing, by weight more than 10 % but not more than 15 % of milkfats 0 0 0 0 0 1517 90  Other: 1517 90 10   Containing, by weight more than 10 % but not more than 15 % of milkfats 0 0 0 0 0   Other: 1517 90 93    Edible mixtures or preparations of a kind used as mould-release preparations 0 0 0 0 0 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: 1518 00 10  Linoxyn 0 0 0 0 0  Other: 1518 00 91   Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 0 0 0 0 0   Other: 1518 00 95    Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 0 0 0 0 0 1518 00 99    Other 0 0 0 0 0 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes 0 0 0 0 0 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured: 1521 10 00  Vegetable waxes 0 0 0 0 0 1521 90  Other: 1521 90 10   Spermaceti, whether or not refined or coloured 0 0 0 0 0   Beeswax and other insect waxes, whether or not refined or coloured: 1521 90 91    Raw 0 0 0 0 0 1521 90 99    Other 0 0 0 0 0 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes: 1522 00 10  Degras 0 0 0 0 0 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 50 00  Chemically pure fructose 0 0 0 0 0 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 1702 90 10   Chemically pure maltose 0 0 0 0 0 1704 Sugar confectionery (including white chocolate), not containing cocoa: 1704 10  Chewing gum, whether or not sugar-coated:   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose): 1704 10 11    Gum in strips 80 60 40 20 0 1704 10 19    Other 80 60 40 20 0   Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose): 1704 10 91    Gum in strips 80 60 40 20 0 1704 10 99    Other 80 60 40 20 0 1704 90  Other: 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 80 60 40 20 0 1704 90 30   White chocolate 80 60 40 20 0   Other: 1704 90 51    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 80 60 40 20 0 1704 90 55    Throat pastilles and cough drops 80 60 40 20 0 1704 90 61    Sugar-coated (panned) goods 80 60 40 20 0    Other: 1704 90 65     Gum confectionery and jelly confectionery, including fruit pastes in the form of sugar confectionery 80 60 40 20 0 1704 90 71     Boiled sweets whether or not filled 80 60 40 20 0 1704 90 75     Toffees, caramels and similar sweets 80 60 40 20 0     Other: 1704 90 81      Compressed tablets 80 60 40 20 0 1704 90 99      Other 80 60 40 20 0 1803 Cocoa paste, whether or not defatted: 1803 10 00  Not defatted 0 0 0 0 0 1803 20 00  Wholly or partly defatted 0 0 0 0 0 1804 00 00 Cocoa butter, fat and oil 0 0 0 0 0 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 0 0 0 0 0 1806 Chocolate and other food preparations containing cocoa: 1806 10  Cocoa powder, containing added sugar or other sweetening matter: 1806 10 15   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 0 0 0 0 1806 10 20   Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 0 0 0 0 1806 10 30   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 0 0 0 0 1806 10 90   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 0 0 0 0 0 1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 20 10   Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milkfat 0 0 0 0 0 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milkfat 0 0 0 0 0   Other: 1806 20 50    Containing 18 % or more by weight of cocoa butter 0 0 0 0 0 1806 20 70    Chocolate milk crumb 0 0 0 0 0 1806 20 80    Chocolate flavour coating 0 0 0 0 0 1806 20 95    Other 0 0 0 0 0  Other, in blocks, slabs or bars: 1806 31 00   Filled 80 60 40 20 0 1806 32   Not filled 1806 32 10    With added cereal, fruit or nuts 80 60 40 20 0 1806 32 90    Other 80 60 40 20 0 1806 90  Other:   Chocolate and chocolate products:    Chocolates (including pralines), whether or not filled: 1806 90 11     Containing alcohol 80 60 40 20 0 1806 90 19     Other 80 60 40 20 0    Other: 1806 90 31     Filled 80 60 40 20 0 1806 90 39     Not filled 80 60 40 20 0 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 80 60 40 20 0 1806 90 60   Spreads containing cocoa 80 60 40 20 0 1806 90 70   Preparations containing cocoa for making beverages 80 60 40 20 0 1806 90 90   Other 80 60 40 20 0 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included: 1901 10 00  Preparations for infant use, put up for retail sale 0 0 0 0 0 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading 1905 0 0 0 0 0 1901 90  Other:   Malt extract: 1901 90 11    With a dry extract content of 90 % or more by weight 0 0 0 0 0 1901 90 19    Other 0 0 0 0 0   Other: 1901 90 91    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 0 0 0 0 0 1901 90 99    Other 0 0 0 0 0 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00   Containing eggs 0 0 0 0 0 1902 19   Other: 1902 19 10    Containing no common wheat flour or meal 0 0 0 0 0 1902 19 90    Other 0 0 0 0 0 1902 20  Stuffed pasta whether or not cooked or otherwise prepared:   Other: 1902 20 91    Cooked 0 0 0 0 0 1902 20 99    Other 0 0 0 0 0 1902 30  Other pasta: 1902 30 10   Dried 0 0 0 0 0 1902 30 90   Other 0 0 0 0 0 1902 40  Couscous: 1902 40 10   Unprepared 0 0 0 0 0 1902 40 90   Other 0 0 0 0 0 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 0 0 0 0 0 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals (other than maise (corn)), in grain form, or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included: 1904 10  Prepared foods obtained by the swelling or roasting of cereals or cereal products: 1904 10 10   Obtained from maise 0 0 0 0 0 1904 10 30   Obtained from rice 0 0 0 0 0 1904 10 90   Other: 0 0 0 0 0 1904 20  Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals: 1904 20 10   Preparation of the MÃ ¼sli type based on unroasted cereal flakes 0 0 0 0 0   Other: 1904 20 91    Obtained from maise 0 0 0 0 0 1904 20 95    Obtained from rice 0 0 0 0 0 1904 20 99    Other 0 0 0 0 0 1904 30 00 Bulgur wheat 0 0 0 0 0 1904 90  Other: 1904 90 10   Rice 0 0 0 0 0 1904 90 80   Other 0 0 0 0 0 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: 1905 10 00  Crispbread 0 0 0 0 0 1905 20  Gingerbread and the like: 1905 20 10   Containing by weight less than 30 % of sucrose (including invert sugar expressed as sucrose) 0 0 0 0 0 1905 20 30   Containing by weight 30 % or more but less than 50 % of sucrose (including invert sugar expressed as sucrose) 0 0 0 0 0 1905 20 90   Containing by weight 50 % or more of sucrose (including invert sugar expressed as sucrose) 0 0 0 0 0  Sweet biscuits; waffles and wafers: 1905 31   Sweet biscuits:    Completely or partially coated or covered with chocolate or other preparations containing cocoa: 1905 31 11     In immediate packings of a net content not exceeding 85g 0 0 0 0 0 1905 31 19     Other 0 0 0 0 0    Other: 1905 31 30     Containing 8 % or more by weight of milkfats 0 0 0 0 0     Other: 1905 31 91      Sandwich biscuits 0 0 0 0 0 1905 31 99      Other 0 0 0 0 0 1905 32   Waffles and wafers: 1905 32 05    With a water content exceeding 10 % by weight 0 0 0 0 0    Other     Completely or partially coated or covered with chocolate or other preparations containing cocoa: 1905 32 11      In immediate packings of a net content not exceeding 85g 0 0 0 0 0 1905 32 19      Other 0 0 0 0 0     Other: 1905 32 91      Salted, whether or not filled 0 0 0 0 0 1905 32 99      Other 0 0 0 0 0 1905 40  Rusks, toasted bread and similar toasted products: 1905 40 10   Rusks 0 0 0 0 0 1905 40 90   Other 0 0 0 0 0 1905 90  Other: 1905 90 10   Matzos 0 0 0 0 0 1905 90 20   Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 0 0 0 0 0   Other: 1905 90 30    Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 0 0 0 0 0 1905 90 45    Biscuits 0 0 0 0 0 1905 90 55    Extruded or expanded products, savoury or salted 0 0 0 0 0    Other: 1905 90 60     With added sweetening matter 0 0 0 0 0 1905 90 90     Other 0 0 0 0 0 2001 Vegetables, fruits, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90  Other: 2001 90 30   Sweet corn (Zea mays var. saccharata) 80 60 40 20 0 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 80 60 40 20 0 2001 90 60   Palm hearts 80 60 40 20 0 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 2004 10  Potatoes:   Other 2004 10 91    In the form of flour, meal or flakes 80 60 40 20 0 2004 90  Other vegetables and mixtures of vegetables: 2004 90 10   Sweet corn (Zea mays var. saccharata) 80 60 40 20 0 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006 2005 20  Potatoes: 2005 20 10   In the form of flour, meal or flakes 80 60 40 20 0 2005 80 00  Sweet corn (Zea mays var. saccharata) 80 60 40 20 0 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, groundnuts and other seeds, whether or not mixed together: 2008 11   Groundnuts: 2008 11 10    Peanut butter 80 60 40 20 0  Other, including mixtures other than those of subheading 2008 19: 2008 91 00   Palm hearts 80 60 40 20 0 2008 99   Other:    Not containing added spirit:     Not containing added sugar: 2008 99 85      Maise (corn), other than sweet corn (Zea mays var. saccharata) 0 0 0 0 0 2008 99 91      Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 0 0 0 0 0 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof:  Extracts, essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee: 2101 11   Extracts, essences or concentrates: 2101 11 11    With a coffee-based dry matter content of 95 % or more by weight 0 0 0 0 0 2101 11 19    Other 0 0 0 0 0 2101 12   Preparations with a basis of these extracts, essences or concentrates or with a basis of coffee: 2101 12 92    Preparations with a basis of these extracts, essences or concentrates of coffee 0 0 0 0 0 2101 12 98    Other 0 0 0 0 0 2101 20  Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences and concentrates or with a basis of tea or matÃ ©: 2101 20 20   Extracts, essences or concentrates 0 0 0 0 0   Preparations: 2101 20 92    With a basis of extracts, essences or concentrates of tea or matÃ © 0 0 0 0 0 2101 20 98    Other 0 0 0 0 0 2101 30  Roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof:   Roasted chicory and other roasted coffee substitutes: 2101 30 11    Roasted chicory 0 0 0 0 0 2101 30 19    Other 0 0 0 0 0   Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes: 2101 30 91    Of roasted chicory 0 0 0 0 0 2101 30 99    Other 0 0 0 0 0 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders: 2102 10  Active yeasts: 2102 10 10   Culture yeast 80 60 40 20 0   Baker's yeast: 2102 10 31    Dried 80 60 40 20 0 2102 10 39    Other 80 60 40 20 0 2102 10 90   Other 80 60 40 20 0 2102 20  Inactive yeasts; other single-cell micro-organisms, dead:   Inactive yeasts: 2102 20 11    In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg. 0 0 0 0 0 2102 20 19    Other 0 0 0 0 0 2102 20 90   Other 0 0 0 0 0 2102 30 00  Prepared baking powders 0 0 0 0 0 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 2103 10 00  Soya sauce 0 0 0 0 0 2103 20 00  Tomato ketchup and other tomato sauces 0 0 0 0 0 2103 30  Mustard flour and meal and prepared mustard: 2103 30 10   Mustard flour and meal 0 0 0 0 0 2103 30 90   Prepared mustard 0 0 0 0 0 2103 90  Other: 2103 90 10   Mango chutney, liquid 0 0 0 0 0 2103 90 30   Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litre or less 0 0 0 0 0 2103 90 90   Other 0 0 0 0 0 2104 Soups and broths and preparations therefor; homogenised composite food preparations: 2104 10  Soups and broths and preparation therefor: 2104 10 10   Dried 80 60 40 20 0 2104 10 90   Other 80 60 40 20 0 2104 20 00  Homogenised composite food preparations 80 60 40 20 0 2105 00 Ice cream and other edible ice, whether or not containing cocoa: 2105 00 10  Containing no milkfats or containing less than 3 % by weight of such fats 80 60 40 20 0  Containing by weight of milkfats: 2105 00 91   3 % or more but less than 7 % 80 60 40 20 0 2105 00 99   7 % or more 80 60 40 20 0 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances: 2106 10 20   Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 80 60 40 20 0 2106 10 80   Other 80 60 40 20 0 2106 90  Other: 2106 90 20   Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages 80 60 40 20 0   Other: 2106 90 92    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch: 80 60 40 20 0 2106 90 98    Other 80 60 40 20 0 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow: 2201 10  Mineral waters and aerated waters:   Natural mineral waters: 2201 10 11    Not carbonated 90 80 70 60 50 2201 10 19    Other 90 80 70 60 50 2201 10 90   Other: 90 80 70 60 50 2201 90 00  Other 90 80 70 60 50 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009: 2202 10 00  Waters including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 90 80 70 60 50 2202 90  Other: 2202 90 10   Not containing products of headings 0401 to 0404 or fat obtained from products of headings 0401 to 0404 90 80 70 60 50   Other, containing by weight of fat obtained from the products of headings 0401 to 0404: 2202 90 91    Less than 0,2 % 90 80 70 60 50 2202 90 95    0,2 % or more but less than 2 % 90 80 70 60 50 2202 90 99    2 % or more 90 80 70 60 50 2203 00 Beer made from malt:  In containers holding 10 litres or less: 2203 00 01   In bottles 80 60 40 20 0 2203 00 09   Other 80 60 40 20 0 2203 00 10  In containers holding more than 10 litres 80 60 40 20 0 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances: 2205 10  In containers holding 2 litres or less: 2205 10 10   Of an actual alcoholic strength by volume of 18 % vol or less 80 60 40 20 0 2205 10 90   Of an actual alcoholic strength by volume exceeding 18 % vol 80 60 40 20 0 2205 90  Other: 2205 90 10   Of an actual alcoholic strength by volume of 18 % vol or less 80 60 40 20 0 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 80 60 40 20 0 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength: 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 80 60 40 20 0 2207 20 00  Ethyl alcohol and other spirits, denatured, of any strength 80 60 40 20 0 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages: 2208 20  Spirits obtained by distilling grape wine or grape marc:   In containers holding 2 litres or less: 2208 20 12    Cognac 80 60 40 20 0 2208 20 14    Armagnac 80 60 40 20 0 2208 20 26    Grappa 80 60 40 20 0 2208 20 27    Brandy de Jerez 80 60 40 20 0 2208 20 29    Other 80 60 40 20 0   In containers holding more than 2 litres: 2208 20 40    Raw distillate 80 60 40 20 0    Other: 2208 20 62     Cognac: 80 60 40 20 0 2208 20 64     Armagnac 80 60 40 20 0 2208 20 86     Grappa 80 60 40 20 0 2208 20 87     Brandy de Jerez 80 60 40 20 0 2208 20 89     Other 80 60 40 20 0 2208 30  Whiskies:   Bourbon whiskey, in containers holding: 2208 30 11    2 litres or less 80 60 40 20 0 2208 30 19    More than 2 litres 80 60 40 20 0   Scotch whisky:    Malt whisky, in containers holding: 2208 30 32     2 litres or less 80 60 40 20 0 2208 30 38     More than 2 litres 80 60 40 20 0    Blended whisky, in containers holding: 2208 30 52     2 litres or less 80 60 40 20 0 2208 30 58     More than 2 litres 80 60 40 20 0    Other, in containers holding: 2208 30 72     2 litres or less 80 60 40 20 0 2208 30 78     More than 2 litres 80 60 40 20 0   Other in containers holding: 2208 30 82    2 litres or less 80 60 40 20 0 2208 30 88    More than 2 litres 80 60 40 20 0 2208 40  Rum and other spirits obtained by distilling fermented sugar-cane products:   In containers holding 2 litres or less 2208 40 11    Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance) 80 60 40 20 0    Other: 2208 40 31     Of a value exceeding EUR 7,9 per litre of pure alcohol 80 60 40 20 0 2208 40 39     Other 80 60 40 20 0   In containers holding more than 2 litres: 2208 40 51    Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance) 80 60 40 20 0   Other: 2208 40 91     Of a value exceeding EUR 2 per litre of pure alcohol 80 60 40 20 0 2208 40 99     Other 80 60 40 20 0 2208 50  Gin and Geneva:   Gin, in containers holding: 2208 50 11    2 litres or less 80 60 40 20 0 2208 50 19    More than 2 litres 80 60 40 20 0   Geneva, in containers holding: 2208 50 91    2 litres or less 80 60 40 20 0 2208 50 99    More than 2 litres 80 60 40 20 0 2208 60  Vodka:   Of an alcoholic strength by volume of 45,4 % vol or less in containers holding: 2208 60 11    2 litres or less 80 60 40 20 0 2208 60 19    More than 2 litres 80 60 40 20 0   Of an alcoholic strength by volume of more than 45,4 % vol in containers holding: 2208 60 91    2 litres or less 80 60 40 20 0 2208 60 99    More than 2 litres 80 60 40 20 0 2208 70  Liqueurs and cordials: 2208 70 10   In containers holding 2 litres or less 80 60 40 20 0 2208 70 90   In containers holding more than 2 litres 80 60 40 20 0 2208 90  Other:   Arrack, in containers holding: 2208 90 11    2 litres or less 80 60 40 20 0 2208 90 19    More than 2 litres 80 60 40 20 0   Plum, pear or cherry spirit (excluding liqueurs), in containers holding: 2208 90 33    2 litres or less: 80 60 40 20 0 2208 90 38    More than 2 litres: 80 60 40 20 0   Other spirits and other spirituous beverages, in containers holding:    2 litres or less: 2208 90 41     Ouzo 80 60 40 20 0     Other:      Spirits (excluding liqueurs):       Distilled from fruit: 2208 90 45        Calvados 80 60 40 20 0 2208 90 48        Other 80 60 40 20 0       Other: 2208 90 52        Korn 80 60 40 20 0 2208 90 54         Tequilla 80 60 40 20 0 2208 90 56         Other 80 60 40 20 0 2208 90 69      Other spirituous beverages 80 60 40 20 0    More than 2 litres:     Spirits (excluding liqueurs): 2208 90 71      Distilled from fruit 80 60 40 20 0 2208 90 75      Tequilla 80 60 40 20 0 2208 90 77      Other 80 60 40 20 0 2208 90 78     Other spirituous beverages 80 60 40 20 0   Undernatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding: 2208 90 91    2 litres or less 80 60 40 20 0 2208 90 99    More than 2 litres 80 60 40 20 0 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes: 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 80 60 40 20 0 2402 20  Cigarettes containing tobacco: 2402 20 10   Containing cloves 80 60 40 20 0 2402 20 90   Other 80 60 40 20 0 2402 90 00  Other 80 60 40 20 0 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences: 2403 10  Smoking tobacco, whether or not containing tobacco substitutes in any proportion: 2403 10 10   In immediate packings of a net content not exceeding 500 g 80 60 40 20 0 2403 10 90   Other 80 60 40 20 0  Other: 2403 91 00   Homogenised or reconstituted tobacco 80 60 40 20 0 2403 99   Other: 2403 99 10    Chewing tobacco and snuff 80 60 40 20 0 2403 99 90    Other 80 60 40 20 0 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives:  Other polyhydric alcohols: 2905 43 00   Mannitol 0 0 0 0 0 2905 44   D-glucitol (sorbitol):    In aqueous solution: 2905 44 11     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 0 0 0 0 2905 44 19     Other 0 0 0 0 0    Other: 2905 44 91     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 0 0 0 0 2905 44 99     Other 0 0 0 0 0 2905 45 00   Glycerol 0 0 0 0 0 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils: 3301 90  Other: 3301 90 10   Terpenic by-products of the deterpenation of essential oils 0 0 0 0 0   Extracted oleoresins 3301 90 21    Of liquorice and hops 0 0 0 0 0 3301 90 30    Other 0 0 0 0 0 3301 90 90   Other 0 0 0 0 0 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages: 3302 10  Of a kind used in the food or drink industries   Of the type used in the drink industries:    Preparations containing all flavouring agents characterising a beverage: 3302 10 10     Of an actual alcoholic strength by volume exceeding 0,5 % 0 0 0 0 0     Other: 3302 10 21      Containing no milkfats, sucrose, isoglucose, glucose, or starch or containing, by weight, less than 1,5 % milkfat, 5 %sucrose or isoglucose, 5 % glucose or starch 0 0 0 0 0 3302 10 29      Other 0 0 0 0 0 3501 Casein, caseinates and other casein derivates; casein glues: 3501 10  Casein: 3501 10 10   For the manufacture of regenerated textile fibres 0 0 0 0 0 3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder 0 0 0 0 0 3501 10 90   Other 0 0 0 0 0 3501 90  Other: 3501 90 90   Other 0 0 0 0 0 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10  Dextrins and other modified starches: 3505 10 10   Dextrins 0 0 0 0 0   Other modified starches: 3505 10 90    Other 0 0 0 0 0 3505 20  Glues: 3505 20 10   Containing, by weight, less than 25 % of starches or dextrins or other modified starches 0 0 0 0 0 3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 0 0 0 0 0 3505 20 50   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 0 0 0 0 0 3505 20 90   Containing by weight 80 % or more of starches or dextrins or other modified starches 0 0 0 0 0 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 3809 10  With a basis of amylaceouos substances: 3809 10 10   Containing by weight of such substances less than 55 % 0 0 0 0 0 3809 10 30   Containing by weight of such substances 55 % or more but less than 70 % 0 0 0 0 0 3809 10 50   Containing by weight of such substances 70 % or more but less than 83 % 0 0 0 0 0 3809 10 90   Containing by weight of such substances 83 % or more 0 0 0 0 0 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols:  Industrial monocarboxylic fatty acids, acid oils from refining: 3823 11 00   Stearic acid 0 0 0 0 0 3823 12 00   Oleic acid 0 0 0 0 0 3823 13 00   Tall oil fatty acids 0 0 0 0 0 3823 19   Other: 3823 19 10    Distilled fatty acids 0 0 0 0 0 3823 19 30    Fatty acid distillate 0 0 0 0 0 3823 19 90    Other 0 0 0 0 0 3823 70 00  Industrial fatty alcohols 0 0 0 0 0 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included: 3824 60  Sorbitol other than that of subheading 2905 44:   In aqueous solution: 3824 60 11    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 0 0 0 0 3824 60 19    Other 0 0 0 0 0   Other: 3824 60 91    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 0 0 0 0 0 3824 60 99    Other 0 0 0 0 0 PROTOCOL 2 On reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine, spirit drinks and aromatised wine names Article 1 This Protocol includes: 1. an Agreement on reciprocal preferential trade concessions for certain wines (Annex I to this Protocol); 2. an Agreement on reciprocal recognition, protection and control of wine, spirits drinks and aromatised wine names (Annex II to this Protocol). Article 2 The Agreements referred to in Article 1 apply to: 1. wines falling under heading 22.04 of the Harmonised System of the International Convention on the Harmonised Commodity Description and Coding System, done at Brussels on 14 June 1983 which have been produced from fresh grapes; (a) originate in the Community and have been produced in accordance with the rules governing the oenological practices and processes referred to in Title V of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common market organisation in wine and establishing a Community code of oenological practices and processes (2); or (b) originate in Montenegro and have been produced in accordance with the rules governing the oenological practices and processes in conformity with the law of Montenegro. These rules governing the oenological practices and processes shall be in conformity with the Community legislation; 2. spirit drinks falling under heading 22.08 of the Convention referred to in paragraph 1 which: (a) originate in the Community and comply with Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (3) and Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (4); or (b) originate in Montenegro, and have been produced in conformity with the law of Montenegro which shall be in conformity with Community legislation; 3. aromatised wines falling under heading 22.05 of the Convention referred to in paragraph 1, which: (a) originate in the Community and comply with Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (5); or (b) originate in Montenegro, and have been produced in conformity with the law of Montenegro which shall be in conformity with Community legislation. (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 of 20 November 2006 adapting certain Regulations and Decisions in the fields of free movement of goods, freedom of movement of persons, company law, competition policy, agriculture (including veterinary and phytosanitary legislation), transport policy, taxation, statistics, energy, environment, cooperation in the fields of justice and home affairs, customs union, external relations, common foreign and security policy and institutions, by reason of the accession of Bulgaria and Romania (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 556/2007 (OJ L 132, 24.5.2007, p. 3). (3) OJ L 160, 12.6.1989, p. 1. Regulation as last amended by the 2005 Act of Accession. (4) OJ L 105, 25.4.1990, p. 9. Regulation as last amended by Commission Regulation (EC) No 2140/98 (OJ L 270, 7.10.1998, p. 9). (5) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by the 2005 Act of Accession. ANNEX I AGREEMENT between the Community and Montenegro on reciprocal preferential trade concessions for certain wines 1. Imports into the Community of the following wines referred to in Article 2 of this Protocol shall be subject to the concessions set out below: CN code Description (in accordance with Article 2(1)(b) of Protocol 2) applicable duty quantities (hl) ex 220410 Quality sparkling wine exemption 16 000 ex 220421 Wine of fresh grapes 2. The Community shall grant a preferential zero-duty within the tariff quotas determined in point 1, subject to the condition that no export subsidies shall be paid for exports of these quantities by Montenegro. 3. Imports into Montenegro of the following wines referred to in Article 2 of this Protocol shall be subject to the concessions set out below: Montenegrin customs tariff code Description (in accordance with Article 2(1)(a) of Protocol 2 applicable duty entry into force quantity (hl) yearly increase (hl) specific provisions ex 220410 Quality sparkling wine exemption 1 500 1 000 (1) ex 220421 Wine of fresh grapes 4. Montenegro shall grant a preferential zero-duty within tariff quotas determined in point 3, subject to the condition that no export subsidies shall be paid for exports of these quantities by the Community. 5. The rules of origin applicable under this Agreement shall be as set out in Protocol 3 of the Stabilisation and Association Agreement. 6. Imports of wine under the concessions provided in this Agreement shall be subject to the presentation of a certificate and an accompanying document in accordance with Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (2) to the effect that the wine in question complies with Article 2(1) of Protocol 2. The certificate and an accompanying document shall be issued by a mutually recognised official body appearing on the lists drawn up jointly. 7. The Parties shall examine the opportunities for granting each other further concessions taking into account the development of wine trade between the Parties no later than three years after the entry into force of this Agreement. 8. The Parties shall ensure that the benefits granted reciprocally are not called into question by other measures. 9. Consultations shall take place at the request of either Party on any problem relating to the way this Agreement operates. (1) The yearly increase is applied until the quota reaches a maximum of 3 500 hl. (2) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 of 20 November 2006 adapting certain Regulations and Decisions in the fields of free movement of goods, freedom of movement of persons, company law, competition policy, agriculture (including veterinary and phytosanitary legislation), transport policy, taxation, statistics, energy, environment, cooperation in the fields of justice and home affairs, customs union, external relations, common foreign and security policy and institutions, by reason of the accession of Bulgaria and Romania (OJ L 363, 20.12.2006, p. 1). ANNEX II AGREEMENT between the community and Montenegro on the reciprocal recognition, protection and control of wine, spirit drinks and aromatised wine names Article 1 Objectives 1. The Parties shall, on the basis of non-discrimination and reciprocity, recognise, protect and control names of the products referred to in Article 2 of this Protocol in accordance with the conditions provided for in this Annex. 2. The Parties shall take all general and specific measures necessary to ensure that the obligations laid down by this Annex are fulfilled and that the objectives set out in this Annex are attained. Article 2 Definitions For the purposes of this Agreement and except where otherwise expressly provided herein: (a) originating, when used in relation to the name of a Party, shall mean that:  a wine is produced entirely within the Party concerned solely from grapes which have been wholly harvested in that Party;  a spirit drink or aromatised wine is produced within that Party; (b) geographical indication as listed in Appendix 1 means an indication as defined in Article 22(1) of the Agreement on Trade Related Aspects of Intellectual Property Rights (hereinafter referred to as the TRIPS Agreement); (c) traditional expression means a traditionally used name, as specified in Appendix 2, referring in particular to the method of production or to the quality, colour, type or place, or a particular event linked to the history of the wine concerned and recognised by the laws and regulations of a Party for the purpose of describing and presenting of such a wine originating in the territory of that Party; (d) homonymous means the same geographical indication or same traditional expression, or such a term so similar as to be likely to cause confusion, to denote different places, procedures or things; (e) description means the words used to describe a wine, spirit drink or aromatised wine on a label or documents accompanying the transport of wine, spirit drink or aromatised wine, on commercial documents particularly invoices and delivery notes, and advertising material; (f) labelling means all descriptions and other references, signs, designs, geographical indications or trademarks which distinguish wines, spirit drinks or aromatised wines and which appear on the same container, including its sealing device or the tag attached to the container and the sheathing covering the neck of bottles; (g) presentation means the entirety of terms, allusions and the like referring to a wine, spirit drink or aromatised wine used on the labelling, on the packaging; on the containers, the closure, in advertising and/or sales promotion of any kind; (h) packaging means the protective wrappings, such as papers, straw envelopes of any kind, cartons and cases, used in transport of one or more containers or for sale to the ultimate consumer; (i) produced means the entire process of wine-making, spirit drink-making and aromatised wine-making; (j) wine means solely the beverage resulting from full or partial alcoholic fermentation of fresh grapes of the vine varieties, referred to in this Agreement whether or not pressed, or of its must; (k) vine varieties means varieties of plants of Vitis Vinifera without prejudice to any legislation which a Party may have in respect of the use of different vine varieties in wine produced in that Party; (l) WTO Agreement means the Marrakesh Agreement establishing the World Trade Organisation done on 15 April 1994. Article 3 General importation and marketing rules Unless otherwise provided for in this Agreement, importation and marketing of the products referred to in Article 2 shall be conducted in compliance with the laws and regulations applying in the territory of the Party. TITLE I RECIPROCAL PROTECTION OF WINE, SPIRIT DRINKS AND AROMATISED WINE NAMES Article 4 Protected names Without prejudice to Articles 5, 6 and 7, the following shall be protected: (a) as regards the products referred to in Article 2:  references to the name of the Member State in which the wine, spirit drink and aromatised wine originates or other names to indicate the Member State;  the geographical indications, listed in Appendix 1, Part A, points (a) for wines (b) for spirit drinks and (c) for aromatised wines;  the traditional expressions listed in Appendix 2, Part A; (b) as regards wines, spirit drinks or aromatised wines originating in Montenegro:  references to the name Montenegro or any other name designating that country;  the geographical indications, listed in Appendix 1, Part B, points (a) for wines (b) for spirit drinks and (c) for aromatised wines. Article 5 Protection of names referring to Member States of the Community and of Montenegro 1. In Montenegro, references to the Member States of the Community, and other names used to indicate a Member State, for the purpose of identifying origin of the wine, spirit drink and aromatised wine: (a) shall be reserved for wines, spirit drinks and aromatised wines originating in the Member State concerned, and (b) shall not be used by the Community otherwise than under the conditions provided for by the laws and regulations of the Community. 2. In the Community, references to Montenegro, and other names used to indicate Montenegro (whether or not followed by the name of a vine variety), for the purpose of identifying origin of the wine, spirit drink and aromatised wine: (a) shall be reserved for wines, spirit drinks and aromatised wines originating in Montenegro, and (b) shall not be used by Montenegro otherwise than under the conditions provided for by the laws and regulations of Montenegro. Article 6 Protection of geographical indications 1. In Montenegro, the geographical indications for the Community which are listed in Appendix 1, Part A: (a) shall be protected for wines, spirit drinks and aromatised wines originating in the Community, and (b) shall not be used otherwise than under the conditions provided for by the laws and regulations of the Community. 2. In the Community, the geographical indications for Montenegro which are listed in Appendix 1, Part B: (a) shall be protected for wines, spirit drinks and aromatised wines originating in Montenegro, and (b) shall not be used otherwise than under the conditions provided for by the laws and regulations of Montenegro. 3. The Parties shall take all measures necessary, in accordance with this Agreement, for the reciprocal protection of the names referred to in Article 4(a) and (b) second indents, which are used for the description and presentation of wines, spirit drinks and aromatised wines originating in the territory of the Parties. To that end, each Party shall make use of the appropriate legal means referred to in Article 23 of the TRIPS Agreement to ensure an effective protection and prevent geographical indications from being used to identify wines, spirit drinks and aromatised wines not covered by the indications or the descriptions concerned. 4. The geographical indications referred to in Article 4 shall be reserved exclusively for the products originating in the territory of the Party to which they apply and may be used only under the conditions laid down in the laws and regulations of that Party. 5. The protection provided for in this Agreement shall prohibit in particular any use of protected names for wines, spirit drinks and aromatised wines which do not originate in the geographical area indicated, and shall apply even when: (a) the true origin of the wine, spirit drink or aromatised wine is indicated; (b) the geographical indication in question is used in translation; (c) the name is accompanied by terms such as kind, type, style, imitation, method or other expressions of the sort; (d) the protected name is used in any way for products falling under heading 20.09 of the Harmonised System of the International Convention on the Harmonised Commodity Description and Coding System, done at Brussels on 14 June 1983. 6. If geographical indications listed in Appendix 1 are homonymous, protection shall be granted to each indication provided that it has been used in good faith. The Parties shall mutually decide the practical conditions of use under which the homonymous geographical indications will be differentiated from each other, taking into account the need to ensure equitable treatment of the producers concerned and that consumers are not misled. 7. If a geographical indication listed in Appendix 1 is homonymous with a geographical indication for a third country, Article 23(3) of the TRIPS Agreement applies. 8. The provisions of this Agreement shall in no way prejudice the right of any person to use, in the course of trade, that person's name or the name of that person's predecessor in business, except where such name is used in such a manner as to mislead consumers. 9. Nothing in this Agreement shall oblige a Party to protect a geographical indication of the other Party listed in Appendix 1 which is not or ceases to be protected in its country of origin or which has fallen into disuse in that country. 10. On the entry into force of this Agreement, the Parties shall no longer deem that the protected geographical names listed in Appendix 1 are customary in the common language of the Parties as a common name for wines, spirit drinks and aromatised wines as foreseen in Article 24(6) of the TRIPS Agreement. Article 7 Protection of traditional expressions 1. In Montenegro, the traditional expressions for the Community listed in Appendix 2: (a) shall not be used for the description or presentation of wine originating in Montenegro; and (b) may not be used for the description or presentation of wine originating in the Community otherwise than in relation to the wines of the origin and the category and in the language as listed in Appendix 2 and under the conditions provided for by the laws and regulations of the Community. 2. Montenegro shall take the measures necessary, in accordance with this Agreement, for the protection of the traditional expressions referred to in Article 4 and used for the description and presentation of wines originating in the territory of the Community. To that end, Montenegro shall provide appropriate legal means to ensure an effective protection and prevent traditional expressions from being used to describe wine not entitled to those traditional expressions, even where the traditional expressions used are accompanied by expressions such as kind, type, style, imitation, method or the like. 3. The protection of a traditional expression shall apply only: (a) to the language or languages in which it appear(s) in Appendix 2 and not in translation; and (b) for a category of product in relation to which it is protected for the Community as set out in Appendix 2. 4. The protection provided for in paragraph 3 is without prejudice to Article 4. Article 8 Trademarks 1. The responsible offices of the Parties shall refuse the registration of a trademark for a wine, spirit drink or aromatised wine which is identical with, or similar to, or contains or consists of a reference to a geographical indication protected under Article 4 of Title I of this Agreement with respect to such wine, spirit drink or aromatised wine not having this origin and not complying with the relevant rules governing its use. 2. The responsible offices of the Parties shall refuse the registration of a trademark for a wine which contains or consists of a traditional expression protected under this Agreement if the wine in question is not one to which the traditional expression is reserved as indicated in Appendix 2. 3. Montenegro shall adopt the necessary measures to amend all trademarks so as to fully remove all reference to Community geographical indications protected under Article 4 of Title I of this Agreement. All said references shall be removed at the latest by 31 December 2008. Article 9 Exports The Parties shall take all steps necessary to ensure that, where wines, spirit drinks and aromatised wines originating in a Party are exported and marketed outside that Party, the protected geographical indications referred to in Article 4(a) and (b) second indents and in the case of wines, the traditional expressions of that Party referred to in Article 4(a) third indent are not used to describe and present such products which originate in the other Party. TITLE II ENFORCEMENT AND MUTUAL ASSISTANCE BETWEEN COMPETENT AUTHORITIES AND MANAGEMENT OF THIS AGREEMENT Article 10 Working Group 1. A Working Group functioning under the auspices of the Sub-Committee on Agriculture to be created in accordance with Article 45 of this Agreement (SAA Article 123) shall be established. 2. The Working Group shall see to the proper functioning of this Agreement and shall examine all questions which may arise in implementing it. 3. The Working Group may make recommendations, discuss and put forward suggestions on any matter of mutual interest in the wine, spirit drink and aromatised wine sector which would contribute to the attainment of the objectives of this Agreement. It shall meet at the request of either of the Parties, alternatively in the Community and in Montenegro, at time and a place and in a manner mutually determined by the Parties. Article 11 Tasks of the Parties 1. The Parties shall either directly or through the Working Group referred to in Article 10 maintain contact on all matters relating to the implementation and functioning of this Agreement. 2. Montenegro designates the Ministry of Agriculture, Forestry and Water Management as its representative body. The Community designates the Directorate-General Agriculture and Rural Development of the European Commission, as its representative body. A Party shall notify the other Party if it changes its representative body. 3. The representative body shall ensure the coordination of the activities of all the bodies responsible for ensuring the enforcement of this Agreement. 4. The Parties shall: (a) mutually amend the lists referred to in Article 4 to this Agreement by decision of the Interim Committee to take account of any amendments to the laws and regulations of the Parties; (b) mutually decide, by decision of the Interim Committee, that the Appendices to this Agreement should be modified. The Appendices shall be deemed to be modified from the date recorded in an Exchange of Letters between the Parties, or the date of the Working Group decision, as the case requires; (c) mutually decide the practical conditions referred to in Articles 6(6); (d) inform each other of the intention to decide new regulations or amendments of existing regulations of public policy concern, such as health or consumer protection, with implications for the wine, spirit and aromatised wine sector; (e) notify each other of any legislative, administrative and judicial decisions concerning the implementation of this Agreement and inform each other of measures adopted on the basis of such decisions. Article 12 Application and operation of this Agreement The Parties designate the contact points set out in Appendix 3 to be responsible for the application and operation of this Agreement. Article 13 Enforcement and mutual assistance between the Parties 1. If the description or presentation of a wine, spirit drink or aromatised wine in particular on the labelling, in official or commercial documents or in advertising, is in breach of this Agreement, the Parties shall apply the necessary administrative measures and/or shall initiate legal proceedings with a view to combating unfair competition or preventing the wrongful use of the protected name in any other way. 2. The measures and proceedings referred to in paragraph 1 shall be taken in particular: (a) where descriptions or translation of description, names, inscriptions or illustrations relating to wine, spirit or aromatised wine drinks whose names are protected under this Agreement are used, directly or indirectly, which give false or misleading information as to the origin, nature or quality of the wine, spirit drink or aromatised wine; (b) where, for packaging, containers are used which are misleading as to the origin of the wine. 3. If one of the Parties has reason to suspect that: (a) a wine, spirit drink or aromatised wine as defined in Article 2, being or having been traded in Montenegro and the Community, does not comply with rules governing the wine, spirit drink or aromatised wine sector in the Community or in Montenegro or with this Agreement; and (b) this non-compliance is of particular interest to the other Party and could result in administrative measures and/or legal proceedings being taken, it shall immediately inform the representative body of the other Party. 4. The information to be provided in accordance with paragraph 3 shall include details of the non-compliance with the rules governing the wine, spirit drink and aromatised wine sector of the Party and/or this Agreement and shall be accompanied by official, commercial or other appropriate documents, with details of any administrative measures or legal proceedings that may, if necessary, be taken. Article 14 Consultations 1. The Parties shall enter into consultations if one of them considers that the other has failed to fulfil an obligation under this Agreement. 2. The Party which requests the consultations shall provide the other Party with all the information necessary for a detailed examination of the case in question. 3. In cases where any delay could endanger human health or impair the effectiveness of measures to control fraud, appropriate interim protective measures may be taken, without prior consultation, provided that consultations are held immediately after the taking of these measures. 4. If, following the consultations provided for in paragraphs 1 and 3, the Parties have not reached agreement, the Party which requested the consultations or which took the measures referred to in paragraph 3 may take appropriate measures in accordance with Article 49 of this Agreement (SAA Article 129) so as to permit the proper application of this Agreement. TITLE III GENERAL PROVISIONS Article 15 Transit of small quantities I. This Agreement shall not apply to wines, spirit drinks and aromatised wines, which: (a) pass in transit through the territory of one of the Parties, or (b) originate in the territory of one of the Parties and which are consigned in small quantities between those Parties under the conditions and according to the procedures provided for in paragraph 2: II. The following products referred to wines, spirit drinks and aromatised wines shall be considered to be small quantities: 1. quantities in labelled containers of not more than 5 litres fitted with a non-reusable closing device where the total quantity transported, whether or not made up of separate consignments, does not exceed 50 litres; 2. (a) quantities which are contained in the personal luggage of travellers in quantities not exceeding 30 litres; (b) quantities which are sent in consignments from one private individual to another in quantities not exceeding 30 litres; (c) quantities which are forming part of the belongings of private individuals who are moving house; (d) quantities which are imported for the purpose of scientific or technical experiments, subject to a maximum of 1 hectolitre; (e) quantities which are imported for diplomatic, consular or similar establishments as part of their duty-free allowance; (f) quantities which are held on board international means of transport as victualling supplies. The case of exemption referred to in point 1 may not be combined with one or more of the cases of exemption referred to in point 2. Article 16 Marketing of pre-existing stocks 1. Wines, spirit drinks or aromatised wines which, at the time of the entry into force of this Agreement, have been produced, prepared, described and presented in compliance with the internal laws and regulations of the Parties but are prohibited by this Agreement may be sold until stocks run out. 2. Except where provisions to the contrary are adopted by the Parties, wines, spirit drinks or aromatised wines which have been produced, prepared, described and presented in compliance with this Agreement but whose production, preparation, description and presentation cease to comply therewith as a result of an amendment thereto may continue to be marketed until stocks run out. PROTOCOL 3 Concerning the definition of the concept of originating products and methods of administrative cooperation for the application of the provisions of this agreement between the community and Montenegro TABLE OF CONTENTS TITLE I GENERAL PROVISIONS Article 1 Definitions TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements Article 3 Cumulation in the Community Article 4 Cumulation in Montenegro Article 5 Wholly obtained products Article 6 Sufficiently worked or processed products Article 7 Insufficient working or processing Article 8 Unit of qualification Article 9 Accessories, spare parts and tools Article 10 Sets Article 11 Neutral elements TITLE III TERRITORIAL REQUIREMENTS Article 12 Principle of territoriality Article 13 Direct transport Article 14 Exhibitions TITLE IV DRAWBACK OR EXEMPTION Article 15 Prohibition of drawback of, or exemption from, customs duties TITLE V PROOF OF ORIGIN Article 16 General requirements Article 17 Procedure for the issue of a movement certificate EUR.1 Article 18 Movement certificates EUR.1 issued retrospectively Article 19 Issue of a duplicate movement certificate EUR.1 Article 20 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously Article 21 Accounting segregation Article 22 Conditions for making out an invoice declaration Article 23 Approved exporter Article 24 Validity of proof of origin Article 25 Submission of proof of origin Article 26 Importation by instalments Article 27 Exemptions from proof of origin Article 28 Supporting documents Article 29 Preservation of proof of origin and supporting documents Article 30 Discrepancies and formal errors Article 31 Amounts expressed in euro TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 32 Mutual assistance Article 33 Verification of proofs of origin Article 34 Dispute settlement Article 35 Penalties Article 36 Free zones TITLE VII CEUTA AND MELILLA Article 37 Application of this Protocol Article 38 Special conditions TITLE VIII FINAL PROVISIONS Article 39 Amendments to this Protocol LIST OF ANNEXES Annex I: Introductory notes to the list in Annex II Annex II: List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status Annex III: Specimens of movement certificate EUR.1 and application for a movement certificate EUR.1 Annex IV: Text of the invoice declaration Annex V: Products excluded from the cumulation provided for in Article 3 and Article 4 JOINT DECLARATIONS Joint declaration concerning the Principality of Andorra Joint declaration concerning the Republic of San Marino TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price means the price paid for the product ex works to the manufacturer in the Community or in Montenegro in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or in Montenegro; (h) value of originating materials means the value of such materials as defined in (g) applied mutatis mutandis; (i) value added shall be taken to be the ex-works price minus the customs value of each of the materials incorporated which originate in the other countries referred to in Articles 3 and 4 or, where the customs value is not known or cannot be ascertained, the first ascertainable price paid for the materials in the Community or in Montenegro; (j) chapters and headings mean the chapters and the headings (four digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, referred to in this Protocol as the Harmonised System or HS; (k) classified refers to the classification of a product or material under a particular heading; (l) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories includes territorial waters. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements 1. For the purpose of implementing this Agreement, the following products shall be considered as originating in the Community: (a) products wholly obtained in the Community within the meaning of Article 5; (b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 6; 2. For the purpose of implementing this Agreement, the following products shall be considered as originating in Montenegro: (a) products wholly obtained in Montenegro within the meaning of Article 5; (b) products obtained in Montenegro incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Montenegro within the meaning of Article 6. Article 3 Cumulation in the Community 1. Without prejudice to the provisions of Article 2(1), products shall be considered as originating in the Community if such products are obtained there, incorporating materials originating in Montenegro, in the Community or in any country or territory participating in the European Union's Stabilisation and Association process (1), or incorporating the materials originating in Turkey to which the Decision Noo 1/95 of the EC-Turkey Association Council of 22 December 1995 (2) applies, provided that the working or processing carried out in the Community goes beyond the operations referred to in Article 7. It shall not be necessary that such materials have undergone sufficient working or processing. 2. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in the Community. 3. Products, originating in one of the countries or territories referred to in paragraph 1, which do not undergo any working or processing in the Community, retain their origin if exported into one of these countries or territories. 4. The cumulation provided for in this Article may be applied only provided that: (a) a preferential trade agreement in accordance with Article XXIV of the General Agreement on Tariffs and Trade (GATT) is applicable between the countries or territories involved in the acquisition of the originating status and the country of destination; (b) materials and products have acquired originating status by the application of rules of origin identical to those given in this Protocol; and (c) notices indicating the fulfilment of the necessary requirements to apply cumulation have been published in the Official Journal of the European Union (C series) and in Montenegro according to its own procedures. The cumulation provided for in this Article shall apply from the date indicated in the notice published in the Official Journal of the European Union (C series). The Community shall provide Montenegro, through the European Commission, with details of the Agreements and their corresponding rules of origin, which are applied with the other countries or territories referred to in paragraph 1. The products in Annex V shall be excluded from the cumulation provided for in this Article. Article 4 Cumulation in Montenegro 1. Without prejudice to the provisions of Article 2(2), products shall be considered as originating in Montenegro if such products are obtained there, incorporating materials originating in the Community, Montenegro, or in any country or territory participating in the European Union's Stabilisation and Association Process (3), or incorporating the materials originating in Turkey to which the Decision no1/95 of the EC-Turkey Association Council of 22 December 1995 (4) applies, provided that the working or processing carried out in Montenegro goes beyond the operations referred to in Article 7. It shall not be necessary that such materials have undergone sufficient working or processing. 2. Where the working or processing carried out in Montenegro does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in Montenegro only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in Montenegro. 3. Products, originating in one of the countries or territories referred to in paragraph 1, which do not undergo any working or processing in Montenegro, retain their origin if exported into one of these countries or territories. 4. The cumulation provided for in this Article may be applied only provided that: (a) a preferential trade agreement in accordance with Article XXIV of the General Agreement on Tariffs and Trade (GATT) is applicable between the countries or territories involved in the acquisition of the originating status and the country of destination; (b) materials and products have acquired originating status by the application of rules of origin identical to those given in this Protocol; and (c) notices indicating the fulfilment of the necessary requirements to apply cumulation have been published in the Official Journal of the European Union (C series) and in Montenegro according to its own procedures. The cumulation provided for in this Article shall apply from the date indicated in the notice published in the Official Journal of the European Union (C series). Montenegro shall provide the Community, through the European Commission with details of the Agreements, including their dates of entry into force, and their corresponding rules of origin, which are applied with the other countries or territories referred to in paragraph 1. The products in Annex V shall be excluded from the cumulation provided for in this Article. Article 5 Wholly obtained products 1. The following shall be considered as wholly obtained in the Community or in Montenegro: (a) mineral products extracted from their soil or from their seabed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) products obtained by hunting or fishing conducted there; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or of Montenegro by their vessels; (g) products made aboard their factory ships exclusively from products referred to in (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced there exclusively from the products specified in (a) to (j). 2. The terms their vessels and their factory ships in paragraph 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered or recorded in a Member State of the Community or in Montenegro; (b) which sail under the flag of a Member State of the Community or of Montenegro; (c) which are owned to an extent of at least 50 % by nationals of a Member State of the Community or of Montenegro, or by a company with its head office in one of these States, of which the manager or managers, Chairman of the Board of Directors or the Supervisory Board, and the majority of the members of such boards are nationals of a Member State of the Community or of Montenegro and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States; (d) of which the master and officers are nationals of a Member State of the Community or of Montenegro; and (e) of which at least 75 % of the crew are nationals of a Member State of the Community or of Montenegro. Article 6 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II are fulfilled. The conditions referred to above indicate, for all products covered by this Agreement, the working or processing which must be carried out on non originating materials used in manufacturing and apply only in relation to such materials. It follows that if a product which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 2. Notwithstanding paragraph 1, non originating materials which, according to the conditions set out in the list, should not be used in the manufacture of a product may nevertheless be used, provided that: (a) their total value does not exceed 10 % of the ex works price of the product; (b) any of the percentages given in the list for the maximum value of non originating materials are not exceeded through the application of this paragraph. This paragraph shall not apply to products falling within Chapters 50 to 63 of the Harmonised System. 3. Paragraphs 1 and 2 shall apply subject to the provisions of Article 7. Article 7 Insufficient working or processing 1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 6 are satisfied: (a) preserving operations to ensure that the products remain in good condition during transport and storage; (b) breaking-up and assembly of packages; (c) washing, cleaning; removal of dust, oxide, oil, paint or other coverings; (d) ironing or pressing of textiles; (e) simple painting and polishing operations; (f) husking, partial or total bleaching, polishing, and glazing of cereals and rice; (g) operations to colour sugar or form sugar lumps; (h) peeling, stoning and shelling, of fruits, nuts and vegetables; (i) sharpening, simple grinding or simple cutting; (j) sifting, screening, sorting, classifying, grading, matching; (including the making-up of sets of articles); (k) simple placing in bottles, cans, flasks, bags, cases, boxes, fixing on cards or boards and all other simple packaging operations; (l) affixing or printing marks, labels, logos and other like distinguishing signs on products or their packaging; (m) simple mixing of products, whether or not of different kinds; mixing of sugar with any other material; (n) simple assembly of parts of articles to constitute a complete article or disassembly of products into parts; (o) a combination of two or more operations specified in (a) to (n); (p) slaughter of animals. 2. All operations carried out either in the Community or in Montenegro on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 8 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System. It follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under General Rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 9 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 10 Sets Sets, as defined in General Rule 3 of the Harmonised System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 % of the ex-works price of the set. Article 11 Neutral elements In order to determine whether a product originates, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. TITLE III TERRITORIAL REQUIREMENTS Article 12 Principle of territoriality 1. Except as provided for in Articles 3 and 4 and paragraph 3 of this Article, the conditions for acquiring originating status set out in Title II must be fulfilled without interruption in the Community or in Montenegro. 2. Except as provided for in Articles 3 and 4, where originating goods exported from the Community or from Montenegro to another country return, they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the returning goods are the same as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. 3. The acquisition of originating status in accordance with the conditions set out in Title II shall not be affected by working or processing done outside the Community or Montenegro on materials exported from the Community or from Montenegro and subsequently re-imported there, provided: (a) the said materials are wholly obtained in the Community or in Montenegro or have undergone working or processing beyond the operations referred to in Article 7 prior to being exported; and (b) it can be demonstrated to the satisfaction of the customs authorities that: (i) the re-imported goods have been obtained by working or processing the exported materials; and (ii) the total added value acquired outside the Community or Montenegro by applying the provisions of this Article does not exceed 10 % of the ex-works price of the end product for which originating status is claimed. 4. For the purposes of paragraph 3, the conditions for acquiring originating status set out in Title II shall not apply to working or processing done outside the Community or Montenegro. But where, in the list in Annex II, a rule setting a maximum value for all the non-originating materials incorporated is applied in determining the originating status of the end product, the total value of the non-originating materials incorporated in the territory of the Party concerned, taken together with the total added value acquired outside the Community or Montenegro by applying the provisions of this Article, shall not exceed the stated percentage. 5. For the purposes of applying the provisions of paragraphs 3 and 4, total added value shall be taken to mean all costs arising outside the Community or Montenegro, including the value of the materials incorporated there. 6. The provisions of paragraphs 3 and 4 shall not apply to products which do not fulfil the conditions set out in the list in Annex II or which can be considered sufficiently worked or processed only if the general tolerance fixed in Article 6(2) is applied. 7. The provisions of paragraphs 3 and 4 shall not apply to products of Chapters 50 to 63 of the Harmonised System. 8. Any working or processing of the kind covered by the provisions of this Article and done outside the Community or Montenegro shall be done under the outward processing arrangements, or similar arrangements. Article 13 Direct transport 1. The preferential treatment provided for under this Agreement applies only to products, satisfying the requirements of this Protocol, which are transported directly between the Community and Montenegro or through the territories of the other countries or territories referred to in Articles 3 and 4. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, trans shipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition. Originating products may be transported by pipeline across territory other than that of the Community or Montenegro. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a single transport document covering the passage from the exporting country through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships, or the other means of transport used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing these, any substantiating documents. Article 14 Exhibitions 1. Originating products, sent for exhibition in a country or territory other than those referred to in Articles 3 and 4 and sold after the exhibition for importation in the Community or in Montenegro shall benefit on importation from the provisions of this Agreement provided it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these products from the Community or from Montenegro to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in the Community or in Montenegro; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title V and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. TITLE IV DRAWBACK OR EXEMPTION Article 15 Prohibition of drawback of, or exemption from, customs duties 1. Non originating materials used in the manufacture of products originating in the Community, in Montenegro or in one of the other countries or territories referred to in Articles 3 and 4 for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in the Community or in Montenegro to drawback of, or exemption from, customs duties of whatever kind. 2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in the Community or in Montenegro to materials used in the manufacture, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from the said materials are exported and not when they are retained for home use there. 3. The exporter of products covered by a proof of origin shall be prepared to submit at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to such materials have actually been paid. 4. The provisions of paragraphs 1 to 3 shall also apply in respect of packaging within the meaning of Article 8(2), accessories, spare parts and tools within the meaning of Article 9 and products in a set within the meaning of Article 10 when such items are non-originating. 5. The provisions of paragraphs 1 to 4 shall apply only in respect of materials which are of the kind to which this Agreement applies. Furthermore, they shall not preclude the application of an export refund system for agricultural products, applicable upon export in accordance with the provisions of this Agreement. TITLE V PROOF OF ORIGIN Article 16 General requirements 1. Products originating in the Community shall, on importation into Montenegro and products originating in Montenegro shall, on importation into the Community benefit from this Agreement upon submission of either: (a) a movement certificate EUR.1, a specimen of which appears in Annex III; or (b) in the cases specified in Article 22(1), a declaration, subsequently referred to as the invoice declaration, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified; the text of the invoice declaration appears in Annex IV. 2. Notwithstanding paragraph 1, originating products within the meaning of this Protocol shall, in the cases specified in Article 27, benefit from this Agreement without it being necessary to submit any of the documents referred to above. Article 17 Procedure for the issue of a movement certificate EUR.1 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorised representative. 2. For this purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Annex III. These forms shall be completed in one of the languages in which this Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting country. If they are hand-written, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. A movement certificate EUR.1 shall be issued by the customs authorities of a Member State of the Community or of Montenegro if the products concerned can be considered as products originating in the Community, Montenegro or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 5. The customs authorities issuing movement certificates EUR.1 shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. They shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in Box 11 of the certificate. 7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 18 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 17(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively must be endorsed with the following phrase in English: ISSUED RETROSPECTIVELY, 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 19 Issue of a duplicate movement certificate EUR.1 1. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with the following word in English: DUPLICATE 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date. Article 20 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in the Community or in Montenegro, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of these products elsewhere within the Community or Montenegro. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under whose control the products are placed. Article 21 Accounting segregation 1. Where considerable cost or material difficulties arise in keeping separate stocks of originating and non-originating materials which are identical and interchangeable, the customs authorities may, at the written request of those concerned, authorise the so-called accounting segregation method to be used for managing such stocks. 2. This method must be able to ensure that, for a specific reference-period, the number of products obtained which could be considered as originating is the same as that which would have been obtained if there had been physical segregation of the stocks. 3. The customs authorities may grant such authorisation, subject to any conditions deemed appropriate. 4. This method is recorded and applied on the basis of the general accounting principles applicable in the country where the product was manufactured. 5. The beneficiary of this facilitation may issue or apply for proofs of origin, as the case may be, for the quantity of products which may be considered as originating. At the request of the customs authorities, the beneficiary shall provide a statement of how the quantities have been managed. 6. The customs authorities shall monitor the use made of the authorisation and may withdraw it at any time whenever the beneficiary makes improper use of the authorisation in any manner whatsoever or fails to fulfil any of the other conditions laid down in this Protocol. Article 22 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 16(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 23, or (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the Community, in Montenegro or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex IV, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is hand-written, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 23 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 23 Approved exporter 1. The customs authorities of the exporting country may authorise any exporter, hereinafter referred to as approved exporter, who makes frequent shipments of products under this Agreement to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Protocol. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorisation by the approved exporter. 5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, no longer fulfils the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorisation. Article 24 Validity of proof of origin 1. A proof of origin shall be valid for four months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date. Article 25 Submission of proof of origin Proofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of this Agreement. Article 26 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non assembled products within the meaning of General Rule 2(a) of the Harmonised System falling within Sections XVI and XVII or headings 7308 and 9406 of the Harmonised System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 27 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on the customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers' personal luggage. Article 28 Supporting documents The documents referred to in Articles 17(3) and 22(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in the Community, in Montenegro or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol may consist, inter alia, of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal book-keeping; (b) documents proving the originating status of materials used, issued or made out in the Community or in Montenegro where these documents are used in accordance with domestic law; (c) documents proving the working or processing of materials in the Community or in Montenegro, issued or made out in the Community or in Montenegro, where these documents are used in accordance with domestic law; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in the Community or in Montenegro in accordance with this Protocol, or in one of the other countries or territories referred to in Articles 3 and 4, in accordance with rules of origin which are identical to the rules in this Protocol. (e) appropriate evidence concerning working or processing undergone outside the Community or Montenegro by application of Article 12, proving that the requirements of that Article have been satisfied. Article 29 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least three years the documents referred to in Article 17(3). 2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 22(3). 3. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least three years the application form referred to in Article 17(2). 4. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR.1 and the invoice declarations submitted to them. Article 30 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document. Article 31 Amounts expressed in euro 1. For the application of the provisions of Article 22(1)(b) and Article 27(3) in cases where products are invoiced in a currency other than euro, amounts in the national currencies of the Member States of the Community, of Montenegro and of the other countries or territories referred to in Articles 3 and 4 equivalent to the amounts expressed in euro shall be fixed annually by each of the countries concerned. 2. A consignment shall benefit from the provisions of Article 22(1)(b) or Article 27(3) by reference to the currency in which the invoice is drawn up, according to the amount fixed by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that currency of the amounts expressed in euro as at the first working day of October. The amounts shall be communicated to the European Commission by 15 October and shall apply from 1 January the following year. The European Commission shall notify all countries concerned of the relevant amounts. 4. A country may round up or down the amount resulting from the conversion into its national currency of an amount expressed in euro. The rounded-off amount may not differ from the amount resulting from the conversion by more than 5 %. A country may retain unchanged its national currency equivalent of an amount expressed in euro if, at the time of the annual adjustment provided for in paragraph 3, the conversion of that amount, prior to any rounding-off, results in an increase of less than 15 % in the national currency equivalent. The national currency equivalent may be retained unchanged if the conversion would result in a decrease in that equivalent value. 5. The amounts expressed in euro shall be reviewed by the Interim Committee at the request of the Community or of Montenegro. When carrying out this review, the Interim Committee shall consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro. TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 32 Mutual assistance 1. The customs authorities of the Member States of the Community and of Montenegro shall provide each other, through the European Commission, with specimen impressions of stamps used in their customs offices for the issue of movement certificates EUR.1 and with the addresses of the customs authorities responsible for verifying those certificates and invoice declarations. 2. In order to ensure the proper application of this Protocol, the Community and Montenegro shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1 or the invoice declarations and the correctness of the information given in these documents. Article 33 Verification of proofs of origin 1. Subsequent verifications of proofs of origin shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the enquiry. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the Community, in Montenegro or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 6. If in cases of reasonable doubt there is no reply within ten months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. Article 34 Dispute settlement Where disputes arise in relation to the verification procedures of Article 33 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the Interim Committee. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall be under the legislation of the said country. Article 35 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. Article 36 Free zones 1. The Community and Montenegro shall take all necessary steps to ensure that products traded under cover of a proof of origin which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By means of an exemption to the provisions contained in paragraph 1, when products originating in the Community or in Montenegro are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new movement certificate EUR.1 at the exporter's request, if the treatment or processing undergone is in conformity with the provisions of this Protocol. TITLE VII CEUTA AND MELILLA Article 37 Application of this Protocol 1. The term Community used in Article 2 does not cover Ceuta or Melilla. 2. Products originating in Montenegro, when imported into Ceuta and Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community under Protocol 2 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities. Montenegro shall grant to imports of products covered by this Agreement and originating in Ceuta and Melilla the same customs regime as that which is granted to products imported from and originating in the Community. 3. For the purpose of the application of paragraph 2 concerning products originating in Ceuta and Melilla, this Protocol shall apply mutatis mutandis subject to the special conditions set out in Article 38. Article 38 Special conditions 1. Providing they have been transported directly in accordance with the provisions of Article 13, the following shall be considered as: 1. products originating in Ceuta and Melilla: (a) products wholly obtained in Ceuta and Melilla; (b) products obtained in Ceuta and Melilla in the manufacture of which products other than those referred to in (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 6; or that (ii) those products are originating in Montenegro or in the Community, provided that they have been submitted to working or processing which goes beyond the operations referred to in Article 7 2. products originating in Montenegro: (a) products wholly obtained in Montenegro; (b) products obtained in Montenegro, in the manufacture of which products other than those referred to in (a) are used, provided that: (i) the said products have undergone sufficient working or processing within the meaning of Article 6; or that (ii) those products are originating in Ceuta and Melilla or in the Community, provided that they have been submitted to working or processing which goes beyond the operations referred to in Article 7 2. Ceuta and Melilla shall be considered as a single territory. 3. The exporter or his authorised representative shall enter Montenegro and Ceuta and Melilla in Box 2 of movement certificates EUR.1 or on invoice declarations. In addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in Box 4 of movement certificates EUR.1 or on invoice declarations. 4. The Spanish customs authorities shall be responsible for the application of this Protocol in Ceuta and Melilla. TITLE VIII FINAL PROVISIONS Article 39 Amendments to this Protocol The Interim Committee may decide to amend the provisions of this Protocol. (1) As defined in the Conclusions of the General Affairs Council in April 1997 and Commission Communication of May 1999 on the establishment of the Stabilisation and Association process with Western Balkan countries. (2) Decision Noo 1/95 of the EC-Turkey Association Council of 22 December 1995 applies to products other than agricultural products as defined in the Agreement establishing an Association between the European Economic Community and Turkey and other than coal and steel products as defined in the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the treaty establishing the European Coal and Steel Community. (3) As defined in the Conclusions of the General Affairs Council in April 1997 and Commission Communication of May 1999 on the establishment of the Stabilisation and Association process with Western Balkan countries. (4) Decision no1/95 of the EC-Turkey Association Council of 22 December 1995 applies to products other than agricultural products as defined in the Agreement establishing an Association between the European Economic Community and Turkey and other than coal and steel products as defined in the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the treaty establishing the European Coal and Steel Community. ANNEX I INTRODUCTORY NOTES TO THE LIST IN ANNEX II Note 1: The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 6. Note 2: 2.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns, a rule is specified in column 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in column 3 or 4 apply only to the part of that heading as described in column 2. 2.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in column 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 2.3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in column 3 or 4. 2.4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 is to be applied. Note 3: 3.1. The provisions of Article 6, concerning products having acquired originating status which are used in the manufacture of other products, shall apply, regardless of whether this status has been acquired inside the factory where these products are used or in another factory in a contracting Party. Example: An engine of heading 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from other alloy steel roughly shaped by forging of heading ex 7224. If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading ex 7224 in the list. The forging can then count as originating in the value-calculation for the engine, regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 3.2. The rule in the list represents the minimum amount of working or processing required, and the carrying-out of more working or processing also confers originating status; conversely, the carrying-out of less working or processing cannot confer originating status. Thus, if a rule provides that non-originating material, at a certain level of manufacture, may be used, the use of such material at an earlier stage of manufacture is allowed, and the use of such material at a later stage is not. 3.3. Without prejudice to Note 3.2, where a rule uses the expression Manufacture from materials of any heading, then materials of any heading(s) (even materials of the same description and heading as the product) may be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression Manufacture from materials of any heading, including other materials of heading ¦ or Manufacture from materials of any heading, including other materials of the same heading as the product means that materials of any heading(s) may be used, except those of the same description as the product as given in column 2 of the list. 3.4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of headings 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other, or both. 3.5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.2 below in relation to textiles). Example: The rule for prepared foods of heading 1904, which specifically excludes the use of cereals and their derivatives, does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is, the fibre stage. 3.6. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the higher of the percentages given. Furthermore, the individual percentages must not be exceeded, in relation to the particular materials to which they apply. Note 4: 4.1. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres which have been carded, combed or otherwise processed, but not spun. 4.2. The term natural fibres includes horsehair of heading 0503, silk of headings 5002 and 5003, as well as wool-fibres and fine or coarse animal hair of headings 5101 to 5105, cotton fibres of headings 5201 to 5203, and other vegetable fibres of headings 5301 to 5305. 4.3. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials, not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 4.4. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of headings 5501 to 5507. Note 5: 5.1. Where, for a given product in the list, reference is made to this Note, the conditions set out in column 3 shall not be applied to any basic textile materials used in the manufacture of this product and which, taken together, represent 10 % or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below.) 5.2. However, the tolerance mentioned in Note 5.1 may be applied only to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  current-conducting filaments,  synthetic man-made staple fibres of polypropylene,  synthetic man-made staple fibres of polyester,  synthetic man-made staple fibres of polyamide,  synthetic man-made staple fibres of polyacrylonitrile,  synthetic man-made staple fibres of polyimide,  synthetic man-made staple fibres of polytetrafluoroethylene,  synthetic man-made staple fibres of poly(phenylene sulphide),  synthetic man-made staple fibres of poly(vinyl chloride),  other synthetic man-made staple fibres,  artificial man-made staple fibres of viscose,  other artificial man-made staple fibres,  yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped,  yarn made of polyurethane segmented with flexible segments of polyester, whether or not gimped,  products of heading 5605 (metallised yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,  other products of heading 5605., Example: A yarn, of heading 5205, made from cotton fibres of heading 5203 and synthetic staple fibres of heading 5506, is a mixed yarn. Therefore, non-originating synthetic staple fibres which do not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp) may be used, provided that their total weight does not exceed 10 % of the weight of the yarn. Example: A woollen fabric, of heading 5112, made from woollen yarn of heading 5107 and synthetic yarn of staple fibres of heading 5509, is a mixed fabric. Therefore, synthetic yarn which does not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp), or woollen yarn which does not satisfy the origin-rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning), or a combination of the two, may be used, provided that their total weight does not exceed 10 % of the weight of the fabric. Example: Tufted textile fabric, of heading 5802, made from cotton yarn of heading 5205 and cotton fabric of heading 5210, is a only mixed product if the cotton fabric is itself a mixed fabric made from yarns classified in two separate headings, or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading 5205 and synthetic fabric of heading 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is, accordingly, a mixed product. 5.3. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, this tolerance is 20 % in respect of this yarn. 5.4. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film, this tolerance is 30 % in respect of this strip. Note 6: 6.1. Where, in the list, reference is made to this Note, textile materials (with the exception of linings and interlinings), which do not satisfy the rule set out in the list in column 3 for the made-up product concerned, may be used, provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex-works price of the product. 6.2. Without prejudice to Note 6.3, materials, which are not classified within Chapters 50 to 63, may be used freely in the manufacture of textile products, whether or not they contain textiles. Example: If a rule in the list provides that, for a particular textile item (such as trousers), yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners, even though slide-fasteners normally contain textiles. 6.3. Where a percentage-rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated. Note 7: 7.1. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the specific processes are the following: (a) vacuum-distillation; (b) redistillation by a very thorough fractionation-process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally-active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (i) isomerisation. 7.2. For the purposes of headings 2710, 2711 and 2712, the specific processes are the following: (a) vacuum-distillation; (b) redistillation by a very thorough fractionation-process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally-active earth, activated earth, activated charcoal or bauxite; (g) polymerisation; (h) alkylation; (ij) isomerisation; (k) in respect of heavy oils of heading ex 2710 only, desulphurisation with hydrogen, resulting in a reduction of at least 85 % of the sulphur-content of the products processed (ASTM D 1266-59 T method); (l) in respect of products of heading 2710 only, deparaffining by a process other than filtering; (m) in respect of heavy oils of heading ex 2710 only, treatment with hydrogen, at a pressure of more than 20 bar and a temperature of more than 250 oC, with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment, with hydrogen, of lubricating oils of heading ex 2710 (e.g. hydrofinishing or decolourisation), in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) in respect of fuel oils of heading ex 2710 only, atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 oC, by the ASTM D 86 method; (o) in respect of heavy oils other than gas oils and fuel oils of heading ex 2710 only, treatment by means of a high-frequency electrical brush-discharge; (p) in respect of crude products (other than petroleum jelly, ozokerite, lignite wax or peat wax, paraffin wax containing by weight less than 0,75 % of oil) of heading ex 2712 only, de-oiling by fractional crystallisation. 7.3. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations, such as cleaning, decanting, desalting, water-separation, filtering, colouring, marking, obtaining a sulphur-content as a result of mixing products with different sulphur-contents, or any combination of these operations or like operations, do not confer origin. ANNEX II LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUS The products mentioned in the list may not be all covered by this Agreement. It is, therefore, necessary to consult the other parts of this Agreement. HS heading Description of product Working or processing, carried out on non-originating materials, which confers originating status (1) (2) (3) or (4) Chapter 1 Live animals All the animals of Chapter 1 shall be wholly obtained Chapter 2 Meat and edible meat offal Manufacture in which all the materials of Chapters 1 and 2 used are wholly obtained Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates Manufacture in which all the materials of Chapter 3 used are wholly obtained ex Chapter 4 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 4 used are wholly obtained 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used are wholly obtained,  all the fruit juice (except that of pineapple, lime or grapefruit) of heading 2009 used is originating, and,  the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, ex Chapter 5 Products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 5 used are wholly obtained ex 0502 Prepared pigs', hogs' or boars' bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which:  all the materials of Chapter 6 used are wholly obtained, and,  the value of all the materials used does not exceed 50 % of the ex-works price of the product, Chapter 7 Edible vegetables and certain roots and tubers Manufacture in which all the materials of Chapter 7 used are wholly obtained Chapter 8 Edible fruit and nuts; peel of citrus fruits or melons Manufacture in which:  all the fruit and nuts used are wholly obtained, and,  the value of all the materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product, ex Chapter 9 Coffee, tea, matÃ © and spices; except for: Manufacture in which all the materials of Chapter 9 used are wholly obtained 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex 0910 Mixtures of spices Manufacture from materials of any heading Chapter 10 Cereals Manufacture in which all the materials of Chapter 10 used are wholly obtained ex Chapter 11 Products of the milling industry; malt; starches; inulin; wheat gluten; except for: Manufacture in which all the cereals, edible vegetables, roots and tubers of heading 0714 or fruit used are wholly obtained ex 1106 Flour, meal and powder of the dried, shelled leguminous vegetables of heading 0713 Drying and milling of leguminous vegetables of heading 0708 Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Manufacture in which all the materials of Chapter 12 used are wholly obtained 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of all the materials of heading 1301 used does not exceed 50 % of the ex-works price of the product 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Mucilages and thickeners, modified, derived from vegetable products, Manufacture from non-modified mucilages and thickeners  Other, Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Manufacture in which all the materials of Chapter 14 used are wholly obtained ex Chapter 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes; except for: Manufacture from materials of any heading, except that of the product 1501 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503:  Fats from bones or waste, Manufacture from materials of any heading, except those of heading 0203, 0206 or 0207 or bones of heading 0506  Other, Manufacture from meat or edible offal of swine of heading 0203 or 0206 or of meat and edible offal of poultry of heading 0207 1502 Fats of bovine animals, sheep or goats, other than those of heading 1503  Fats from bones or waste, Manufacture from materials of any heading, except those of heading 0201, 0202, 0204 or 0206 or bones of heading 0506  Other, Manufacture in which all the materials of Chapter 2 used are wholly obtained 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified:  Solid fractions , Manufacture from materials of any heading, including other materials of heading 1504  Other, Manufacture in which all the materials of Chapters 2 and 3 used are wholly obtained ex 1505 Refined lanolin Manufacture from crude wool grease of heading 1505 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified:  Solid fractions, Manufacture from materials of any heading, including other materials of heading 1506  Other, Manufacture in which all the materials of Chapter 2 used are wholly obtained 1507 to 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption, Manufacture from materials of any heading, except that of the product  Solid fractions, except for that of jojoba oil, Manufacture from other materials of headings 1507 to 1515  Other, Manufacture in which all the vegetable materials used are wholly obtained 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared Manufacture in which:  all the materials of Chapter 2 used are wholly obtained, and,  all the vegetable materials used are wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used, 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading 1516 Manufacture in which:  all the materials of Chapters 2 and 4 used are wholly obtained, and,  all the vegetable materials used are wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used, Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates Manufacture:  from animals of Chapter 1, and/or,  in which all the materials of Chapter 3 used are wholly obtained, ex Chapter 17 Sugars and sugar confectionery; except for: Manufacture from materials of any heading, except that of the product ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form, containing added flavouring or colouring matter Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel:  Chemically-pure maltose and fructose, Manufacture from materials of any heading, including other materials of heading 1702  Other sugars in solid form, containing added flavouring or colouring matter, Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product  Other, Manufacture in which all the materials used are originating ex 1703 Molasses resulting from the extraction or refining of sugar, containing added flavouring or colouring matter Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, Chapter 18 Cocoa and cocoa preparations Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included:  Malt extract, Manufacture from cereals of Chapter 10  Other, Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs, Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used are wholly obtained  Containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs, Manufacture in which:  all the cereals and their derivatives (except durum wheat and its derivatives) used are wholly obtained, and,  all the materials of Chapters 2 and 3 used are wholly obtained, 1903 Tapioca and substitutes therefore prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms Manufacture from materials of any heading, except potato starch of heading 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maise (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included Manufacture:  from materials of any heading, except those of heading 1806,  in which all the cereals and flour (except durum wheat and Zea indurata maise, and their derivatives) used are wholly obtained, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading, except those of Chapter 11 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants; except for: Manufacture in which all the fruit, nuts or vegetables used are wholly obtained ex 2001 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture from materials of any heading, except that of the product ex 2004 and ex 2005 Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Manufacture from materials of any heading, except that of the product 2006 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised) Manufacture in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, ex 2008  Nuts, not containing added sugar or spirits, Manufacture in which the value of all the originating nuts and oil seeds of headings 0801, 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product  Peanut butter; mixtures based on cereals; palm hearts; maise (corn), Manufacture from materials of any heading, except that of the product  Other except for fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen, Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, ex Chapter 21 Miscellaneous edible preparations; except for: Manufacture from materials of any heading, except that of the product 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture:  from materials of any heading, except that of the product, and,  in which all the chicory used is wholly obtained, 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard:  Sauces and preparations therefor; mixed condiments and mixed seasonings, Manufacture from materials of any heading, except that of the product. However, mustard flour or meal or prepared mustard may be used  Mustard flour and meal and prepared mustard , Manufacture from materials of any heading ex 2104 Soups and broths and preparations therefor Manufacture from materials of any heading, except prepared or preserved vegetables of headings 2002 to 2005 2106 Food preparations not elsewhere specified or included Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, ex Chapter 22 Beverages, spirits and vinegar; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which all the grapes or materials derived from grapes used are wholly obtained, 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product, and,  in which all the fruit juice used (except that of pineapple, lime or grapefruit) is originating, 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength Manufacture:  from materials of any heading, except heading 2207 or 2208, and,  in which all the grapes or materials derived from grapes used are wholly obtained or, if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume, 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages Manufacture:  from materials of any heading, except heading 2207 or 2208, and,  in which all the grapes or materials derived from grapes used are wholly obtained or, if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume, ex Chapter 23 Residues and waste from the food industries; prepared animal fodder; except for: Manufacture from materials of any heading, except that of the product ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption Manufacture in which all the materials of Chapters 2 and 3 used are wholly obtained ex 2303 Residues from the manufacture of starch from maise (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maise used is wholly obtained ex 2306 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % of olive oil Manufacture in which all the olives used are wholly obtained 2309 Preparations of a kind used in animal feeding Manufacture in which:  all the cereals, sugar or molasses, meat or milk used are originating, and,  all the materials of Chapter 3 used are wholly obtained, ex Chapter 24 Tobacco and manufactured tobacco substitutes; except for: Manufacture in which all the materials of Chapter 24 used are wholly obtained 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading 2401 used is originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading 2401 used is originating ex Chapter 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for: Manufacture from materials of any heading, except that of the product ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically-sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture from materials of any heading, except that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours Chapter 26 Ores, slag and ash Manufacture from materials of any heading, except that of the product ex Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for: Manufacture from materials of any heading, except that of the product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 oC (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex 2709 Crude oils obtained from bituminous minerals Destructive distillation of bituminous materials 2710 Petroleum oils and oils obtained from bituminous materials, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous materials, these oils being the basic constituents of the preparations; waste oils Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2711 Petroleum gases and other gaseous hydrocarbons Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured Operations of refining and/or one or more specific process(es) (2) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous materials Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2805 Mischmetall Manufacture by electrolytic or thermal treatment in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2840 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2852 Mercury compounds of saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings 2852, 2915 and 2916 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading 2909 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings 2852, 2932 and 2933 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings 2852, 2932, 2933 and 2934 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of naphthenic acids, their water-insoluble salts and their esters Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other mercury compounds of prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 29 Organic chemicals; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product ex 2905 Metal alcoholates of alcohols of this heading and of ethanol Manufacture from materials of any heading, including other materials of heading 2905. However, metal alcoholates of this heading may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings 2915 and 2916 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2932  Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives, Manufacture from materials of any heading. However, the value of all the materials of heading 2909 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives, Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings 2932 and 2933 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings 2932, 2933 and 2934 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2939 Concentrates of poppy straw containing not less than 50 % by weight of alkaloids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products:  Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale, Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product  Other,   Human blood Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product   Animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product   Blood fractions other than antisera, haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product   Haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product   Other Manufacture from materials of any heading, including other materials of heading 3002. However, materials of the same description as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading 3002, 3005 or 3006):  Obtained from amikacin of heading 2941, Manufacture from materials of any heading, except that of the product. However, materials of headings 3003 and 3004 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product  Other, Manufacture:  from materials of any heading, except that of the product. However, materials of headings 3003 and 3004 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, ex 3006  Waste pharmaceuticals specified in note 4(k) to this Chapter The origin of the product in its original classification shall be retained  Sterile surgical or dental adhesion barriers, whether or not absorbable:  made of plastics Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5)  made of fabrics Manufacture from (7):  natural fibres  man-made staple fibres, not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Appliances identifiable for ostomy use Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilisers; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorous and potassium; other fertilisers; goods of this chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  sodium nitrate,  calcium cyanamide,  potassium sulphate,  magnesium potassium sulphate, Manufacture:  from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3201 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3205 Colour lakes; preparations as specified in note 3 to this chapter based on colour lakes (3) Manufacture from materials of any heading, except headings 3203, 3204 and 3205. However, materials of heading 3205 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (4) in this heading. However, materials of the same group as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3403 Lubricating preparations containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Operations of refining and/or one or more specific process(es) (1) or Other operations in which all the materials used are classified within a heading other than that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product 3404 Artificial waxes and prepared waxes:  With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax, Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product  Other, Manufacture from materials of any heading, except:  hydrogenated oils having the character of waxes of heading 1516, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading 3823, and,  materials of heading 3404, However, these materials may be used, provided that their total value does not exceed 20 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches:  Starch ethers and esters, Manufacture from materials of any heading, including other materials of heading 3505 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture from materials of any heading, except those of heading 1108 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitised, unexposed, whether or not in packs:  Instant print film for colour photography, in packs, Manufacture from materials of any heading, except those of headings 3701 and 3702. However, materials of heading 3702 may be used, provided that their total value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture from materials of any heading, except those of headings 3701 and 3702. However, materials of headings 3701 and 3702 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3702 Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitised, unexposed Manufacture from materials of any heading, except those of headings 3701 and 3702 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture from materials of any heading, except those of headings 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 38 Miscellaneous chemical products; except for: Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3801  Colloidal graphite in suspension in oil and semi-colloidal graphite; carbonaceous pastes for electrodes, Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product  Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils, Manufacture in which the value of all the materials of heading 3403 used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3806 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils:  Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals, Manufacture in which the value of all the materials of heading 3811 used does not exceed 50 % of the ex-works price of the product  Other, Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticisers for rubber or plastics, not elsewhere specified or included; anti-oxidising preparations and other compound stabilisers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or varnish removers Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Ex 3821 Prepared culture media for maintenance of micro-organisms (including viruses and the like) or of plant, human or animal cells Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3822 Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents whether or not on a backing, other than those of heading 3002 or 3006; certified reference materials Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols:  Industrial monocarboxylic fatty acids, acid oils from refining, Manufacture from materials of any heading, except that of the product  Industrial fatty alcohols, Manufacture from materials of any heading, including other materials of heading 3823 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included:  The following of this heading:,   Prepared binders for foundry moulds or cores based on natural resinous products   Naphthenic acids, their water-insoluble salts and their esters   Sorbitol other than that of heading 2905 Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product   Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts   Ion exchangers   Getters for vacuum tubes   Alkaline iron oxide for the purification of gas   Ammoniacal gas liquors and spent oxide produced in coal gas purification   Sulphonaphthenic acids, their water-insoluble salts and their esters   Fusel oil and Dippel's oil   Mixtures of salts having different anions   Copying pastes with a basis of gelatin, whether or not on a paper or textile backing  Other, Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for headings ex 3907 and 3912 for which the rules are set out below:  Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content, Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5), Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other, Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3907  Copolymer, made from polycarbonate and acrylonitrile-butadiene-styrene copolymer (ABS), Manufacture from materials of any heading, except that of the product. However, materials of the same heading as the product may be used, provided that their total value does not exceed 50 % of the ex-works price of the product (5)  Polyester , Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product and/or manufacture from polycarbonate of tetrabromo-(bisphenol A) 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms Manufacture in which the value of all the materials of the same heading as the product used does not exceed 20 % of the ex-works price of the product 3916 to 3921 Semi-manufactures and articles of plastics; except for headings ex 3916, ex 3917, ex 3920 and ex 3921, for which the rules are set out below:  Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked, Manufacture in which the value of all the materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other:,   Addition homopolymerisation products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5), Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product   Other Manufacture in which the value of all the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of the same heading as the product used does not exceed 20 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3920  Ionomer sheet or film, Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralised with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Sheets of regenerated cellulose, polyamides or polyethylene, Manufacture in which the value of all the materials of the same heading as the product used does not exceed 20 % of the ex-works price of the product ex 3921 Foils of plastic, metallised Manufacture from highly-transparent polyester-foils with a thickness of less than 23 micron (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 40 Rubber and articles thereof; except for: Manufacture from materials of any heading, except that of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, tyre treads and tyre flaps, of rubber:  Retreaded pneumatic, solid or cushion tyres, of rubber, Retreading of used tyres  Other, Manufacture from materials of any heading, except those of headings 4011 and 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber ex Chapter 41 Raw hides and skins (other than furskins) and leather; except for: Manufacture from materials of any heading, except that of the product ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4106 Tanned or crust hides and skins, without wool or hair on, whether or not split, but not further prepared Retanning of tanned leather Or Manufacture from materials of any heading, except that of the product 4107, 4112 and 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, without wool or hair on, whether or not split, other than leather of heading 4114 Manufacture from materials of any heading, except headings 4104 to 4113 ex 4114 Patent leather and patent laminated leather; metallised leather Manufacture from materials of headings 4104 to 4106, 4107, 4112 or 4113, provided that their total value does not exceed 50 % of the ex-works price of the product Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture from materials of any heading, except that of the product ex Chapter 43 Furskins and artificial fur; manufactures thereof; except for: Manufacture from materials of any heading, except that of the product ex 4302 Tanned or dressed furskins, assembled:  Plates, crosses and similar forms, Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins  Other, Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled tanned or dressed furskins of heading 4302 ex Chapter 44 Wood and articles of wood; wood charcoal; except for: Manufacture from materials of any heading, except that of the product ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or end-jointed Planning, sanding or end-jointing ex 4408 Sheets for veneering (including those obtained by slicing laminated wood) and for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or end-jointed Splicing, planning, sanding or end-jointing ex 4409 Wood continuously shaped along any of its edges, ends or faces, whether or not planed, sanded or end-jointed:  Sanded or end-jointed, Sanding or end-jointing  Beadings and mouldings, Beading or moulding ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to sise ex 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418  Builders' joinery and carpentry of wood, Manufacture from materials of any heading, except that of the product. However, cellular wood panels, shingles and shakes may be used  Beadings and mouldings, Beading or moulding ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading, except drawn wood of heading 4409 ex Chapter 45 Cork and articles of cork; except for: Manufacture from materials of any heading, except that of the product 4503 Articles of natural cork Manufacture from cork of heading 4501 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Manufacture from materials of any heading, except that of the product Chapter 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard Manufacture from materials of any heading, except that of the product ex Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for: Manufacture from materials of any heading, except that of the product ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to sise or shape Manufacture from paper-making materials of Chapter 47 ex Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for: Manufacture from materials of any heading, except that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials of any heading, except those of headings 4909 and 4911 4910 Calendars of any kind, printed, including calendar blocks:  Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard, Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product,  Other, Manufacture from materials of any heading, except those of headings 4909 and 4911 ex Chapter 50 Silk; except for: Manufacture from materials of any heading, except that of the product ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5004 to ex 5006 Silk yarn and yarn spun from silk waste Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  other natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5007 Woven fabrics of silk or of silk waste:  Incorporating rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for: Manufacture from materials of any heading, except that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair:  Incorporating rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 52 Cotton; except for: Manufacture from materials of any heading, except that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5208 to 5212 Woven fabrics of cotton:  Incorporating rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for: Manufacture from materials of any heading, except that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn:  Incorporating rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  coir yarn,  jute yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man-made filaments Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5407 and 5408 Woven fabrics of man-made filament yarn:  Incorporating rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread of man-made staple fibres Manufacture from (7):  raw silk or silk waste, carded or combed or otherwise prepared for spinning,  natural fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5512 to 5516 Woven fabrics of man-made staple fibres:  Incorporating rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or,  paper, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof; except for: Manufacture from (7):  coir yarn,  natural fibres,  chemical materials or textile pulp, or,  paper-making materials, 5602 Felt, whether or not impregnated, coated, covered or laminated:  Needleloom felt, Manufacture from (7):  natural fibres, or,  chemical materials or textile pulp, However:  polypropylene filament of heading 5402,  polypropylene fibres of heading 5503 or 5506, or,  polypropylene filament tow of heading 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex, may be used, provided that their total value does not exceed 40 % of the ex-works price of the product  Other, Manufacture from (7):  natural fibres,  man-made staple fibres made from casein, or,  chemical materials or textile pulp, 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics:  Rubber thread and cord, textile covered, Manufacture from rubber thread or cord, not textile covered  Other, Manufacture from (7):  natural fibres, not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5605 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or,  paper-making materials, 5606 Gimped yarn, and strip and the like of heading 5404 or 5405, gimped (other than those of heading 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or,  paper-making materials, Chapter 57 Carpets and other textile floor coverings:  Of needleloom felt, Manufacture from (7):  natural fibres, or,  chemical materials or textile pulp, However:  polypropylene filament of heading 5402,  polypropylene fibres of heading 5503 or 5506, or,  polypropylene filament tow of heading 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex, may be used, provided that their total value does not exceed 40 % of the ex-works price of the product Jute fabric may be used as a backing  Of other felt, Manufacture from (7):  natural fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp,  Other, Manufacture from (7):  coir yarn or jute yarn,  synthetic or artificial filament yarn,  natural fibres, or,  man-made staple fibres, not carded or combed or otherwise processed for spinning, Jute fabric may be used as a backing ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for:  Combined with rubber thread, Manufacture from single yarn (7)  Other, Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5805 Hand-woven tapestries of the types Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture from materials of any heading, except that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon:  Containing not more than 90 % by weight of textile materials, Manufacture from yarn  Other, Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading 5902 Manufacture from yarn or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5904 Linoleum, whether or note cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (7) 5905 Textile wall coverings:  Impregnated, coated, covered or laminated with rubber, plastics or other materials , Manufacture from yarn  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp, or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberised textile fabrics, other than those of heading 5902:  Knitted or crocheted fabrics, Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp,  Other fabrics made of synthetic filament yarn, containing more than 90 % by weight of textile materials, Manufacture from chemical materials  Other, Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio back-cloths or the like Manufacture from yarn or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated:  Incandescent gas mantles, impregnated, Manufacture from tubular knitted gas-mantle fabric  Other, Manufacture from materials of any heading, except that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use:  Polishing discs or rings other than of felt of heading 5911, Manufacture from yarn or waste fabrics or rags of heading 6310  Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading 5911, Manufacture from (7):  coir yarn,  the following materials:,   yarn of polytetrafluoroethylene (8),   yarn, multiple, of polyamide, coated impregnated or covered with a phenolic resin,   yarn of synthetic textile fibres of aromatic polyamides, obtained by polycondensation of m-phenylenediamine and isophthalic acid,   monofil of polytetrafluoroethylene (8),   yarn of synthetic textile fibres of poly(p-phenylene terephthalamide),   glass fibre yarn, coated with phenol resin and gimped with acrylic yarn (8),   copolyester monofilaments of a polyester and a resin of terephthalic acid and 1,4-cyclohexanediethanol and isophthalic acid,   natural fibres,   man-made staple fibres not carded or combed or otherwise processed for spinning, or   chemical materials or textile pulp  Other, Manufacture from (7):  coir yarn,  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp, Chapter 60 Knitted or crocheted fabrics Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp, Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted:  Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form, Manufacture from yarn (7) (9)  Other , Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp, ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for: Manufacture from yarn (7) (9) ex 6202, ex 6204, ex 6206, ex 6209 and ex 6211 Women's, girls' and babies' clothing and clothing accessories for babies, embroidered Manufacture from yarn (9) or Manufacture from unembroidered fabric, provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (9) ex 6210 and ex 6216 Fire-resistant equipment of fabric covered with foil of aluminised polyester Manufacture from yarn (9) or Manufacture from uncoated fabric, provided that the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (9) 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like:  Embroidered, Manufacture from unbleached single yarn (7) (9) or Manufacture from unembroidered fabric, provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (9)  Other, Manufacture from unbleached single yarn (7) (9) or Making up, followed by printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling), provided that the value of all the unprinted goods of headings 6213 and 6214 used does not exceed 47,5 % of the ex-works price of the product 6217 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212:  Embroidered, Manufacture from yarn (9) or Manufacture from unembroidered fabric, provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (9)  Fire-resistant equipment of fabric covered with foil of aluminised polyester, Manufacture from yarn (9) or Manufacture from uncoated fabric, provided that the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (9)  Interlinings for collars and cuffs, cut out, Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  Other, Manufacture from yarn (9) ex Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags; except for: Manufacture from materials of any heading, except that of the product 6301 to 6304 Blankets, travelling rugs, bed linen, etc.; curtains, etc.; other furnishing articles:  Of felt, of nonwovens, Manufacture from (7):  natural fibres, or,  chemical materials or textile pulp,  Other:,   Embroidered Manufacture from unbleached single yarn (9) (10) or Manufacture from unembroidered fabric (other than knitted or crocheted), provided that the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product   Other Manufacture from unbleached single yarn (9) (10) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from (7):  natural fibres,  man-made staple fibres, not carded or combed or otherwise processed for spinning, or,  chemical materials or textile pulp, 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods:  Of nonwovens, Manufacture from (7) (9):  natural fibres, or,  chemical materials or textile pulp,  Other, Manufacture from unbleached single yarn (7) (9) 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided that their total value does not exceed 15 % of the ex-works price of the set ex Chapter 64 Footwear, gaiters and the like; parts of such articles; except for: Manufacture from materials of any heading, except from assemblies of uppers affixed to inner soles or to other sole components of heading 6406 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture from materials of any heading, except that of the product ex Chapter 65 Headgear and parts thereof; except for: Manufacture from materials of any heading, except that of the product 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (9) ex 6506 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (9) ex Chapter 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for: Manufacture from materials of any heading, except that of the product 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture from materials of any heading, except that of the product ex Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for: Manufacture from materials of any heading, except that of the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex 6814 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Chapter 69 Ceramic products Manufacture from materials of any heading, except that of the product ex Chapter 70 Glass and glassware; except for: Manufacture from materials of any heading, except that of the product ex 7003, ex 7004 and ex 7005 Glass with a non-reflecting layer Manufacture from materials of heading 7001 7006 Glass of heading 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials:  Glass-plate substrates, coated with a dielectric thin film, and of a semiconductor grade in accordance with SEMII-standards (11), Manufacture from non-coated glass-plate substrate of heading 7006  Other, Manufacture from materials of heading 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture from materials of any heading, except that of the product or Cutting of glassware, provided that the total value of the uncut glassware used does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading 7010 or 7018) Manufacture from materials of any heading, except that of the product or Cutting of glassware, provided that the total value of the uncut glassware used does not exceed 50 % of the ex-works price of the product or Hand-decoration (except silk-screen printing) of hand-blown glassware, provided that the total value of the hand-blown glassware used does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or,  glass wool, ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for: Manufacture from materials of any heading, except that of the product ex 7101 Natural or cultured pearls, graded and temporarily strung for convenience of transport Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7102, ex 7103 and ex 7104 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106, 7108 and 7110 Precious metals:  Unwrought, Manufacture from materials of any heading, except those of headings 7106, 7108 and 7110 or Electrolytic, thermal or chemical separation of precious metals of heading 7106, 7108 or 7110 or Alloying of precious metals of heading 7106, 7108 or 7110 with each other or with base metals  Semi-manufactured or in powder form, Manufacture from unwrought precious metals ex 7107, ex 7109 and ex 7111 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7117 Imitation jewellery Manufacture from materials of any heading, except that of the product or Manufacture from base metal parts, not plated or covered with precious metals, provided that the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 72 Iron and steel; except for: Manufacture from materials of any heading, except that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading 7201, 7202, 7203, 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading 7206 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading 7207 ex 7218, 7219 to 7222 Semi-finished products, flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading 7218 ex 7224, 7225 to 7228 Semi-finished products, flat-rolled products, hot-rolled bars and rods, in irregularly wound coils; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading 7224 ex Chapter 73 Articles of iron or steel; except for: Manufacture from materials of any heading, except that of the product ex 7301 Sheet piling Manufacture from materials of heading 7206 7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole pates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails Manufacture from materials of heading 7206 7304, 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading 7206, 7207, 7218 or 7224 ex 7307 Tube or pipe fittings of stainless steel (ISO No X5CrNiMo 1712), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks, provided that the total value of the forged blanks used does not exceed 35 % of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture from materials of any heading, except that of the product. However, welded angles, shapes and sections of heading 7301 may not be used ex 7315 Skid chain Manufacture in which the value of all the materials of heading 7315 used does not exceed 50 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 7401 Copper mattes; cement copper (precipitated copper) Manufacture from materials of any heading, except that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture from materials of any heading, except that of the product 7403 Refined copper and copper alloys, unwrought:  Refined copper, Manufacture from materials of any heading, except that of the product  Copper alloys and refined copper containing other elements, Manufacture from refined copper, unwrought, or waste and scrap of copper 7404 Copper waste and scrap Manufacture from materials of any heading, except that of the product 7405 Master alloys of copper Manufacture from materials of any heading, except that of the product ex Chapter 75 Nickel and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 7501 to 7503 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture from materials of any heading, except that of the product ex Chapter 76 Aluminium and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 7601 Unwrought aluminium Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, or Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste or scrap Manufacture from materials of any heading, except that of the product ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture:  from materials of any heading, except that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used; and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, Chapter 77 Reserved for possible future use in the HS ex Chapter 78 Lead and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 7801 Unwrought lead:  Refined lead, Manufacture from bullion or work lead  Other, Manufacture from materials of any heading, except that of the product. However, waste and scrap of heading 7802 may not be used 7802 Lead waste and scrap Manufacture from materials of any heading, except that of the product ex Chapter 79 Zinc and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 7901 Unwrought zinc Manufacture from materials of any heading, except that of the product. However, waste and scrap of heading 7902 may not be used 7902 Zinc waste and scrap Manufacture from materials of any heading, except that of the product ex Chapter 80 Tin and articles thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 8001 Unwrought tin Manufacture from materials of any heading, except that of the product. However, waste and scrap of heading 8002 may not be used 8002 and 8007 Tin waste and scrap; other articles of tin Manufacture from materials of any heading, except that of the product Chapter 81 Other base metals; cermets; articles thereof:  Other base metals, wrought; articles thereof, Manufacture in which the value of all the materials of the same heading as the product used does not exceed 50 % of the ex-works price of the product  Other, Manufacture from materials of any heading, except that of the product ex Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for: Manufacture from materials of any heading, except that of the product 8206 Tools of two or more of the headings 8202 to 8205, put up in sets for retail sale Manufacture from materials of any heading, except those of headings 8202 to 8205. However, tools of headings 8202 to 8205 may be incorporated into the set, provided that their total value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning, or screwdriving), including dies for drawing or extruding metal, and rock drilling or earth boring tools Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading 8208 Manufacture from materials of any heading, except that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture from materials of any heading, except that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture from materials of any heading, except that of the product. However, handles of base metal may be used ex Chapter 83 Miscellaneous articles of base metal; except for: Manufacture from materials of any heading, except that of the product ex 8302 Other mountings, fittings and similar articles suitable for buildings, and automatic door closers Manufacture from materials of any heading, except that of the product. However, other materials of heading 8302 may be used, provided that their total value does not exceed 20 % of the ex-works price of the product ex 8306 Statuettes and other ornaments, of base metal Manufacture from materials of any heading, except that of the product. However, other materials of heading 8306 may be used, provided that their total value does not exceed 30 % of the ex-works price of the product ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8401 Nuclear fuel elements Manufacture from materials of any heading, except that of the product (12) Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403 and ex 8404 Central heating boilers other than those of heading 8402 and auxiliary plant for central heating boilers Manufacture from materials of any heading, except those of headings 8403 and 8404 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo-propellers and other gas turbines Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading 8415 Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8419 Machines for wood, paper pulp, paper and paperboard industries Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefore Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8431 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers:  Road rollers, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8431 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8431 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8431 Parts suitable for use solely or principally with road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of the same heading as the product used does not exceed 25 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Ex 8443 Printers, for office machines (for example automatic data processing machines, word-processing machines, etc.) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8448 Auxiliary machinery for use with machines of headings 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles:  Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product,  the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of all the originating materials used, and,  the thread-tension, crochet and zigzag mechanisms used are originating,  Other, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456 to 8466 Machine-tools and machines and their parts and accessories of headings 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8486  Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes  machine tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching  machine tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass  parts and accessories suitable for use solely or principally with the machines of headings 8456, 8462 and 8464  marking-out instruments which are pattern generating apparatus of a kind used for producing masks or reticles from photoresist coated substrates; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  moulds, injection or compression types Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product  other lifting, handing, loading or unloading machinery Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  in which the value of all non originating materials used does not exceed the value of all the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product  parts suitable for use solely or principally with the machinery of heading 8428 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  cameras of a kind used for preparing printing plates or cylinders which are pattern generating apparatus of a kind used for producing masks or reticles from photoresist coated substrates; parts and accessories thereof Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8487 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8503 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of headings 8501 and 8503 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8504 Power supply units for automatic data-processing machines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8517 Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wireless network (such as a local or wide area network), other than transmission or reception apparatus of headings 8443, 8525, 8527 or 8528 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8518 Microphones and stands therefore; loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8519 Sound recording or sound reproducing apparatus Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories suitable for use solely or principally with the apparatus of headings 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523  Unrecorded discs, tapes, solid-state non-volatile storage devices and other media for the recording of sound or of other phenomena, including matrices and masters for the production of discs, but excluding products of Chapter 37; Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  recorded discs, tapes solid-state non-volatile storage devices and other media for the recording of sound or of other phenomena, including matrices and masters for the production of discs, but excluding products of Chapter 37 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8523 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product  proximity cards and smart cards with two or more electronic integrated circuits Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product, or The operation of diffusion, in which integrated circuits are formed on a semi-conductor substrate by the selective introduction of an appropriate dopant, whether or not assembled and/or tested in a country other than those specified in Articles 3 and 4 Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  smart cards with one electronic integrated circuit Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8528  monitors and projectors, not incorporating television reception apparatus, of a kind solely or principally used in an automatic data-processing system of heading 8471  other monitors and projectors, not incorporating television reception apparatus; Reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528:  Suitable for use solely or principally with video recording or reproducing apparatus, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Suitable for use solely or principally with monitors and projectors, not incorporating television reception apparatus, of a kind solely or principally used in an automatic data-processing system of heading 8471 Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product  Other, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits for a voltage exceeding 1 000 V Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8538 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8536  Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits for a voltage not exceeding 1 000 V Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8538 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product  connectors for optical fibres, optical fibre bundles or cables   of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product   of ceramics, of iron and steel Manufacture from materials of any heading, except that of the product   of copper Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading 8517 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 8538 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8542 Electronic integrated circuits and microassemblies:  Monolithic integrated circuits, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product, or The operation of diffusion (in which integrated circuits are formed on a semi-conductor substrate by the selective introduction of an appropriate dopant), whether or not assembled and/or tested in a country other than those specified in Articles 3 and 4 Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  multichips which are parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materials apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signalling equipment of all kinds; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 87 Vehicles other than railway or tramway rolling-stock, and parts and accessories thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars:  With reciprocating internal combustion piston engine of a cylinder capacity:,   Not exceeding 50 cm3 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product   Exceeding 50 cm3 Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials of any heading, except those of heading 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 88 Aircraft, spacecraft, and parts thereof; except for: Manufacture from materials of any heading, except that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8804 Rotochutes Manufacture from materials of any heading, including other materials of heading 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture from materials of any heading, except that of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture from materials of any heading, except that of the product. However, hulls of heading 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for: Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading 8544; sheets and plates of polarising material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product; and,  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection Manufacture:  from materials of any heading, except that of the product,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  in which the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments:  Dentists' chairs incorporating dental appliances or dentists' spittoons, Manufacture from materials of any heading, including other materials of heading 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor:  Parts and accessories, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading 9014 or 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionising radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  the value of all the non-originating materials used does not exceed the value of all the originating materials used, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and,  within the above limit, the value of all the materials of heading 9114 used does not exceed 10 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof:  Of base metal, whether or not gold- or silver-plated, or of metal clad with precious metal, Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other, Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Chapter 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings; except for: Manufacture from materials of any heading, except that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture from materials of any heading, except that of the product or Manufacture from cotton cloth already made up in a form ready for use with materials of heading 9401 or 9403, provided that: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  the value of the cloth does not exceed 25 % of the ex-works price of the product, and,  all the other materials used are originating and are classified in a heading other than heading 9401 or 9403, 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for: Manufacture from materials of any heading, except that of the product 9503 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, ex 9506 Golf clubs and parts thereof Manufacture from materials of any heading, except that of the product. However, roughly-shaped blocks for making golf-club heads may be used ex Chapter 96 Miscellaneous manufactured articles; except for: Manufacture from materials of any heading, except that of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from worked  carving materials of the same heading as the product ex 9603 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorised, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided that their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, 9608 Ball-point pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading 9609 Manufacture from materials of any heading, except that of the product. However, nibs or nib-points of the same heading as the product may be used 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture:  from materials of any heading, except that of the product, and,  in which the value of all the materials used does not exceed 50 % of the ex-works price of the product, ex 9613 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading 9613 used does not exceed 30 % of the ex-works price of the product ex 9614 Smoking pipes and pipe bowls Manufacture from roughly-shaped blocks Chapter 97 Works of art, collectors pieces and antiques Manufacture from materials of any heading, except that of the product (1) For the special conditions relating to specific processes, see Introductory Notes 7.1 and 7.3. (2) For the special conditions relating to specific processes, see Introductory Note 7.2. (3) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations, provided that they are not classified in another heading in Chapter 32. (4) A group is regarded as any part of the heading separated from the rest by a semicolon. (5) In the case of the products composed of materials classified within both headings 3901 to 3906, on the one hand, and within headings 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (6) The following foils shall be considered as highly transparent: foils, the optical dimming of which, measured according to ASTM-D 1003-16 by Gardner Hazemeter (i.e. Hazefactor), is less than 2 %. (7) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (8) The use of this material is restricted to the manufacture of woven fabrics of a kind used in paper-making machinery. (9) See Introductory Note 6. (10) For knitted or crocheted articles, not elastic or rubberised, obtained by sewing or assembling pieces of knitted or crocheted fabrics (cut out or knitted directly to shape), see Introductory Note 6. (11) SEMII - Semiconductor Equipment and Materials Institute Incorporated. (12) This rule shall apply until 31.12.2005. ANNEX III SPECIMENS OF MOVEMENT CERTIFICATE EUR.1 AND APPLICATION FORA MOVEMENT CERTIFICATE EUR.1 Printing instructions 1. Each form shall measure 210 Ã  297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 2. The competent authorities of the contracting parties may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. ANNEX IV Text of the invoice declaration The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1)), Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã Ã Ã ½Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦. (2) Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´. Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ¦ (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungsnr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Italian version L'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ¦ (1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O abaixo-assinado, exportador dos produtos abrangidos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ... (1)), declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ... (2). Romanian version Exportatorul produselor ce fac obiectul acestui document [autorizaÃ ia vamalÃ  nr. ¦ (1)] declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ ialÃ  ¦ (2). Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). Version of Montenegro Izvoznik proizvoda obuhvaÃ enih ovim dokumentom [carinsko odoborenje br. ¦ (1)] izjavljuje da, osim u sluÃ aju kada je drugaÃ ije naznaÃ eno, ovi proizvodi su ¦ (2) preferencijalnog porijekla. (1) When the invoice declaration is made out by an approved exporter, the authorization number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates, in whole or in part, to products originating in Ceuta and Mellila, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. ANNEX V Products excluded from the cumulation provided for in Article 3 and Article 4 CN-Code Description 1704 90 99 Other sugar confectionery, not containing cocoa. Chocolate and other food preparations containing cocoa  cacao powder, containing added sugar or sweetening matter: 1806 10 30   containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 10 90   containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 20 95  Other food preparations containing cocoa in block, slabs or bars weighting more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packaging of a content exceeding 2 kg   Other    Other 1901 90 99 Malt extract, food preparations of flour, groats, meal, starch or malt extract, nit containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included  other   other (than malt extract)    other 2101 12 98 Other preparations with a basis of coffee. 2101 20 98 Other preparations with a basis of tea or mate. 2106 90 59 Food preparations not elsewhere specified or included  other   other 2106 90 98 Food preparations not elsewhere specified or included:  other (than protein concentrates and textured protein substances)   other    other Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages:  Of a kind used in the food or drink industries   Of the type used in the drink industries:    Preparations containing all flavouring agents characterising a beverage: 3302 10 29     Of an actual alcoholic strength by volume exceeding 0,5 %     Other:      Containing no milkfats, sucrose, isoglucose, glucose, or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch      Other Joint declaration concerning the Principality of Andorra 1. Products originating in the Principality of Andorra falling within Chapters 25 to 97 of the Harmonised System shall be accepted by Montenegro as originating in the Community within the meaning of this Agreement. 2. Protocol 3 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. Joint declaration concerning the Republic of San Marino 1. Products originating in the Republic of San Marino shall be accepted by Montenegro as originating in the Community within the meaning of this Agreement. 2. Protocol 3 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. PROTOCOL 4 On state aid to the steel industry 1. The Parties recognise the need that Montenegro addresses promptly any structural weaknesses of its steel sector to ensure the global competitiveness of its industry. 2. Further to the disciplines stipulated by Article 38 paragraph 1(iii) of this Agreement [SAA Article 73 paragraph 1(iii)], the assessment of the compatibility of State aid to the steel industry as defined in Annex I of the Guidelines on national regional aid for 2007-2013 shall be made on the basis of the criteria arising from the application of Article 87 of the EC Treaty to the steel sector, including secondary legislation. 3. For the purposes of applying the provisions of Article 38 paragraph 1(iii) of this Agreement [SAA Article 73 paragraph 1(iii)] with regard to the steel industry, the Community recognises that, during five years after the entry into force of this Agreement, Montenegro may exceptionally grant State aid for restructuring purposes to steel producing firms in difficulties, provided that (a) it leads to the long-term viability of the benefiting firms under normal market conditions at the end of the restructuring period, and (b) the amount and intensity of such aid are strictly limited to what is absolutely necessary in order to restore such viability, and aid is where appropriate progressively reduced; (c) Montenegro presents restructuring programmes that are linked to a global rationalisation which includes the closing of inefficient capacity. Every steel producing firm benefiting from restructuring aid shall, as far as possible, provide for compensatory measures balancing the distortion of competition caused by the aid. 4. Montenegro shall submit to the European Commission for assessment a National Restructuring Programme and individual business plans for each of the companies benefiting from restructuring aid which demonstrate that the above conditions are fulfilled. The individual business plans shall have been assessed and agreed by the State aid monitoring authority of Montenegro in view of their compliance with paragraph 3 of this Protocol. The European Commission shall confirm that the National Restructuring Programme is in compliance with the requirements of paragraph 3. 5. The European Commission shall monitor the implementation of the plans, in close cooperation with the competent national authorities, in particular the State aid monitoring authority of Montenegro. 6. If the monitoring indicates that aid to the beneficiaries which is not approved in the National Restructuring Programme or any restructuring aid to steel firms not identified in the National Restructuring Programme has been granted from the date of signature of this Agreement onwards, the State aid monitoring authority of Montenegro shall ensure that any such aid is reimbursed. 7. Upon request, the Community shall provide Montenegro with technical support for the preparation of the National Restructuring Programme and the individual business plans. 8. Each Party shall ensure full transparency with respect to State aid. In particular, as regards State aid granted to steel production in Montenegro and the implementation of the restructuring programme and the business plans, a full and continuous exchange of information shall take place. 9. The Interim Committee shall monitor the implementation of the requirements set out in paragraphs 1 to 4 above. To this effect, the Interim Committee may draft implementing rules. 10. If one of the Parties considers that a particular practice of the other Party is incompatible with the terms of this Protocol, and if that practice causes or threatens to cause prejudice to the interests of the first Party or material injury to its domestic industry, this Party may take appropriate measures after consultation within the Sub-Committee dealing with competition matters or after thirty working days following referral for such consultation. PROTOCOL 5 Protocol on mutual administrative assistance in customs matters Montenegro Article 1 Definitions For the purposes of this Protocol: (a) customs legislation shall mean any legal or regulatory provisions applicable in the territories of the Contracting Parties, governing the import, export and transit of goods and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (b) applicant authority shall mean a competent administrative authority which has been designated by a Contracting Party for this purpose and which makes a request for assistance on the basis of this Protocol; (c) requested authority shall mean a competent administrative authority which has been designated by a Contracting Party for this purpose and which receives a request for assistance on the basis of this Protocol; (d) personal data shall mean all information relating to an identified or identifiable individual; (e) operation in breach of customs legislation shall mean any violation or attempted violation of customs legislation. Article 2 Scope 1. The Contracting Parties shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular by preventing, investigating and combating operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Contracting Parties which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information is authorised by that authority. 3. Assistance to recover duties, taxes or fines is not covered by this Protocol. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the applicant authority, the requested authority shall inform it: (a) whether goods exported from the territory of one of the Contracting Parties have been properly imported into the territory of the other Contracting Party, specifying, where appropriate, the customs procedure applied to the goods; (b) whether goods imported into the territory of one of the Contracting Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods. 3. At the request of the applicant authority, the requested authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure special surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (b) places where stocks of goods have been or may be assembled in such a way that there are reasonable grounds for believing that these goods are intended to be used in operations in breach of customs legislation; (c) goods that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Contracting Parties shall assist each other, at their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to: (a) activities which are or appear to be operations in breach of customs legislation and which may be of interest to the other Contracting Party; (b) new means or methods employed in carrying out operations in breach of customs legislation; (c) goods known to be subject to operations in breach of customs legislation; (d) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (e) means of transport in respect of which there are reasonable grounds for believing that they have been, are, or may be used in operations in breach of customs legislation. Article 5 Delivery, Notification At the request of the applicant authority, the requested authority shall, in accordance with legal or regulatory provisions applicable to the latter, take all necessary measures in order: (a) to deliver any documents, or (b) to notify any decisions, emanating from the applicant authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the requested authority. Requests for delivery of documents or notification of decisions shall be made in writing in an official language of the requested authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents necessary to enable compliance with the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the measure requested; (c) the object of and the reason for the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications as exact and comprehensive as possible on the natural or legal persons who are the target of the investigations; (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to that authority. This requirement shall not apply to any documents that accompany the request under paragraph 1. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested; in the meantime precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Contracting Party, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the requested authority when the latter cannot act on its own. 2. Requests for assistance shall be executed in accordance with the legal or regulatory provisions of the requested Contracting Party. 3. Duly authorised officials of a Contracting Party may, with the agreement of the other Contracting Party involved and subject to the conditions laid down by the latter, be present to obtain in the offices of the requested authority or any other concerned authority in accordance with paragraph 1, information relating to activities that are or may be operations in breach of customs legislation which the applicant authority needs for the purposes of this Protocol. 4. Duly authorised officials of a Contracting Party involved may, with the agreement of the other Contracting Party involved and subject to the conditions laid down by the latter, be present at enquiries carried out in the latter's territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate results of enquiries to the applicant authority in writing together with relevant documents, certified copies or other items. 2. This information may be in computerised form. 3. Original documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or requirements, in cases where a Party is of the opinion that assistance under this Protocol would: (a) be likely to prejudice the sovereignty of Montenegro or that of a Member State which has been requested to provide assistance under this Protocol; or (b) be likely to prejudice public policy, security or other essential interests, in particular in the cases referred to under Article 10(2); or (c) violate an industrial, commercial or professional secret. 2. Assistance may be postponed by the requested authority on the ground that it will interfere with an ongoing investigation, prosecution or proceeding. In such a case, the requested authority shall consult with the applicant authority to determine if assistance can be given subject to such terms or conditions as the requested authority may require. 3. Where the applicant authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the requested authority to decide how to respond to such a request. 4. For the cases referred to in paragraphs 1 and 2, the decision of the requested authority and the reasons therefor must be communicated to the applicant authority without delay. Article 10 Information exchange and confidentiality 1. Any information communicated in whatsoever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Contracting Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Contracting Party that received it and the corresponding provisions applying to the Community authorities. 2. Personal data may be exchanged only where the Contracting Party which may receive them undertakes to protect such data in at least an equivalent way to the one applicable to that particular case in the Contracting Party that may supply them. To that end, contracting parties shall communicate to each other information on their applicable rules, including, where appropriate, legal provisions in force in the Member States of the Community. 3. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol, is considered to be for the purposes of this Protocol. Therefore, the Contracting Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. 4. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Contracting Parties wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. Article 11 Experts and witnesses An official of a requested authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and produce such objects, documents or certified copies thereof, as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority the official will have to appear, on what matters and by virtue of what title or qualification the official will be questioned. Article 12 Assistance expenses The Contracting Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol, except, as appropriate, for expenses to experts and witnesses, and those to interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted on the one hand to the customs authorities of Montenegro and on the other hand to the competent services of the European Commission and the customs authorities of the Member States as appropriate. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration the rules in force in particular in the field of data protection. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. The Contracting Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Other Agreements 1. Taking into account the respective competencies of the Community and the Member States, the provisions of this Protocol shall: (a) not affect the obligations of the Contracting Parties under any other international Agreement or convention; (b) be deemed complementary to Agreements on mutual assistance which have been or may be concluded between individual Member States and Montenegro; and shall (c) not affect the Community provisions governing the communication between the competent services of the European Commission and the customs authorities of the Member States of any information obtained under this Protocol which could be of interest to the Community. 2. Notwithstanding the provisions of paragraph 1, the provisions of this Protocol shall take precedence over the provisions of any bilateral Agreement on mutual assistance which has been or may be concluded between individual Member States and Montenegro insofar as the provisions of the latter are incompatible with those of this Protocol. 3. In respect of questions relating to the applicability of this Protocol, the Contracting Parties shall consult each other to resolve the matter in the framework of the Interim Committee set up under Article 43 of this Agreement. PROTOCOL 6 Dispute settlement CHAPTER I OBJECTIVE AND SCOPE Article 1 Objective The objective of this Protocol is to avoid and settle disputes between the Parties with a view to arrive at mutually acceptable solutions. Article 2 Scope The provisions of this Protocol shall only apply with respect to any differences concerning the interpretation and application of the following provisions, including where a Party considers that a measure adopted by the other Party, or a failure of the other Party to act, is in breach of its obligations under these provisions: (a) Title II (Free movement of goods), except Articles 18 (SAA Article 33), 25 (SAA Article 40), 26 paragraphs 1, 4 and 5 (insofar as these concern measures adopted under paragraph 1 of Article 26) (SAA Article 41 paragraphs 1, 4 and 5) and Article 32 (SAA Article 47); (b) Title III (Other Trade and Trade-Related Provisions): Articles 40 paragraph 2 (SAA Article 75 paragraph 2  intellectual, industrial and commercial property) and 41 paragraphs 1, 2) and 3-5 [SAA Article 76 paragraphs 1, 2 (1st alinÃ ©a) and 3 to 6  public procurement]. CHAPTER II DISPUTE SETTLEMENT PROCEDURES Section I ARBITRATION PROCEDURE Article 3 Initiation of the arbitration procedure 1. Where the Parties have failed to resolve the dispute, the complaining Party may under the conditions of Article 51 of this Agreement (SAA Article 130), submit a request in writing for the establishment of an arbitration panel to the Party complained against as well as to the Interim Committee. 2. The complaining Party shall state in its request the subject-matter of the dispute and, as the case may be, the measure adopted by the other Party, or the failure to act, which it considers to be in breach of the provisions referred to in Article 2. Article 4 Composition of the arbitration panel 1. An arbitration panel shall be composed of three arbitrators. 2. Within 10 days of the date of the submission of the request for the establishment of an arbitration panel to the Interim Committee, the Parties shall consult in order to reach an agreement on the composition of the arbitration panel. 3. In the event that the Parties are unable to agree on its composition within the time frame laid down in paragraph 2, either Party may request the chairperson of the Interim Committee, or her or his delegate, to select all three members by lot from the list established under Article 15, one among the individuals proposed by the complaining Party, one among the individuals proposed by the Party complained against and one among the arbitrators selected by the Parties to act as chairperson. In case the Parties agree on one or more of the members of the arbitration panel, any remaining members shall be appointed in accordance with the same procedure. 4. The selection of the arbitrators by the chairperson of the Interim Committee, or her or his delegate, shall be done in the presence of a representative of each Party. 5. The date of establishment of the arbitration panel shall be the date on which the chairperson of the panel is informed of the appointment in common agreement between the Parties of the three arbitrators or, as the case may be, the date of their selection in accordance with paragraph 3. 6. Where a Party considers that an arbitrator does not comply with the requirements of the Code of Conduct referred to in Article 18, the Parties shall consult and, if they so agree, replace the arbitrator and select a replacement pursuant to paragraph 7. If the Parties fail to agree on the need to replace an arbitrator, the matter shall be referred to the chairperson of the arbitration panel, whose decision will be final. Where a Party considers that the chairperson of the arbitration panel does not comply with the Code of Conduct referred to in Article 18, the matter shall be referred to one of the remaining members of the pool of arbitrators selected to act as chairperson, her or his name being drawn by lot by the chairperson of the Interim Committee, or her or his delegate, in the presence of a representative of each Party, unless otherwise agreed between the Parties. 7. If an arbitrator is unable to participate in the proceeding, withdraws or is replaced pursuant to paragraph 6, a replacement shall be selected within five days in accordance with the selection procedures followed to select the original arbitrator. The panel proceedings will be suspended for the period taken to carry out this procedure. Article 5 Arbitration panel ruling 1. The arbitration panel shall notify its ruling to the Parties and to the Interim Committee within 90 days from the date of the establishment of the arbitration panel. Where it considers that this deadline cannot be met, the chairperson of the panel must notify the Parties and the Interim Committee in writing, stating the reasons for the delay. Under no circumstances should the ruling be issued later than 120 days from the date of the establishment of the panel. 2. In cases of urgency, including those involving perishable goods, the arbitration panel shall make every effort to issue its ruling within 45 days from the date of the establishment of the panel. Under no circumstance should it take longer than 100 days from the date of the establishment of the panel. The arbitration panel may give a preliminary ruling within 10 days of its establishment on whether it deems the case to be urgent. 3. The ruling shall set out the findings of fact, the applicability of the relevant provisions of this Agreement and the basic rationale behind any findings and conclusions that it makes. The ruling may contain recommendations on the measures to be adopted for compliance with it. 4. The complaining Party may withdraw its complaint by written notification to the chairperson of the arbitration panel, the Party complained against and the Interim Committee, at any time before the ruling is notified to the Parties and the Interim Committee. Such withdrawal is without prejudice to the complaining Party's right to introduce a new complaint regarding the same measure at a later point in time. 5. The arbitration panel shall, at the request of both Parties, suspend its work at any time for a period not exceeding 12 months. Once the period of 12 months has been exceeded, the authority for the establishment of the panel will lapse, without prejudice to the right of the complaining Party to request at a later stage the establishment of a panel on the same measure. Section II COMPLIANCE Article 6 Compliance with the arbitration panel ruling Each Party shall take any measure necessary to comply with the arbitration panel ruling, and the Parties will endeavour to agree on the reasonable period of time to comply with the ruling. Article 7 Reasonable period of time for compliance 1. No later than 30 days after the notification of the arbitration panel ruling to the Parties, the Party complained against shall notify the complaining Party of the time it will require for compliance (hereinafter referred to as reasonable period of time). Both parties shall endeavour to agree on the reasonable period of time. 2. If there is disagreement between the Parties on the reasonable period of time to comply with the arbitration panel ruling, the complaining Party may request the Interim Committee, within 20 days of the notification made under paragraph 1, to reconvene the original arbitration panel to determine the length of the reasonable period of time. The arbitration panel shall notify its ruling within 20 days from the date of the submission of the request. 3. In the event of the original panel, or some of its members, being unable to reconvene, the procedures set out in Article 4 of this Protocol shall apply. The time limit for notifying the ruling remains 20 days from the date of the panel's establishment. Article 8 Review of any measure taken to comply with the arbitration panel ruling 1. The Party complained against shall notify the other Party and the Interim Committee before the end of the reasonable period of time of any measure that it has taken to comply with the arbitration panel ruling. 2. In the event that there is disagreement between the Parties concerning the compatibility of any measure notified under paragraph 1, with the provisions referred to in Article 2, the complaining Party may request the original arbitration panel to rule on the matter. Such request shall explain why the measure is not in conformity with this Agreement. Once re-convened, the arbitration panel will issue its ruling within 45 days of the date of its re-establishment. 3. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures laid down in Article 4 shall apply. The time limit for notifying the ruling remains 45 days from the date of the panel's establishment. Article 9 Temporary remedies in case of non-compliance 1. If the Party complained against fails to notify any measure taken to comply with the arbitration panel ruling before the expiry of the reasonable period of time, or if the arbitration panel rules that the measure notified under Article 8 paragraph 1 is not in conformity with that Party's obligations under this Agreement, the Party complained against shall, if so requested by the complaining Party, present an offer for temporary compensation. 2. If no agreement on compensation is reached within 30 days of the end of the reasonable period of time, or of the arbitration panel ruling under Article 8 that a measure taken to comply is not in conformity with this Agreement, the complaining Party shall be entitled, upon notification to the other Party and to the Interim Committee, to suspend the application of benefits granted under the provisions referred to in Article 2 of this Protocol at a level equivalent to the adverse economic impact caused by the violation. The complaining Party may implement the suspension 10 days after the date of the notification, unless the Party complained against has requested arbitration under paragraph 3. 3. If the Party complained against considers that the level of suspension is not equivalent to the adverse economic impact caused by the violation, it may request in writing to the chairperson of the original arbitration panel before the expiry of the 10 day period referred to in paragraph 2 for the reconvening of the original arbitration panel. The arbitration panel shall notify its ruling on the level of the suspension of benefits to the Parties and to the Interim Committee within 30 days of the date of the submission of the request. Benefits shall not be suspended until the arbitration panel has issued its ruling, and any suspension shall be consistent with the ruling of the arbitration panel. 4. The suspension of benefits shall be temporary and shall be applied only until any measure found to violate this Agreement has been withdrawn or amended so as to bring it into conformity with this Agreement, or until the Parties have agreed to settle the dispute. Article 10 Review of any measure taken to comply after the suspension of benefits 1. The Party complained against shall notify the other Party and the Interim Committee of any measure it has taken to comply with the ruling of the arbitration panel and of its request for an end to the suspension of benefits applied by the complaining Party. 2. If the Parties do not reach an agreement on the compatibility of the notified measure with this Agreement within 30 days of the date of the submission of the notification, the complaining Party may request in writing to the chairperson of the original arbitration panel to rule on the matter. Such request shall be notified simultaneously to the other Party and to the Interim Committee. The arbitration panel ruling shall be notified within 45 days of the date of the submission of the request. If the arbitration panel rules that any measure taken to comply is not in conformity with this Agreement, the arbitration panel will determine whether the complaining Party can continue the suspension of benefits at the original or at a different level. If the arbitration panel rules that any measure taken to comply is in conformity with this Agreement, the suspension of benefits shall be terminated. 3. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures laid down in Article 4 shall apply. The period for notifying the ruling remains 45 days from the date of the panel's establishment. Section III COMMON PROVISIONS Article 11 Open Hearings The meetings of the arbitration panel shall be open to the public under the conditions laid down in the Rules of Procedure referred to in Article 18, unless the arbitration panel decides otherwise on its own motion or at the request of the Parties. Article 12 Information and technical advice At the request of a Party, or upon its own initiative, the panel may seek information from any source it deems appropriate for the panel proceeding. The panel will also have the right to seek the opinion of experts as it deems appropriate. Any information obtained in this manner must be disclosed to both Parties and shall be open for comments. Interested parties shall be authorised to submit amicus curiae briefs to the arbitration panel under the conditions laid down in the Rules of Procedure referred to in Article 18. Article 13 Interpretation principles Arbitration panels shall apply and interpret the provisions of this Agreement in accordance with customary rules of interpretation of public international law, including the Vienna Convention on the Law of Treaties. They shall not give an interpretation of the acquis communautaire. The fact that a provision is identical in substance to a provision of the Treaty establishing the European Communities shall not be decisive in the interpretation of that provision. Article 14 Arbitration panel decisions and rulings 1. All decisions of the arbitration panel, including the adoption of the ruling, shall be taken by majority vote. 2. All rulings of the arbitration panel shall be binding on the Parties. They shall be notified to the Parties and to the Interim Committee, which shall make them publicly available unless it decides by consensus not to do so. CHAPTER III GENERAL PROVISIONS Article 15 List of arbitrators 1. The Interim Committee shall, no later than six months after the entry into force of this Protocol, establish a list of fifteen individuals who are willing and able to serve as arbitrators. Each of the Parties shall select five individuals to serve as arbitrators. The Parties shall also agree on five individuals which shall act as chairperson to arbitration panels. The Interim Committee will ensure that the list is always maintained at this level. 2. Arbitrators should have specialised knowledge and experience of law, international law, Community law and/or international trade. They shall be independent, serve in their individual capacities and not be affiliated with, or take instructions from any organisation or government, and shall comply with the Code of Conduct referred to in Article 18. Article 16 Relation with WTO obligations Upon the eventual accession of Montenegro to the World Trade Organisation (WTO), the following shall apply: (a) Arbitration panels set up under this Protocol shall not adjudicate disputes on each Party's rights and obligations under the Agreement establishing the World Trade Organisation. (b) The right of any of the Parties to have recourse to the dispute settlement provisions of this Protocol shall be without prejudice to any action in the WTO framework, including dispute settlement action. However, where a Party has, with regard to a particular measure, instituted a dispute settlement proceeding, either under Article 3(1) of this Protocol or under the WTO Agreement, it may not institute a dispute settlement proceeding regarding the same measure in the other forum until the first proceeding has ended. For purposes of this paragraph, dispute settlement proceedings under the WTO Agreement are deemed to be initiated by a Party's request for the establishment of a panel under Article 6 of the Understanding on Rules and Procedures Governing the Settlement of Disputes of the WTO. (c) Nothing in this Protocol shall preclude a Party from implementing the suspension of obligations authorised by a WTO Dispute Settlement Body. Article 17 Time limits 1. All time limits laid down in this Protocol shall be counted in calendar days from the day following the act or fact to which they refer. 2. Any time limit referred to in this Protocol may be extended by mutual agreement of the Parties. 3. Any deadline referred to in this Protocol may also be extended by the chairperson of the arbitration panel, on a reasoned request of either of the Parties or upon his or her own initiative. Article 18 Rules of Procedure, Code of Conduct and modification of this Protocol 1. The Interim Committee shall, no later than six months after the entry into force of this Protocol establish Rules of Procedure for the conduct of the arbitration panel proceedings. 2. The Interim Committee shall, no later than six months after the entry into force of this Protocol complement the Rules of Procedure with a Code of Conduct guaranteeing the independence and impartiality of arbitrators. 3. The Interim Committee may decide to modify this Protocol. FINAL ACT The plenipotentiaries of: the EUROPEAN COMMUNITY and the EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Community, of the one part, and the plenipotentiaries of THE REPUBLIC OF MONTENEGRO, hereinafter referred to as Montenegro, of the other part, meeting in Luxembourg on the fifteenth day of October in the year 2007 for the signature of the Interim Agreement on trade and trade related matters between the European Community, of the one part, and Montenegro, of the other part, hereinafter referred to as this Agreement, have adopted the following texts: this Agreement, its Annexes I  V and VI, namely: Annex I (Article 6)  Montenegrin tariff concessions for Community industrial products Annex II (Article 11)  Definition of baby beef products Annex III (Article 12)  Montenegrin tariff concessions for Community agricultural products Annex IV (Article 14)  Community concessions for Montenegrin fishery products Annex V (Article 15)  Montenegrin concessions for Community fishery products Annex VI (Article 40)  Intellectual, industrial and commercial property rights and the following Protocols: Protocol 1 (Article 10)  Trade on processed agricultural Products Protocol 2 (Article 13)  Wine and spirit drinks Protocol 3 (Article 29)  Definition of the concept of originating products and methods of administrative cooperation Protocol 4 (Article 38)  State aid to the steel industry Protocol 5 (Article 42)  Mutual administrative assistance in customs matters Protocol 6 (Article 50)  Dispute settlement The plenipotentiaries of the Community and the plenipotentiaries of Montenegro have adopted the texts of the joint declaration listed below and annexed to this Final Act: Joint Declaration on Article 40 of this Agreement (SAA Article 75) The plenipotentiaries of Montenegro have taken note of the Declaration listed below and annexed to this Final Act: Declaration by the Community Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã Ã Ã ºÃ Ã µÃ ¼Ã ±Ã ÃÃ ³, Ã ½Ã ° Ã ¿Ã µÃ Ã ½Ã °Ã ¹Ã Ã Ã ¸ Ã ¾Ã ºÃ Ã ¾Ã ¼Ã ²ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã Ã µÃ ´Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Luxemburgo, el quince de octubre de dos mil siete. V Lucemburku dne patnÃ ¡ctÃ ©ho Ã Ã ­jna dva tisÃ ­ce sedm. UdfÃ ¦rdiget i Luxembourg den femtende oktober to tusind og syv. Geschehen zu Luxemburg am fÃ ¼nfzehnten Oktober zweitausendsieben. Kahe tuhande seitsmenda aasta oktoobrikuu viieteistkÃ ¼mnendal pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± ÃÃ ­Ã ½Ã Ã µ Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã µÃÃ Ã ¬. Done at Luxembourg on the fifteenth day of October in the year two thousand and seven. Fait Ã Luxembourg, le quinze octobre deux mille sept. Fatto a Lussemburgo, addÃ ¬ quindici ottobre duemilasette. LuksemburgÃ , divtÃ «kstoÃ ¡ septÃ «tÃ  gada piecpadsmitajÃ  oktobrÃ «. Priimta du tÃ «kstanÃ iai septintÃ ³jÃ ³ metÃ ³ spalio penkioliktÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kÃ ©tezer-hetedik Ã ©v oktÃ ³ber havÃ ¡nak tizenÃ ¶tÃ ¶dik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fil-Ã §mistax-il jum ta'Ottubru tas-sena elfejn u sebgÃ §a. Gedaan te Luxemburg, de vijftiende oktober tweeduizend zeven. SporzÃ dzono w Luksemburgu dnia piÃtnastego paÃ ºdziernika roku dwa tysiÃ ce siÃ ³dmego. Feito em Luxemburgo, em quinze de Outubro de dois mil e sete. Ã ntocmit la Luxembourg, la cincisprezece octombrie douÃ  mii Ã apte. V Luxemburgu dÃ a pÃ ¤tnÃ ¡steho oktÃ ³bra dvetisÃ ­csedem. V Luxembourgu, dne petnajstega oktobra leta dva tisoÃ  sedem. Tehty Luxemburgissa viidentenÃ ¤toista pÃ ¤ivÃ ¤nÃ ¤ lokakuuta vuonna kaksituhattaseitsemÃ ¤n. Som skedde i Luxemburg den femtonde oktober tjugohundrasju. SaÃ injeno u Luksemburgu petnaestog oktobra dvije hiljade i sedme godine. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Za Evropsku Zajednicu Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã §Ã µÃÃ ½Ã ° Ã ³Ã ¾ÃÃ ° Por la RepÃ ºblica de Montenegro Za Republiku Ã ernÃ ¡ Hora For Republikken Montenegro FÃ ¼r die Republik Montenegro Montenegro Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã Ã Ã ±Ã Ã Ã ¿Ã ²Ã ¿Ã Ã ½Ã ¯Ã ¿Ã For the Republic of Montenegro Pour la RÃ ©publique du MontÃ ©nÃ ©gro Per la Repubblica del Montenegro Melnkalnes Republikas vÃ rdÃ  Juodkalnijos Respublikos vardu A MontenegrÃ ³i KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika ta' Montenegro Voor de Republiek Montenegro W imieniu Republiki CzarnogÃ ³ry Pela RepÃ ºblica do Montenegro Pentru Republica Muntenegru Za Ã iernohorskÃ º republiku Za Republiko Ã rno goro Montenegron tasavallan puolesta FÃ ¶r Republiken Montenegro Za Republiku Crnu Goru JOINT DECLARATIONS Joint Declaration on Article 40 The Parties agree that for the purpose of this Agreement, intellectual and industrial property includes in particular copyright, including the copyright in computer programmes, and neighbouring rights, the rights relating to databases, patents including supplementary protection certificates, industrial designs, trademarks and service marks, topographies of integrated circuits, geographical indications, including appellation of origins, and plant variety rights. The protection of commercial property rights includes in particular the protection against unfair competition as referred to in Article 10bis of the Paris Convention for the Protection of Industrial Property and the protection of undisclosed information as referred to in Article 39 of the Agreement on Trade Related Aspects of Intellectual Property Rights (TRIPS Agreement). The Parties further agree that the level of protection referred to in Article 40, paragraph 3 of this Agreement (SAA Article 75 paragraph 3), shall include the availability of the measures, procedures and remedies provided for in Directive 2004/48/EC of the European Parliament and of the Council of 29 April 2004 on the enforcement of intellectual property rights (1). Declaration by the Community Considering that exceptional trade measures are granted by the Community to countries participating or linked to the EU Stabilisation and Association process including Montenegro on the basis of Regulation (EC) No 2007/2000, the Community declares:  that, in application of Article 20 of this Agreement (SAA Article 35), those of the unilateral autonomous trade measures which are more favourable shall apply in addition to the contractual trade concessions offered by the Community in this Agreement as long as Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process (2) applies;  that, in particular, for the products covered by Chapters 7 and 8 of the Combined Nomenclature, for which the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty, the reduction shall apply also to the specific customs duty in derogation from the relevant provision of Article 11 paragraph 2 of this Agreement (SAA Article 26 paragraph 2). (1) OJ L 157, 30.4.2004, p. 45. Corrected version in OJ L 195, 2.6.2004, p. 16. (2) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Council Regulation (EC) No 530/2007 (OJ L 125, 15.5.2007, p. 1).